Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT

This AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT (this “Amendment”) is entered
into as of April 25, 2018 (“Amendment Effective Date”) by and among WELLS FARGO
CAPITAL FINANCE, LLC, in its capacity as agent under the ABL Loan Documents (as
defined in the Intercreditor Agreement described below), including its
successors in such capacity from time to time (“ABL Agent”), UMB Bank, N.A.
(“UMB”), in its capacity as Notes Agent under the Original Intercreditor
Agreement described below and solely for the limited purposes set forth in
Section 15(a) below, and WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity
as collateral agent under the Notes Documents (as defined in the Amended
Intercreditor Agreement described below), including its successors in such
capacity from time to time (“Notes Agent”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Amended Intercreditor Agreement (as defined below).

RECITALS

A. The ABL Agent and UMB are party to that certain Intercreditor Agreement,
dated as of August 7, 2013 (the “Original Intercreditor Agreement”).

B. LSB Industries, Inc., a Delaware corporation (the “Company”), certain direct
and indirect subsidiaries of the Company, ABL Agent and the lenders party
thereto from time have entered into that certain Third Amended and Restated Loan
and Security Agreement, dated as of January 17, 2017 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “ABL Credit
Agreement”).

C. The Company previously issued its 8.50% senior secured notes due 2019
pursuant to that certain Indenture dated as of August 7, 2013 by and among the
Company, UMB, as trustee and as notes agent, and the notes guarantors party
thereto (the “Existing Notes”).

D. In connection with the entry by the Company, Wilmington Trust, National
Association, as Trustee (the “Trustee”), Notes Agent and the Notes Guarantors
into that certain Indenture, dated as of April 25, 2018 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”), the Company’s 9.625% senior secured notes due 2023 (the “Notes”)
were issued, the proceeds of which were used in part to repurchase and/or redeem
the Existing Notes.

E. In connection with the entry into the Indenture and the issuance of the
Notes, and pursuant to Section 7.10 of the Indenture and Section 9.3 of the
Intercreditor Agreement, the ABL Agent, UMB and the Notes Agent have agreed to
execute and deliver this Amendment to evidence the removal of UMB as a party to
the Original Intercreditor Agreement and, from and after the Effective Date, the
introduction of the Notes Agent as a party to the Amended Intercreditor
Agreement.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1



--------------------------------------------------------------------------------

SECTION 1. Amendment to Intercreditor Agreement. Subject to the satisfaction of
the conditions precedent set forth below, and in reliance on the
representations, warranties, covenants and other agreements of the parties
contained herein, the Original Intercreditor Agreement is hereby amended as set
forth in Annex I (the “Amended Intercreditor Agreement”). Attached hereto as
Annex II is a copy containing the marked terms with, deletions of text in the
Amended Intercreditor Agreement indicated by struck-through text, and insertions
of text indicated by double-underlined text. As so amended, the Intercreditor
Agreement shall continue in full force and effect.

SECTION 2. Representations and Warranties of Each Party. Each of ABL Agent and
Notes Agent represents and warrants to the other as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Amendment and to perform its obligations
hereunder.

(b) This Amendment has been duly executed and delivered by such party and
constitute a legal, valid and binding obligation of such party, enforceable in
accordance with its terms subject to the effect of bankruptcy, insolvency or
similar laws affecting generally the enforcement of creditors’ rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to it and (B) to general equitable principles (whether
enforceability of such principles is considered in a proceeding at law or in
equity).

(c) The execution, delivery, and performance by such party of this Amendment and
the Amended Intercreditor Agreement (i) do not require any consent or approval
of, registration or filing with or any other action by any governmental
authority and (ii) will not violate any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of such party or any order of any governmental
authority or any provision of any indenture, agreement or other instrument
binding upon such party.

SECTION 3. Representations and Warranties of Each Agent. ABL Agent and Notes
Agent each represents and warrants to the other that it has been authorized and
instructed by ABL Lenders or holders of the Notes, as applicable, under the ABL
Credit Agreement or the Indenture, as applicable, to enter into this Amendment
and the Amended Intercreditor Agreement.

SECTION 4. Effectiveness; Severability. This Amendment shall become effective
when executed and delivered by the parties hereto. Any provision of this
Amendment that is prohibited or unenforceable shall not invalidate the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 5. Reference To And Effect Upon The Intercreditor Agreement, Notes
Documents and ABL Loan Documents.

 

2



--------------------------------------------------------------------------------

(a) Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Amended Intercreditor Agreement
shall remain in full force and effect. Each of the parties hereto hereby
confirms that the Amended Intercreditor Agreement is in full force and effect
and that, as of the date hereof, no Grantor has any right of setoff, recoupment
or other offset or any defense, claim or counterclaim with respect to any of the
Obligations or the Amended Intercreditor Agreement or any other Notes Document
or ABL Loan Document.

(b) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not directly or indirectly (i) constitute
a consent or waiver of any past, present or future violations of any provisions
of the Amended Intercreditor Agreement or (ii) amend, modify or operate as a
waiver of any provision of the Amended Intercreditor Agreement or any right,
power or remedy of any Claimholder.

(c) From and after the date hereof, the term “Agreement” in the Amended
Intercreditor Agreement, and all references to the Intercreditor Agreement in
any Notes Document and ABL Loan Document, shall mean the Amended Intercreditor
Agreement, as amended hereby.

(d) No Agent nor any other Claimholder has waived, is by this Amendment waiving
or has any intention of waiving (regardless of any delay in exercising such
rights and remedies) any ABL Default or Notes Default which may be continuing on
the date hereof or any ABL Default or Notes Default which may occur after the
date hereof, and no Agent nor any Claimholder has agreed to forbear with respect
to any of its rights or remedies concerning any ABL Default or Notes Default,
which may have occurred or are continuing as of the date hereof, or which may
occur after the date hereof.

(e) This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Amended Intercreditor Agreement or any
other Notes Document or ABL Loan Document.

SECTION 6. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. SUBMISSION TO JURISDICTION; WAIVERS. ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO SHALL BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY, AND CITY
OF NEW YORK. BY EXECUTING AND DELIVERING THIS AMENDMENT, EACH PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

(a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF SUCH
COURTS;

(b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.7 OF THE
AMENDED INTERCREDITOR AGREEMENT; AND

 

3



--------------------------------------------------------------------------------

(d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

SECTION 8. EACH OF THE PARTIES HERETO (INCLUDING THE PARENT ON BEHALF OF ITSELF
AND ITS SUBSIDIARIES) HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS AMENDMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8) AND EXECUTED BY ABL
AGENT AND NOTES AGENT), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

SECTION 9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect.

SECTION 10. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment or any document or instrument delivered in connection herewith by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment or such other document or
instrument, as applicable.

SECTION 11. Binding on Successors and Assigns. This Agreement shall be binding
upon UMB, ABL Agent, ABL Claimholders, Notes Agent, Notes Claimholders, and
their respective successors and assigns.

 

4



--------------------------------------------------------------------------------

SECTION 12. No Third Party Beneficiaries. This Amendment and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of ABL Claimholders and Notes Claimholders. In no event shall any Grantor
be a third party beneficiary of this Amendment.

SECTION 13. Indenture and Notes Security Agreement Protections. In connection
with its execution and acting under this Amendment, Notes Agent is entitled to
all rights, privileges, protections, immunities, benefits and indemnities
provided to it under the Indenture and the Notes Security Agreement, all of
which are incorporated by reference herein mutatis mutandis. In connection with
exercising any right or discretionary duty hereunder, the Notes Agent shall be
entitled to request and rely upon the direction of those Persons entitled to
direct the Notes Agent pursuant to the Notes Documents unless the Collateral
Agency Agreement is in effect, in which case the Notes Agent shall be entitled
to request and rely upon the direction of those Persons entitled to direct the
Notes Agent pursuant to the Collateral Agency Agreement. The Notes Agent shall
not be responsible for and makes no representation as to the validity or
adequacy of this Amendment.

SECTION 14. No Trust or Fiduciary Relationship; Duties of the Notes Agent.

(a) The Notes Agent shall not be deemed to be in a relationship of trust or
confidence with the ABL Agent, any ABL Claimholders, or any other Person by
reason of this Amendment, and shall not owe any fiduciary, trust or other
special duties to the ABL Agent, any ABL Claimholders, or any other Person by
reason of this Amendment.

(b) The parties hereto acknowledge that the Notes Agent’s duties do not include
any discretionary authority, determination, control or responsibility with
respect to any Notes Collateral Documents or any Collateral, notwithstanding any
rights or discretion that may be granted to the Notes Agent in this Agreement or
in such other Notes Collateral Documents.

(c) The Notes Agent shall be responsible only for the performance of such duties
as are expressly set forth herein.

SECTION 15. Termination of UMB.

(a) From and after the satisfaction and discharge of the Existing Notes on the
Amendment Effective Date, in reliance on the representations and warranties of
the Company separately made by the Company to UMB and without any representation
or warranty by UMB or recourse to UMB, UMB acknowledges that it shall no longer
be a party to the Intercreditor Agreement.

(b) After giving effect to the removal of UMB as set forth above, Notes Agent
shall become a party to the Intercreditor Agreement as the “Notes Agent”
thereunder in the manner set forth in the Amended Intercreditor Agreement;
provided it is understood and agreed that the Notes Agent shall not be deemed to
have assumed any obligation or liability in respect of the Intercreditor
Agreement prior to the Amendment Effective Date. Under no circumstances is the
Notes Agent succeeding to UMB or otherwise assuming any obligations or
liabilities of UMB or the “Notes Agent” as defined in the Original Intercreditor
Agreement, nor shall the Notes Agent be liable under any circumstances to any
Person in respect of any matter arising under the Original Intercreditor
Agreement. The Notes Agent shall only be subject to the terms of the Amended
Intercreditor Agreement, from and after the Amendment Effective Date.

[Signature pages follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

 

WELLS FARGO CAPITAL FINANCE, LLC, as ABL Agent

By:  

/s/ Matt Mouledous

Name:  Matt Mouledous Title:    Vice President

[Signature Page to Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Agent

By:  

/s/ John T. Needham, Jr.

Name:  

John T. Needham, Jr.

Title:  

Vice President

[Signature Page to Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------

SOLELY FOR THE LIMITED PURPOSES SET FORTH IN SECTION 15(A): UMB Bank, N.A., as
Notes Agent

By:  

/s/ Janet Lambert

Name:  

Janet Lambert

Title:  

Vice President

[Signature Page to Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each of the undersigned hereby acknowledge that they have received a copy of the
foregoing Intercreditor Agreement and consent thereto, agree to recognize all
rights granted thereby to ABL Agent, ABL Claimholders, Notes Agent, and Notes
Claimholders, and will not do any act or perform any obligation which is not in
accordance with the agreements set forth therein.

 

ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE: THE COMPANY:

LSB INDUSTRIES, INC.,

a Delaware corporation

By:  

/s/ Kristy Carver

Name:  Kristy Carver Title:    Vice President and Treasurer THE NOTES GUARANTORS
AND THE ABL GUARANTORS: CHEROKEE NITROGEN L.L.C. LSB CHEMICAL L.L.C. EL DORADO
CHEMICAL COMPANY CHEMEX I CORP. TRISON CONSTRUCTION, INC. PRYOR CHEMICAL COMPANY
EL DORADO NITROGEN L.L.C. EL DORADO AMMONIA L.L.C. EDC AG PRODUCTS COMPANY
L.L.C.

By:  

/s/ Kristy Carver

Name:  Kristy Carver Title:    Vice President and Treasurer

[Acknowledgement to Amendment No. 1]



--------------------------------------------------------------------------------

ANNEX I

Amended Intercreditor Agreement

(See attached.)



--------------------------------------------------------------------------------

Execution Version

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (this “Agreement”) is dated as of August 7, 2013,
and entered into by and between WELLS FARGO CAPITAL FINANCE, LLC, in its
capacity as agent under the ABL Loan Documents (as defined below), including its
successors in such capacity from time to time (“ABL Agent”), and WILMINGTON
TRUST, NATIONAL ASSOCIATION, in its capacity as collateral agent under the Notes
Documents (as defined below), including its successors in such capacity from
time to time (“Notes Agent”).

RECITALS

LSB INDUSTRIES, INC., a Delaware corporation (the “Company”), certain direct and
indirect Subsidiaries of the Company, ABL Agent and the lenders party thereto
from time have entered into that certain Third Amended and Restated Loan and
Security Agreement, dated as of January 17, 2017, providing for a revolving
credit facility (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “ABL Credit Agreement”);

The Company, Wilmington Trust, National Association, as Trustee (the “Trustee”),
Notes Agent and the Notes Guarantors (as defined below) have entered into that
certain Indenture, dated as of April 25, 2018 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Indenture”), pursuant
to which the Company’s 9.625% senior secured notes due 2023 (the “Notes”) were
issued;

Pursuant to (i) Section 18 of the ABL Credit Agreement, the Company (with
respect to primary obligations of its Subsidiaries party thereto) and certain of
its Subsidiaries (the Company and such Subsidiaries in such capacity, each, an
“ABL Guarantor” and collectively, jointly and severally, the “ABL Guarantors”)
have guaranteed the Obligations (as defined in the ABL Credit Agreement) (the
“ABL Guaranty”); and (ii) the Indenture, certain of the Company’s Subsidiaries
(in such capacity, each, a “Notes Guarantor” and collectively, jointly and
severally, the “Notes Guarantors”; the Notes Guarantors, together with the ABL
Guarantors, each a “Guarantor” and collectively, jointly and severally, the
“Guarantors”) have guaranteed the Obligations (as defined in the Indenture)
under the Notes Documents;

The obligations of the Company and the ABL Guarantors under the ABL Credit
Agreement (including the ABL Guaranty) are to be secured on a first-priority
basis by Liens (as defined below) on the ABL Priority Collateral (as defined
below);

The obligations of the Company and the Notes Guarantors under the Indenture are
to be secured (x) on a first-priority basis by Liens on the Notes Priority
Collateral and (y) on a second-priority basis by Liens on the ABL Priority
Collateral;

The ABL Loan Documents and the Notes Documents provide, among other things, that
the parties thereto shall set forth in this Agreement their respective relative
rights, priorities and remedies with respect to their respective security
interests in the Collateral (as defined below) and certain other matters;

ABL Agent and Notes Agent (at the deemed direction of the Holders of the Notes
under the Indenture) have agreed to the intercreditor and other provisions set
forth in this Agreement in order to provide for the orderly sharing among them,
in accordance with such priorities, of the proceeds of Collateral upon
foreclosure thereupon or other disposition thereof; and

 

1



--------------------------------------------------------------------------------

With respect to any Other Pari Passu Lien Obligations incurred after the First
Amendment Effective Date by the Company and the Notes Guarantors, the Other Pari
Passu Lien Obligations Agent shall execute a joinder to this Agreement and enter
into a pari passu intercreditor and collateral agency agreement (the “Collateral
Agency Agreement”) (or execute a joinder to any then-existing such agreement)
governing the priorities and other relative rights among the Holders of the
Notes under the Indenture and the holders of the Other Pari Passu Lien
Obligations.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1. Definitions; Rules of Construction.

1.1 UCC Terms. The following terms have the meanings given to them in the UCC
and terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC (such meanings to be equally applicable to
both the singular and plural forms of the terms defined): “account,” “account
debtor,” “chattel paper,” “commercial tort claim,” “deposit account,”
“equipment,” “fixture,” “general intangible,” “goods,” “instruments,”
“inventory,” “letter-of-credit right,” “proceeds,” “record,” “securities
account,” “security” and “supporting obligation”.

1.2 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“ABL Agent” has the meaning set forth in the preamble to this Agreement.

“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including ABL Agent, the ABL Lenders, each Issuing Lender (as
defined in the ABL Credit Agreement), each other Indemnified Person (as defined
in the ABL Credit Agreement) and each other holder of any Obligation (as defined
in the ABL Credit Agreement) of a Borrower (as defined in the ABL Credit
Agreement) including each Bank Product Provider with respect to Bank Product
Obligations and Hedge Agreement Obligations.

“ABL Collateral” means all of the assets and property of any Grantor, whether
real, personal or mixed, with respect to which a consensual Lien is granted as
security for any ABL Obligation.

“ABL Collateral Documents” means the security agreements, pledge agreements,
Mortgages, hypothecs, collateral assignments, deeds of trust, deeds to secure
debt and related agreements, and any other agreements, documents or instruments,
in each case pursuant to which a Lien is granted to secure any ABL Obligations
or under which rights or remedies with respect to such Liens are governed.

 

2



--------------------------------------------------------------------------------

“ABL Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“ABL Default” means any “Event of Default,” as such term is defined in any ABL
Loan Document.

“ABL Guaranty” has the meaning set forth in the recitals to this Agreement, but
shall also include each other guaranty made by any other guarantor in favor of
ABL Agent.

“ABL Lenders” means the “Lenders” as defined in the ABL Credit Agreement.

“ABL Loan Documents” means the ABL Collateral Documents, the ABL Credit
Agreement, the ABL Guaranty and each of the other Loan Documents (as defined in
the ABL Credit Agreement).

“ABL Obligations” means all obligations and all amounts owing, due or secured
under the terms of the ABL Credit Agreement, any Hedge Agreement, any Bank
Product Agreement or any other ABL Loan Document, whether now existing or
arising hereafter, including all principal, premium, interest, fees, attorneys’
fees, costs, charges, expenses, reimbursement obligations, obligations to post
cash collateral in respect of Letters of Credit, Bank Product Obligations, Hedge
Agreement Obligations or indemnities in respect thereof, any other indemnities
or guarantees, and all other amounts payable under or secured by any ABL Loan
Document (including, in each case, all Obligations (as such term is defined in
the ABL Credit Agreement), all Bank Product Obligations, all Hedge Agreement
Obligations, and all amounts accruing on or after the commencement of any
Insolvency Proceeding relating to any Grantor, or that would have accrued or
become due under the terms of the ABL Loan Documents but for the effect of the
Insolvency Proceeding and irrespective of whether a claim for all or any portion
of such amounts is allowable or allowed in such Insolvency Proceeding).

“ABL Priority Collateral” means all of each Grantor’s right, title and interest
in and to the following property of such Grantor, wherever located and whether
now owned by such Grantor or hereafter acquired:

(a) all accounts (except to the extent that such accounts constitute
identifiable proceeds of equipment, Investment Related Property or Real Estate
Assets not otherwise identified as ABL Priority Collateral), and any and all
supporting obligations in respect thereof;

(b) all inventory, including goods held for sale or lease or to be furnished
under a contract of service, goods that are leased by the Company or a Guarantor
as lessor, goods that are furnished by the Company or a Guarantor under a
contract of service, and raw materials, work in process or materials used or
consumed in the business of the Company or any Guarantor;

(c) all Books;

(d) all general intangibles other than (i) the Capital Stock of each limited
liability company, limited partnership or other business entity owned by the
Company or any Guarantor, and all supporting obligations in respect thereof and
(ii) intellectual property;

 

3



--------------------------------------------------------------------------------

(e) all Investment Related Property other than (i) the Capital Stock of each
corporation, limited liability company, limited partnership or other business
entity owned by the Company or any Guarantor, and all supporting obligations in
respect thereof and (ii) investment property relating to or included in any
account constituting identifiable proceeds of Note Priority Collateral;

(f) all Letters of Credit, letter-of-credit rights, instruments, promissory
notes, drafts, documents and chattel paper (including all tangible and
electronic chattel paper), and any and all supporting obligations in respect
thereof;

(g) all money or other assets of the Company and each Guarantor that arise from
or relate to any ABL Priority Collateral listed in clauses (a) through (f) above
that now or hereafter come into the possession, custody or control of any of the
ABL Lenders or ABL Agent (or any successor thereto); and

(h) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all assets of the type described in clauses (a) through (f) above,
money, deposit accounts or other tangible or intangible property resulting from
the sale, exchange, collection or other disposition of any of the foregoing, or
any portion thereof or interest therein, and the proceeds thereof;

provided, however, that the ABL Priority Collateral shall not include any
(i) Notes Priority Collateral or (ii) any Excluded Property.

“Affiliate” means, with respect to any specified person, any other person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

“Agent” means ABL Agent, Notes Agent or the Other Pari Passu Lien Obligations
Agent, as the context requires.

“Agreement” has the meaning set forth in the preamble hereto.

“Bank Product Agreements” means “Bank Product Agreements,” as that term is
defined in the ABL Credit Agreement.

“Bank Product Obligations” means “Bank Product Obligations,” as that term is
defined in the ABL Credit Agreement.

“Bank Product Provider” means “Bank Product Provider,” as that term is defined
in the ABL Credit Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor statute.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Law” means (i) the Bankruptcy Code, (ii) any other federal, state or
foreign law for the relief of debtors, and (iii) any other similar statute or
law, in each case as applicable and as now and hereafter in effect, or any
successor statute.

“Books” means books and records (including each Grantor’s records indicating,
summarizing or evidencing such Grantor’s assets (including the Collateral) or
liabilities, each Grantor’s records relating to such Grantor’s business
operations or financial condition, and each Grantor’s goods or general
intangibles related to such information).

“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banks in the State of New York or the office of an Agent are
authorized or required by law to remain close.

“Capital Stock” means:

(a) with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock (as
defined in the Indenture as in effect on the date hereof) and Preferred Stock
(as defined in the Indenture as in effect on the date hereof) of such Person,
and all options, warrants or other rights to purchase or acquire any of the
foregoing; and

(b) with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person, and all
options, warrants or other rights to purchase or acquire any of the foregoing.

“Cash Equivalents” means (a) any readily-marketable securities or any marketable
direct obligation (i) issued by, or directly, unconditionally and fully
guaranteed or insured by, the United States federal government or (ii) issued by
any agency of the United States federal government the obligations of which are
fully backed by the full faith and credit of the United States federal
government, (b) any bankers acceptance or commercial paper of an issuer rated at
least “A-1” by Standard & Poor’s Rating Group (“S&P”) or “P-1” by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if one or both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, (c) any
United States dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit, repurchase agreements, reverse purchase agreements or
bankers’ acceptance issued or accepted by (i) any ABL Lender or (ii) any
commercial bank that (A) is organized under the laws of the United States, any
state thereof or the District of Columbia, (B) has combined capital and surplus
of not less than $500,000,000 and (C) is rated at least “A-1” by S&P and “P-1”
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if one or both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and (d) shares of any United States money
market fund that (i) complies with the criteria set forth in SEC Rule 2a-7 under
the Investment Company Act of 1940, as amended, (ii) is rated “AAA” by S&P and
“Aaa” by Moody’s and (iii) has portfolio assets of at least $5,000,000,000;
provided, however, that the maturities of all obligations specified in any of
clauses (a), (b) or (c) above shall not exceed 365 days.

 

5



--------------------------------------------------------------------------------

“Claimholders” means, with respect to the ABL Obligations, the ABL Claimholders,
and with respect to the Notes Obligations, the Notes Claimholders.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, which constitute ABL Collateral or Notes Collateral.

“Company” has the meaning set forth in the recitals to this Agreement.

“Default Disposition” means any private or public Disposition of (i) all or any
material portion of the ABL Priority Collateral by one or more Grantors with the
consent of ABL Agent after the occurrence and during the continuance of an ABL
Default (and prior to the Discharge of ABL Obligations) or (ii) all or any
material portion of the Notes Priority Collateral by one or more Grantors with
the consent of Notes Agent after the occurrence and during the continuance of a
Notes Default (and prior to the Discharge of Notes Obligations), which
Disposition is conducted by such Grantors with the consent of ABL Agent in the
case of the former, or Notes Agent in the case of the latter, in connection with
good faith efforts by ABL Agent or Notes Agent, as the case may be, to collect
the ABL Obligations through the Disposition of ABL Priority Collateral or the
Notes Obligations through the Disposition of Notes Priority Collateral.

“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Section 5.5:

(a) the indefeasible payment in full in cash of all ABL Obligations (other than
outstanding Letters of Credit, Bank Product Obligations, Hedge Agreement
Obligations and contingent indemnification obligations for which no underlying
claim has been asserted);

(b) termination or expiration of all commitments, if any, to extend credit that
would constitute ABL Obligations (other than commitments of a Bank Product
Provider to extend credit that constitutes Bank Product Obligations pursuant to
a Bank Product Agreement as to which satisfactory arrangements have been made
with the applicable Bank Product Provider);

(c) termination or cash collateralization (in an amount and in the manner
required by the ABL Credit Agreement) of all outstanding Letters of Credit; and

(d) termination or cash collateralization (in an amount reasonably satisfactory
to the applicable Bank Product Provider) of any Hedge Agreement Obligations
pursuant to Hedge Agreements issued or entered into by any Bank Product
Provider.

“Discharge of Notes Obligations” means, except to the extent otherwise expressly
provided in Section 5.5, all Notes Obligations (other than contingent
indemnification obligations for which no underlying claim has been asserted)
have been indefeasibly paid, performed or discharged in full (with all such
Notes Obligations consisting of monetary or payment obligations having been paid
in full in cash).

“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
(as lessor), exchange or other disposition (including any sale and leaseback
transaction) of any property by any person (or the granting of any option or
other right to do any of the foregoing).

 

6



--------------------------------------------------------------------------------

“Domestic Subsidiary” means, with respect to any person, any Subsidiary of such
person other than a Foreign Subsidiary.

“Enforcement Notice” shall mean a written notice delivered by either ABL Agent
or Notes Agent to the other stating that an ABL Default or a Notes Default, as
applicable, has occurred and is continuing under the ABL Credit Agreement or the
Indenture, as applicable, and that an Enforcement Period has commenced with
respect to the ABL Priority Collateral or Notes Priority Collateral, as
applicable, specifying the relevant event of default, stating the current
balance of the ABL Obligations or the Note Obligations, as applicable, and
requesting the current balance of the ABL Obligations or Note Obligations, as
applicable, owing to the noticed party.

“Enforcement Period” shall mean the period of time following the receipt by
either ABL Agent or Notes Agent of an Enforcement Notice from the other and
continuing until the earliest of (a) in case of an Enforcement Period commenced
by Notes Agent, the Discharge of Notes Obligations, (b) in the case of an
Enforcement Period commenced by ABL Agent, the Discharge of ABL Obligations or
(c) ABL Agent or Notes Agent (as applicable) terminating, or agreeing in writing
to terminate, the Enforcement Period (including in connection with a waiver or
cure of the default that gave rise to such Enforcement Notice).

“Excluded Property” means (a)(i) any fee-owned real property with a Fair Market
Value as of the date of the Indenture (or, if later, the date of acquisition
thereof by the Company or any Guarantor) equal to or less than $10,000,000
(other than any Issue Date Real Property Collateral) and any leasehold interest
in real property; (ii) motor vehicles, airplanes and other assets subject to
certificates of title; (iii) except as expressly provided in the ABL Collateral
Documents or Notes Collateral Documents, letter-of-credit rights and commercial
tort claims; (iv) any governmental licenses or state or local franchises,
charters and authorizations to the extent security interest is prohibited or
restricted thereby (other than to the extent that any such prohibition would be
rendered ineffective pursuant to any other applicable requirements of law,
including pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC); (v)
pledges and security interests prohibited or restricted by applicable law
(including any requirement to obtain the consent of any governmental authority
or third party); (vi) any lease, license or agreement or any property subject to
such agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto or otherwise require consent
thereunder (after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable law), other than proceeds and receivables thereof,
the assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such prohibition; (vii) any assets to the extent
that a security interest in such assets would reasonably be expected to result
in material adverse tax consequences, as reasonably determined in good faith by
the Company and, in the case of any Notes Document, certified to the Notes Agent
in writing in the form of an Officers’ Certificate (as defined in the
Indenture) (viii) any intent-to-use trademark application prior to the filing of
a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law;
(ix) stock and assets of Unrestricted Subsidiaries; (x) interests in joint
ventures and non-wholly owned subsidiaries that cannot be pledged without the
consent of third parties after

 

7



--------------------------------------------------------------------------------

giving effect to the applicable anti-assignment provisions of the UCC or other
applicable law; (xi) Capital Stock (i) representing voting stock in excess of
65% of the outstanding voting stock of any Foreign Subsidiary or Pass-Through
Foreign Holdco, in each case that is owned by the Company or a Guarantor and
(ii) of any Subsidiary of any Foreign Subsidiary or Pass-Through Foreign Holdco
described in clause (i); (xii) rolling stock; (xiii) [reserved]; (xiv) with
respect to the Notes Priority Collateral, general intangibles (other than equity
interests of each limited liability company, limited partnership or other
business entity that is a Restricted Subsidiary that is owned by the Company or
a Guarantor and other than any Intercompany Pledged Debt Instruments;
(xv) intellectual property; and (xvi) (A) in the case of any ABL Loan Document,
assets where the cost or burden of obtaining a security interest therein exceeds
the practical benefit to the ABL Claimholders afforded thereby, as reasonably
determined by ABL Agent and the Company and (B) in the case of any Notes
Document, assets where the cost or burden of obtaining a security interest
therein exceeds the practical benefit to the Notes Claimholders afforded
thereby, as reasonably determined in good faith by the Company and certified to
the Notes Agent in writing in the form of an Officers’ Certificate (as defined
in the Indenture). For purposes of clause (xi) of this definition, “voting
stock” means, with respect to any issuer of equity interests, the issued and
outstanding shares of each class of equity interests of such issuer entitled to
vote (within the meaning of Treasury Regulations § 1.956-2(c)(2)).

“Exercise any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means (a) the taking of any action to enforce any Lien in respect of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, the Collateral, including the institution of any
judicial or non-judicial foreclosure proceedings, the noticing of any public or
private sale or other disposition pursuant to Article 9 of the UCC, having or
seeking to have a trustee, receiver, liquidator or similar official appointed
for or over the Collateral or taking any action to take possession of the
Collateral, the noticing of any public or private sale or other Disposition
pursuant to Article 9 of the UCC or any diligently pursued in good faith attempt
to vacate or obtain relief from a stay or other injunction restricting any other
action described in this definition, (b) the exercise of any right or remedy
provided to a secured creditor under the ABL Loan Documents, the Notes Documents
or any Other Pari Passu Lien Obligations Agreement (including, in any case, any
delivery of any notice to otherwise seek to obtain payment directly from any
account debtor of any Grantor or the taking of any action or the exercise of any
right or remedy in respect of the setoff or recoupment against the Collateral or
proceeds of Collateral), under applicable law, at equity, in an Insolvency
Proceeding or otherwise, including credit bidding or otherwise the acceptance of
Collateral in full or partial satisfaction of a Lien, (c) the sale, assignment,
transfer, lease, license, or other Disposition of all or any portion of the
Collateral, by private or public sale or any other means, (d) the solicitation
of bids from third parties to conduct the liquidation of all or a material
portion of Collateral to the extent undertaken and being diligently pursued in
good faith to consummate the Disposition of such Collateral within a
commercially reasonable time, (e) the engagement or retention of sales brokers,
marketing agents, investment bankers, accountants, appraisers, auctioneers, or
other third parties for the purposes of valuing, marketing, or Disposing of, all
or a material portion of the Collateral to the extent undertaken and being
diligently pursued in good faith to consummate the Disposition of such
Collateral within a commercially reasonable time, (f) the exercise of any other
enforcement right relating to the Collateral (including the exercise of any
voting rights relating to any capital stock composing a portion of the
Collateral or seeking relief from the

 

8



--------------------------------------------------------------------------------

automatic stay) whether under the ABL Loan Documents, the Notes Documents, any
Other Pari Passu Lien Obligations Agreement, under applicable law of any
jurisdiction, in equity, in an Insolvency Proceeding, or otherwise, or (g) the
pursuit of Default Dispositions relative to all or a material portion of the
Collateral to the extent undertaken and being diligently pursued in good faith
to consummate the Disposition of such Collateral within a commercially
reasonable time, but in all cases excluding (i) the establishment of borrowing
base reserves, collateral ineligibles or other conditions for advances, (ii) the
changing of advance rates or advance sublimits, (iii) the imposition of a
default rate or late fee, (iv) the collection and application of accounts or
other monies deposited from time to time in deposit accounts or securities
accounts, in each case, to the extent constituting ABL Priority Collateral,
against the ABL Obligations pursuant to the provisions of the ABL Loan Documents
(including, without limitation, the notification of account debtors, depositary
institutions or any other Person to deliver proceeds of Collateral to ABL
Agent), (v) the cessation of lending pursuant to the provisions of the ABL Loan
Documents, including upon the occurrence of a default on the existence of an
overadvance, (vi) the filing of a proof of claim in any Insolvency Proceeding,
(vii) the consent by ABL Agent to disposition by any Grantor of any of the ABL
Priority Collateral (other than in connection with liquidation of the ABL
Priority Collateral at the request of ABL Agent), (viii) the acceleration of the
Notes Obligations or the ABL Obligations and (ix) the commencement of, or the
joinder with any creditor in commencing, any Insolvency Proceeding against any
Grantor or any assets of any Grantor, so long as, in the case of this clause
(ix), ABL Agent shall have provided to Notes Agent, or Notes Agent shall have
provided to ABL Agent, as applicable, and in each case absent Exigent
Circumstances, five Business Days’ prior written notice thereof.

“Exigent Circumstance” shall mean (a) with respect to the Notes Agent, an event
or circumstance that materially and imminently threatens the ability of Notes
Agent to realize upon all or a material portion of the Notes Priority Collateral
such as, without limitation, fraudulent removal, concealment, destruction,
material waste or abscondment thereof, or creates a material risk, as reasonably
determined by Notes Agent, that an Enforcement Action with respect to the Notes
Priority Collateral, if not promptly commenced, may be deemed to not be
commercially reasonable and (b) with respect to the ABL Agent, an event or
circumstance that materially and imminently threatens the ability of ABL Agent
to realize upon all or a material portion of the ABL Priority Collateral such
as, without limitation, fraudulent removal, concealment, destruction, material
waste or abscondment thereof, or creates a material risk, as reasonably
determined by ABL Agent, that an Enforcement Action with respect to the ABL
Priority Collateral, if not promptly commenced, may be deemed to not be
commercially reasonable.

“Fair Market Value” means, with respect to any asset or property, the price that
could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value
shall be determined by the Company acting reasonably and in good faith.

“First Amendment Effective Date” means April 25, 2018.

“Foreign Subsidiary” means, with respect to any person, any Subsidiary of such
Person that is not organized or existing under the laws of the United States,
any State thereof of the District of Columbia, and any Subsidiary of such
Subsidiary.

 

9



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Grantors” means the Company and the Guarantors, and each other person that may
from time to time execute and deliver an ABL Collateral Document or a Notes
Collateral Document as a “debtor,” “grantor” or “pledgor” (or the equivalent
thereof).

“Guarantor” and “Guarantors” have the respective meanings set forth in the
recitals to this Agreement.

“Hedge Agreement” means “Hedge Agreement,” as that term is defined in the ABL
Credit Agreement.

“Hedge Agreement Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses of the Company or any ABL Guarantor
under any Hedge Agreement.

“Indenture” has the meaning set forth in the recitals to this Agreement.

“Insolvency Proceeding” means:

(a) any voluntary or involuntary case or proceeding under any Bankruptcy Law
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency or bankruptcy case or
proceeding, or any receivership, liquidation or other similar case or proceeding
with respect to any Grantor or with respect to a material portion of its assets;

(c) any liquidation, dissolution or winding up of any Grantor (other than as
permitted by the Notes Documents, the Other Pari Passu Lien Obligations
Agreement and the ABL Loan Documents) whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshaling of
assets for creditors of any Grantor or any other similar arrangement in respect
of such Grantor’s creditors generally.

“Intercompany Pledged Debt Instruments” means (i) all right, title and interest
of any Grantor in all Indebtedness (used in this definition as defined in the
Indenture (as in effect on the date hereof)) or other obligations owing to such
Grantor by any Affiliate thereof (including any other Grantor) or by any special
purpose vehicle formed at the direction of the Company or any of its
Subsidiaries, and (ii) all instruments evidencing any such Indebtedness or other
obligations owed to such Grantor by any Affiliate thereof (in the case of each
of the foregoing clauses (i) and (ii), excluding any such Indebtedness or other
obligations that constitute the proceeds of sales or transfers of inventory or
accounts receivable by a Grantor to an Affiliate thereof or to any special

 

10



--------------------------------------------------------------------------------

purpose vehicle formed at the direction of the Company or any of its
Subsidiaries), and any distribution of property made on, in respect of or in
exchange for any of the foregoing from time to time, including all instruments
evidencing Indebtedness described on Schedule 3.5 to the Notes Security
Agreement, issued by the obligor Affiliates named therein; provided that
Intercompany Pledged Debt Instruments does not include any Excluded Assets.

“Investment Related Property” means any and all investment property (as that
term is defined in the UCC).

“Issue Date Real Property Collateral” means the fee-owned real property located
at 1080 Industrial Drive, Cherokee, AL 35616; 4463 Hunt Street, Pryor, OK 74361;
and 4500 North West Avenue, El Dorado, AR 71730.

“Letters of Credit” means the “Letters of Credit,” as that term is defined in
the ABL Credit Agreement.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded, registered, published or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in and any filing of or agreement to give any financing
statement under the UCC of any jurisdiction; provided that in no event shall an
operating lease be deemed to constitute a Lien.

“Mortgage” means each mortgage, deed of trust or deed to secure debt pursuant to
which a Grantor grants to (a) ABL Agent, for the benefit of the ABL
Claimholders, Liens upon the real estate Collateral owned by such Grantor, as
security for the ABL Obligations or (b) Notes Agent, for the benefit of the
Notes Claimholders, Liens upon the real estate Collateral owned by such Grantor,
as security for the Notes Obligations.

“Notes” has the meaning set forth in the recitals to this Agreement.

“Notes Agent” has the meaning set forth in the preamble to this Agreement.

“Notes Claimholders” means holders of Notes, the Trustee, Notes Agent and any
holders of, or trustees, collateral agents or other representatives with respect
to, Other Pari Passu Lien Obligations.

“Notes Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a consensual Lien is
granted as security for any Notes Obligations. For the avoidance of doubt, the
Notes Collateral shall not include any Excluded Property.

“Notes Collateral Documents” means the Notes Security Agreement, the security
agreements, pledge agreements, Mortgages, hypothecs, collateral assignments,
deeds of trust, deeds to secure debt and related agreements, and any other
agreements, documents or instruments, in each case pursuant to which a Lien is
granted to secure any Notes Obligations or under which rights or remedies with
respect to such Liens are governed.

 

11



--------------------------------------------------------------------------------

“Notes Default” means any “Event of Default,” as such term is defined in the
Indenture, or any event of default under any other Notes Document.

“Notes Documents” means the Notes Collateral Documents, the Indenture and the
Notes and, after the incurrence of any Other Pari Passu Lien Obligations as
provided herein, the Collateral Agency Agreement.

“Notes Obligations” means all obligations and all amounts owing, due or secured
under the Notes Documents, and all Other Pari Passu Lien Obligations, whether
now existing or arising hereafter, including all principal, premium, interest,
fees, attorneys fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees and all other amounts payable under or secured by any
Notes Document or Other Pari Passu Lien Obligations Agreement (including, in
each case, all amounts accruing on or after the commencement of any Insolvency
Proceeding relating to any Grantor or that would have accrued or become due
under the terms of any Notes Documents or Other Pari Passu Lien Obligations
Agreement but for the effect of the Insolvency Proceeding and irrespective of
whether a claim for all or any portion of such amounts is allowable or allowed
in such Insolvency Proceeding).

“Notes Priority Collateral” means all now owned or hereafter acquired Notes
Collateral that constitutes:

(a) all Capital Stock of each Restricted Subsidiary held by the Company or any
Guarantor (excluding, in the case of a Foreign Subsidiary or Pass-Though Foreign
Holdco, voting stock in excess of 65% of the outstanding voting stock of such
first-tier Foreign Subsidiary or Pass-Through Foreign Holdco, and all of the
Capital Stock of any Subsidiary of such Foreign Subsidiary or Pass-Through
Holdco;

(b) all Investment Related Property that does not constitute ABL Priority
Collateral;

(c) all equipment;

(d) all Intercompany Pledged Debt Instruments;

(e) all Real Estate Assets;

(f) all instruments, Books and supporting obligations related to the foregoing
and proceeds of the foregoing (except to the extent that any of the foregoing
constitute ABL Priority Collateral); and

(g) all other goods (including but not limited to fixtures) and assets of each
Grantor not constituting ABL Priority Collateral or Excluded Property, whether
tangible or intangible and wherever located.

Notwithstanding the foregoing, the Notes Priority Collateral shall not include
any Excluded Property.

“Notes Security Agreement” means the Security Agreement dated as of April 25,
2018, by and among the Company, the Notes Guarantors and Notes Agent.

 

12



--------------------------------------------------------------------------------

“Obligations” shall mean, as applicable, (a) all ABL Obligations and (b) all
Notes Obligations.

“Other Pari Passu Lien Obligations” means indebtedness or other obligations of
the Grantors issued following the date of this Agreement to the extent (a) such
indebtedness is not prohibited by the terms of the ABL Credit Agreement, the
Indenture and each then existing Other Pari Passu Lien Obligations Agreement
from being secured by Liens on the Notes Collateral ranking pari passu with the
Liens securing the Notes, (b) the Grantors have granted Liens, consistent with
clause (a), on the Notes Collateral to secure the obligations in respect of such
indebtedness, (c) such indebtedness or other obligations constitute “Other Pari
Passu Lien Obligations” as defined in the Indenture and (d) the Other Pari Passu
Lien Obligations Agent, for the holders of such indebtedness has entered into a
joinder agreement on behalf of the holders under such agreement acknowledging
that such holders shall be bound by the terms hereof applicable to Notes
Claimholders.

“Other Pari Passu Lien Obligations Agent” means the person appointed to act as
trustee, agent or representative for the holders of Other Pari Passu Lien
Obligations pursuant to any Other Pari Passu Lien Obligations Agreement.

“Other Pari Passu Lien Obligations Agreement” means the indenture, credit
agreement or other agreement under which any Other Pari Passu Lien Obligations
are incurred.

“Pass-Through Foreign Holdco” means any Domestic Subsidiary the sole assets of
which are Capital Stock of a Foreign Subsidiary and, if applicable, debt of such
Foreign Subsidiary.

“person” means any natural person, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority or other entity.

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

“Priority Collateral” means, with respect to the ABL Claimholders, all ABL
Priority Collateral, and with respect to the Notes Claimholders, all Notes
Priority Collateral.

“Real Estate Asset” means, at any time of determination, any fee interest of any
Grantor in owned real property; other than any Excluded Property.

“Recovery” has the meaning set forth in Section 6.8.

“Refinance” means, in respect of any indebtedness, to refinance, modify, extend,
renew, defease, supplement, restructure, replace, refund or repay, or to issue
other indebtedness in exchange or replacement for such indebtedness, in whole or
in part, whether with the same or different lenders, arrangers or agents.

“Refinanced” and “Refinancing” shall have correlative meanings.

“Restricted Subsidiary” means any Subsidiary of the Company which at the time of
determination is not an Unrestricted Subsidiary.

 

13



--------------------------------------------------------------------------------

“Subsidiary” of a person means a corporation, partnership, limited liability
company or other entity in which that person directly or indirectly owns or
controls the shares of capital stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Unrestricted Subsidiary” means any Subsidiary of the Company designated as an
Unrestricted Subsidiary pursuant to the Indenture subsequent to the date hereof.

“Use Period” means the period commencing on the date that ABL Agent (or any ABL
Claimholder acting with the consent of ABL Agent) commences the Exercise of
Secured Creditor Remedies in connection with any ABL Priority Collateral in a
manner as provided in Section 3.8 (having theretofore furnished Notes Agent with
an Enforcement Notice) and ending on the earlier to occur of (i) 180 days
thereafter and (ii) the Discharge of ABL Obligations. If any stay or other order
that prohibits any of ABL Agent or the other ABL Claimholders from commencing
and continuing to Exercise any Secured Creditor Remedies or to liquidate and
sell the ABL Priority Collateral has occurred by operation of law or has been
entered by a court of competent jurisdiction, such 180-day period shall be
tolled during the pendency of any such stay or other order and the Use Period
shall be so extended and upon lifting of the automatic stay, if there are fewer
than 90 days remaining in such 180 day period, then such 180 day period shall be
extended so that ABL Agent and the other ABL Claimholders have 90 days upon
lifting of the automatic stay.

1.3 Construction. The definitions of terms in this Agreement shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine, and
neuter forms. The words “include,” “includes,” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” The term “or”
shall be construed to have, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” Any term used in this Agreement and
not defined in this Agreement shall have the meaning set forth in the ABL Credit
Agreement. Unless the context requires otherwise:

(a) except as otherwise provided herein, any definition of or reference to any
agreement, instrument, or other document herein shall be construed as referring
to such agreement, instrument, or other document as from time to time amended,
restated, supplemented, modified, renewed, extended, Refinanced, refunded, or
replaced;

(b) any reference to any agreement, instrument, or other document herein “as in
effect on the date hereof” shall be construed as referring to such agreement,
instrument, or other document without giving effect to any amendment,
restatement, supplement, modification, or Refinance after the date hereof;

(c) any definition of or reference to the ABL Obligations or the Notes
Obligations herein shall be construed as referring to the ABL Obligations or the
Notes Obligations (as applicable) as from time to time amended, restated,
supplemented, modified, renewed, extended, Refinanced, refunded, or replaced;

 

14



--------------------------------------------------------------------------------

(d) any reference herein to any person shall be construed to include such
person’s successors and assigns;

(e) the words “herein,” “hereof,” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(f) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(g) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights.

SECTION 2. Lien Priorities.

2.1 Relative Priorities. (a) Notwithstanding the date, time, method, manner, or
order of grant, attachment, or perfection of any Liens securing (or purportedly
securing) the ABL Obligations granted with respect to the Collateral or of any
Liens securing (or purportedly securing) the Notes Obligations granted with
respect to the Collateral (including, in each case, irrespective of whether any
such Lien is granted (or secures Obligations relating to the period) before or
after the commencement of any Insolvency Proceeding) and notwithstanding any
contrary provision of the UCC or any other applicable law or the ABL Loan
Documents, the Notes Documents or the Other Pari Passu Lien Obligations
Agreement, as applicable, or any defect or deficiencies in, or failure to attach
or perfect, the Liens securing (or purportedly securing) any of the Obligations,
or any other circumstance whatsoever, ABL Agent and Notes Agent hereby agree
that:

(1) any Lien with respect to the ABL Priority Collateral securing any ABL
Obligations now or hereafter held by or on behalf of, or created for the benefit
of, ABL Agent or any other ABL Claimholders or any agent or trustee therefor,
regardless of how or when acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien with respect to the ABL Priority Collateral securing any Notes
Obligations; and

(2) any Lien with respect to the ABL Priority Collateral securing any Notes
Obligations now or hereafter held by or on behalf of, or created for the benefit
of, Notes Agent, any other Notes Claimholders or any agent or trustee therefor,
regardless of how or when acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens with respect to the ABL Priority Collateral securing
any ABL Obligations.    

(b) ABL Agent and Notes Agent hereby further agree that the Notes Priority
Collateral does not secure any ABL Obligation under the ABL Credit Agreement and
neither the ABL Agent nor any ABL Claimholder under the ABL Credit Agreement
shall accept a Lien on any Notes Priority Collateral without the consent of
Notes Agent or as otherwise permitted in any Insolvency Proceeding in accordance
with Section 6.5 hereof. Notwithstanding the foregoing, ABL Agent and Notes
Agent hereby agree that:

 

15



--------------------------------------------------------------------------------

(1) any Lien with respect to the Notes Priority Collateral securing any Notes
Obligations now or hereafter held by or on behalf of, or created for the benefit
of, Notes Agent or any other Notes Claimholders or any agent or trustee
therefor, regardless of how or when acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be senior in all
respects and prior to any Lien with respect to the Notes Priority Collateral
securing any ABL Obligations; and

(2) any Lien with respect to the Notes Priority Collateral securing any ABL
Obligations now or hereafter held by or on behalf of, or created for the benefit
of, ABL Agent, any other ABL Claimholders or any agent or trustee therefor,
regardless of how or when acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens with respect to the Notes Priority Collateral securing
any Notes Obligations.

The subordination of Liens provided for in this Agreement shall continue to be
effective with respect to any part of the Collateral from and after the date
hereof whether such Liens are declared, or ruled to be, invalid, unenforceable,
void or not allowed by a court of competent jurisdiction, as a result of any
action taken by Notes Agent or ABL Agent, as applicable, or any failure by such
person to take any action, with respect to any financing statement (including
any amendment to or continuation thereof), Mortgage or other perfection
document.

2.2 Prohibition on Contesting Liens. Each of Notes Agent, for itself and on
behalf of each other Notes Claimholder, and ABL Agent, for itself and on behalf
of each other ABL Claimholder, agrees that it will not (and hereby irrevocably,
absolutely and unconditionally waives any right to), directly or indirectly,
contest (directly or indirectly), or support any other person in contesting
(directly or indirectly), in any proceeding (including any Insolvency
Proceeding) (a) the priority, validity, attachment, perfection or enforceability
of a Lien in the Collateral held by or on behalf of ABL Agent or any other ABL
Claimholder or by or on behalf of Notes Agent or any other Notes Claimholder,
(b) the priority, validity, perfection or enforceability of any Obligations,
including the allowability or priority of any Obligations in any Insolvency
Proceeding, or (c) the validity or enforceability of, or the priorities, rights
or duties established by, or other provisions of this Agreement; provided,
however that nothing in this Agreement shall be construed to prevent or impair
the rights of ABL Agent, any other ABL Claimholder, Notes Agent, or any other
Notes Claimholder to enforce the terms of this Agreement, including the
provisions of this Agreement relating to the priority of the Liens securing the
ABL Obligations and the Notes Obligations, as applicable, as provided in
Sections 2.1, 3 and 6.2.

2.3 New Liens. During the term of this Agreement, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, the parties hereto
agree, subject to Section 6, that no Grantor shall:

 

16



--------------------------------------------------------------------------------

(a) grant or suffer to exist any Liens on any asset that would constitute ABL
Priority Collateral to secure any Notes Obligation unless such Grantor also
offers to grant, and, at the option of ABL Agent, grants a Lien on such asset to
secure the ABL Obligations concurrently with the grant of a Lien thereon in
favor of Notes Agent in accordance with the priorities set forth in this
Agreement; or

(b) grant or suffer to exist any Liens on (x) any asset to secure any ABL
Obligation unless such Grantor also offers to grant, and, at the option of Notes
Agent, grants a Lien on such asset to secure the Notes Obligations concurrently
with the grant of a Lien thereon in favor of ABL Agent in accordance with the
priorities set forth in this Agreement or (y) any Note Priority Collateral to
secure any ABL Obligation under the ABL Credit Agreement, except with the
consent of Notes Agent or as authorized in an Insolvency Proceeding in
accordance with Section 6.5 hereof.

To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to ABL Agent or
any other ABL Claimholder, Notes Agent, on behalf of the Notes Claimholders,
agrees that any amounts received by or distributed to any of them pursuant to or
as a result of Liens granted in contravention of this Section 2.3 shall be
subject to Section 4.2, and without limiting any other rights and remedies
available to Notes Agent or any other Notes Claimholder, ABL Agent, on behalf of
the ABL Claimholders, agrees that any amounts received by or distributed to any
of them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.2.

2.4 Cooperation in Designating Collateral. In furtherance of Section 9.8, the
parties hereto agree to and the Grantors shall, in each case subject to the
other provisions of this Agreement, upon request by ABL Agent or Notes Agent,
cooperate in good faith (and direct their counsel to cooperate in good faith)
from time to time in order to determine the specific items included in the ABL
Priority Collateral and the Notes Priority Collateral and the steps taken or to
be taken to perfect their respective Liens thereon and the identity of the
respective parties obligated under the ABL Loan Documents, the Notes Documents
and the Other Pari Passu Lien Obligations Agreement.

SECTION 3. Exercise of Remedies.

3.1 Exercise of Remedies by Notes Agent. Until the Discharge of ABL Obligations
has occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, Notes Agent and Notes Claimholders:

(a) will not exercise or seek to exercise (and instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived), any rights, powers,
or remedies with respect to any ABL Priority Collateral (including any Exercise
of Secured Creditor Remedies with respect to any ABL Priority Collateral);

(b) subject to Section 3.4 and Section 3.7, will not, directly or indirectly
(and instead shall be deemed to have hereby irrevocably, absolutely and
unconditionally waived any and all rights to), contest, protest, object to (and
seek or be awarded any relief of any nature whatsoever based on any such
objection), interfere with, hinder or delay any (i) action to enforce

 

17



--------------------------------------------------------------------------------

or collect (or attempt to collect) the ABL Obligations, or (ii) Exercise of
Secured Creditor Remedies by ABL Agent or any other ABL Claimholder with respect
to any ABL Priority Collateral (regardless of whether any action or failure to
act by or on behalf of ABL Agent or the other ABL Claimholders is adverse to the
interest of Notes Agent or the other Notes Claimholders), and have no right to
direct ABL Agent to Exercise any Secured Creditor Remedies or take any other
action under the ABL Loan Documents;

(c) will not object to (and waive any and all claims with respect to) any waiver
or forbearance by ABL Agent or the other ABL Claimholders from Exercising any
Secured Creditor Remedies with respect to any ABL Priority Collateral;

(d) will not take or cause to be taken any action the purpose or effect of which
is, or could be, to make any Lien that the Notes Claimholders have on ABL
Priority Collateral equal with, or to give the Notes Claimholders any preference
or priority relative to, any Lien that the ABL Claimholders have with respect to
such ABL Priority Collateral;

(e) will have no right to (i) direct ABL Agent or any other ABL Claimholder to
exercise any right, remedy or power or (ii) consent to the exercise by ABL Agent
or any other ABL Claimholder of any right, remedy or power with respect to any
ABL Priority Collateral;

(f) acknowledge and agree that no covenant, agreement or restriction contained
in the Note Documents shall be deemed to restrict in any way the rights and
remedies of ABL Agent or the other ABL Claimholders with respect to the ABL
Priority Collateral as set forth in this Agreement and the ABL Loan Documents;
and

(g) will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement.

3.2 Exercise of Remedies by ABL Agent. Until the Discharge of Notes Obligations
has occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, ABL Agent and ABL Claimholders:

(a) will not exercise or seek to exercise (and instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived), any rights, powers,
or remedies with respect to any Notes Priority Collateral (including any
Exercise of Secured Creditor Remedies with respect to any Notes Priority
Collateral);

(b) subject to Section 3.4 and Section 3.7, will not, directly or indirectly
(and instead shall be deemed to have hereby irrevocably, absolutely and
unconditionally waived any and all rights to), contest, protest, object to (and
seek or be awarded any relief of any nature whatsoever based on any such
objection), interfere with, hinder or delay any (i) action to enforce or collect
(or attempt to collect) the Notes Obligations, or (ii) Exercise of Secured
Creditor Remedies by Notes Agent or any other Notes Claimholder with respect to
any Notes Priority Collateral (regardless of whether any action or failure to
act by or on behalf of Notes Agent or the other Notes Claimholders is adverse to
the interest of ABL Agent or the other ABL Claimholders), and have no right to
direct Notes Agent to Exercise any Secured Creditor Remedies or take any other
action under the Notes Documents or the Other Pari Passu Lien Obligations
Agreement;

 

18



--------------------------------------------------------------------------------

(c) will not object to (and waive any and all claims with respect to) any waiver
or forbearance by Notes Agent or the other Notes Claimholders from Exercising
any Secured Creditor Remedies with respect to any Notes Priority Collateral;

(d) will not take or cause to be taken any action the purpose or effect of which
is, or could be, to make any Lien that the ABL Claimholders have on Notes
Priority Collateral equal with, or to give the ABL Claimholders any preference
or priority relative to, any Lien that the Notes Claimholders have with respect
to such Notes Priority Collateral;

(e) will have no right to (i) direct Notes Agent or any other Notes Claimholder
to exercise any right, remedy or power or (ii) consent to the exercise by Notes
Agent or any other Notes Claimholder of any right, remedy or power with respect
to any Notes Priority Collateral;

(f) acknowledge and agree that no covenant, agreement or restriction contained
in the ABL Loan Documents shall be deemed to restrict in any way the rights and
remedies of Notes Agent or the other Notes Claimholders with respect to the
Notes Priority Collateral as set forth in this Agreement, the Notes Documents
and the Other Pari Passu Lien Obligations Agreement;

(g) will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement;
and

(h) will not take any action to secure the ABL Obligations under the ABL Credit
Agreement with a Lien on the Notes Priority Collateral (it being acknowledged
and agreed that notwithstanding anything in this Section 3.2 or otherwise in
this Agreement to the contrary, the ABL Obligations under the ABL Credit
Agreement are not and shall not be secured by Notes Priority Collateral), except
with the consent of Notes Agent or as authorized in an Insolvency Proceeding in
accordance with Section 6.5 hereof.

3.3 Exclusive Enforcement Rights. (a) Until the Discharge of ABL Obligations has
occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, ABL Agent shall have the exclusive right to Exercise any
Secured Creditor Remedies with respect to any ABL Priority Collateral (and in
connection therewith, make determinations regarding the release or Disposition
thereof or any restrictions with respect thereto), in each case without any
consultation with or the consent of Notes Agent or any other Notes Claimholder,
and (b) until the Discharge of Notes Obligations has occurred, whether or not
any Insolvency Proceeding has been commenced by or against any Grantor, Notes
Agent shall have the exclusive right to Exercise any Secured Creditor Remedies
with respect to any Notes Priority Collateral (and in connection therewith,
subject to Section 3.8, make determinations regarding the release or Disposition
thereof or any restrictions with respect thereto), in each case without any
consultation with or the consent of ABL Agent or any other ABL Claimholder. In
connection with (x) any Exercise of Secured Creditor Remedies with respect to
the ABL Priority Collateral, ABL Agent may enforce the provisions of the ABL
Loan Documents and exercise remedies thereunder, all in such order and in such
manner as it may determine in the exercise of its sole discretion, or (y) any
Exercise of Secured Creditor Remedies with respect to the Notes Priority
Collateral, Notes Agent may enforce the provisions of the Notes Documents and
the

 

19



--------------------------------------------------------------------------------

Other Pari Passu Lien Obligations Agreement and exercise remedies thereunder,
all in such order and in such manner as it may determine in the exercise of its
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by ABL Agent or Notes Agent, as applicable, to Dispose of
Collateral, to incur expenses in connection with such Disposition, and to
exercise all the rights and remedies of a secured creditor under the UCC, the
Bankruptcy Laws or other applicable law.

3.4 Permitted Actions. Anything to the contrary in this Section 3
notwithstanding, each of Notes Agent and ABL Agent may:

(a) if an Insolvency Proceeding has been commenced by or against any Grantor,
file a proof of claim or statement of interest with respect to its Collateral or
otherwise with respect to the Notes Obligations or the ABL Obligations, as the
case may be, or otherwise file any pleadings, objections, motions or agreements
which assert rights or interests available to unsecured creditors of such
Grantor arising under any Insolvency Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws);

(b) take any action (not adverse to the priority status of the Liens on the
Collateral of the other, or the rights of the other Agent or any Claimholders to
Exercise any Secured Creditor Remedies) in order to create or perfect its Lien
in and to the Collateral;

(c) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding, or other pleading made by any person
objecting to or otherwise seeking the disallowance or subordination of its
claims or the claims of its Claimholders, or the avoidance of its Liens;

(d) object to any proposed acceptance of, in the case of Notes Agent, ABL
Priority Collateral by an ABL Claimholder pursuant to Section 9-620 of the UCC;

(e) make any arguments and motions that are, in each case, in accordance with
the terms of this Agreement;

(f) vote on any plan of reorganization in accordance with the terms of this
Agreement;

(g) the Notes Agent may join (but not exercise any control with respect to) any
judicial foreclosure proceeding or other judicial lien enforcement proceeding
with respect to the ABL Priority Collateral initiated by the ABL Agent to the
extent that any such action could not reasonably be expected, in any material
respect, to restrain, hinder, limit, delay for any material period or otherwise
interfere with the Exercise of Secured Creditor Remedies by such ABL Agent (it
being understood that, (i) with respect to ABL Priority Collateral, neither
Notes Agent nor any other Notes Claimholder shall be entitled to receive any
proceeds thereof unless otherwise expressly permitted herein and (ii) with
respect to Notes Priority Collateral, neither ABL Agent nor any other ABL
Claimholder shall be entitled to receive any proceeds thereof unless otherwise
expressly permitted herein); and

 

20



--------------------------------------------------------------------------------

(h) take any action described in clauses (i) through (viii) of the definition of
Exercise of Secured Creditor Remedies.

3.5 Retention of Proceeds.

(a) Notes Claimholders shall not be permitted to retain any proceeds of ABL
Priority Collateral in connection with any Exercise of Secured Creditor Remedies
in any circumstance unless and until the Discharge of ABL Obligations has
occurred, and any such proceeds received or retained in any other circumstance
will be subject to Section 4.2.

(b) ABL Claimholders shall not be permitted to retain any proceeds of Notes
Priority Collateral in connection with any Exercise of Secured Creditor Remedies
in any circumstance unless and until the Discharge of Notes Obligations has
occurred, and any such proceeds received or retained in any other circumstance
will be subject to Section 4.2.

(c) Notwithstanding anything contained in this Agreement to the contrary, in the
event of any Disposition or series of related Dispositions that includes ABL
Priority Collateral and Notes Priority Collateral where the aggregate sales
price is not allocated between the ABL Priority Collateral and Notes Priority
Collateral being sold (excluding in connection with or as a result of the sale
of the capital stock of a Grantor), then solely for purposes of this Agreement,
the allocation of proceeds of such Disposition to the ABL Priority Collateral
shall be based upon, in the case of (i) any ABL Priority Collateral consisting
of inventory, the book value thereof as assessed on the date of such
Disposition, (ii) any ABL Priority Collateral consisting of accounts receivable,
the book value thereof as assessed on the date of such Disposition and (iii) all
other ABL Priority Collateral and Notes Priority Collateral, the Fair Market
Value of such ABL Priority Collateral and Notes Priority Collateral sold or, if
the aggregate amount of such other ABL Priority Collateral and Notes Priority
Collateral sold is greater than $35,000,000, the Fair Market Value of such
Collateral as determined by an independent appraiser.

3.6 Non-Interference. Subject to Sections 3.1, 3.2, 3.3, 3.4 and 6.5(b), each of
Notes Agent, for itself and on behalf of the other Notes Claimholders, and ABL
Agent, for itself and on behalf of the other ABL Claimholders, hereby:

(a) subject to Section 3.7, agrees that it will not, directly or indirectly,
take any action that would restrain, hinder, limit, delay, or otherwise
interfere with any Exercise of Secured Creditor Remedies by the other Agent with
respect to such other Agent’s Priority Collateral or that is otherwise
prohibited hereunder, including any Disposition of the other Agent’s Priority
Collateral, whether by foreclosure or otherwise;

(b) subject to Section 3.7, waives any and all rights it or its Claimholders may
have as a junior lien creditor or otherwise to object to the manner in which
such other Agent seeks to enforce or collect such other party’s respective
Obligations or the Liens securing such Obligations granted in any of such other
Agent’s Priority Collateral, regardless of whether any action or failure to act
by or on behalf of such other Agent is adverse to the interest of it or its
Claimholders.

 

21



--------------------------------------------------------------------------------

3.7 Commercially Reasonable Dispositions; Notice of Exercise.

(a) Notes Agent, for itself and on behalf of the other Notes Claimholders,
hereby irrevocably, absolutely, and unconditionally waives any right to object
(and seek or be awarded any relief of any nature whatsoever based on any such
objection), at any time prior to or subsequent to any disposition of any of the
ABL Priority Collateral, on the ground(s) that any such disposition of ABL
Priority Collateral (x) would not be or was not “commercially reasonable” within
the meaning of any applicable UCC and/or (y) would not or did not comply with
any other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral. ABL Agent, for itself and on
behalf of the other ABL Claimholders, hereby irrevocably, absolutely and
unconditionally waives any right to object (and seek or be awarded any relief of
any nature whatsoever based on any such objection), at any time prior to or
subsequent to any disposition of any Notes Priority Collateral, on the ground(s)
that any such disposition of Notes Priority Collateral (i) would not be or was
not “commercially reasonable” within the meaning of any applicable UCC and/or
(ii) would not or did not comply with any other requirement under any applicable
UCC or under any other applicable law governing the manner in which a secured
creditor (including one with a Lien on real property) is to realize on its
collateral.

(b) Except as expressly set forth in this Agreement, each Notes Claimholder and
each ABL Claimholder shall have any and all rights and remedies it may have as a
creditor under any applicable law, including the right to the Exercise of
Secured Creditor Remedies; provided, however, that the Exercise of Secured
Creditor Remedies with respect to the Collateral (and any judgment Lien obtained
in connection therewith) shall be subject to the Lien priorities set forth
herein and to the provisions of this Agreement. ABL Agent may enforce the
provisions of the ABL Loan Documents, Notes Agent may enforce the provisions of
the Notes Documents and Other Pari Passu Lien Obligations Agreement and each may
Exercise any Secured Creditor Remedies, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with the
terms of this Agreement and mandatory provisions of applicable law; provided,
however, that the ABL Agent agrees to provide to the Notes Agent (x) an
Enforcement Notice prior to its Exercise of Secured Creditor Remedies and
(y) copies of any notices that it is required under applicable law to deliver to
any Grantor (for avoidance of doubt, the Notes Agent shall not be required to
deliver any such Enforcement Notice to the ABL Agent); provided further,
however, that ABL Agent’s failure to provide copies of any such notices to Notes
Agent shall not impair any of ABL Agent’s rights hereunder or under any of the
ABL Documents. Each of Notes Agent, each other Notes Claimholder, ABL Agent and
each ABL Claimholder agrees that it will not institute any suit or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim, in the case of Notes Agent and each other Notes Claimholder, against
either ABL Agent or any other ABL Claimholder, and in the case of ABL Agent and
each other ABL Claimholder, against either Notes Agent or any other Notes
Claimholder, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such person with respect to the Collateral which is
consistent with the terms of this Agreement, and none of such parties shall be
liable for any such action taken or omitted to be taken.

 

22



--------------------------------------------------------------------------------

3.8 Inspection and Access Rights.

(a) If Notes Agent, or any agent or representative of Notes Agent, or any
receiver, shall, after any Notes Default, obtain possession or physical control
of any Notes Priority Collateral or Notes Agent shall sell or otherwise dispose
of any Notes Priority Collateral, Notes Agent shall promptly notify ABL Agent in
writing of that fact, and ABL Agent shall thereafter notify the Notes Agent in
writing as to whether ABL Agent desires to exercise access rights under this
Section 3.8. Upon delivery of such notice by ABL Agent to Notes Agent, the
parties shall confer in good faith to coordinate with respect to ABL Agent’s
exercise of such access rights. Consistent with the definition of “Use Period,”
access rights may apply to differing parcels of real properties subject to a
Mortgage and to different assets that constitute a portion of the Notes Priority
Collateral, in each case at differing times, in which case, a differing Use
Period will apply to each such property and to each such portion of the Notes
Priority Collateral.

(b) Without limiting any rights ABL Agent or any other ABL Claimholder may
otherwise have under applicable law or by agreement and whether or not Notes
Agent or any other Notes Claimholder has commenced and is continuing to Exercise
any Secured Creditor Remedies of Notes Agent, ABL Agent or any other person
(including any ABL Claimholder) acting with the consent, or on behalf, of ABL
Agent shall have an irrevocable, non-exclusive right to have access to, and a
royalty-free and rent-free license and right to use, the Notes Priority
Collateral (including, without limitation, equipment, fixtures and real property
and equipment, processors, computers and other machinery related to the storage
or processing of records, documents or files) during the Use Period (a) during
normal business hours on any Business Day, to access the ABL Priority Collateral
that (i) is stored or located in or on, (ii) has become an accession with
respect to (within the meaning of Section 9-335 of the UCC), or (iii) has been
commingled with (within the meaning of Section 9-336 of the UCC), Notes Priority
Collateral, and (b) in order to assemble, inspect, copy or download information
stored on, take actions to perfect its Lien on, process raw materials or
work-in-process into finished inventory, take possession of, move, package,
prepare and advertise for sale or disposition, sell (by public auction, private
sale, “going out of business” sale or similar sale, whether in bulk, in lots or
to customers in the ordinary course of business or otherwise and which sale may
include augmented inventory of the same type sold in Grantors’ business), store,
collect, take reasonable actions to protect, secure and otherwise enforce the
rights of ABL Agent in and to the ABL Priority Collateral, or otherwise deal
with the ABL Priority Collateral, in each case without the involvement of or
interference by any Notes Claimholder or liability to any Notes Claimholder.
This Agreement will not restrict the rights of Notes Agent to sell, assign or
otherwise transfer the related Notes Priority Collateral prior to the expiration
of the Use Period if (but only if) the purchaser, assignee or transferee thereof
agrees to be bound by the provisions of this Section 3.8.

(c) During the period of actual occupation, use and/or control by the ABL
Claimholders and/or ABL Agent (or their respective employees, agents, advisers
and representatives) of any Notes Priority Collateral or other assets or
property, the ABL Claimholders and ABL Agent shall be obligated to repair at
their expense any physical damage (ordinary wear and tear excepted) to such
Notes Priority Collateral caused by such occupancy, use or control by ABL Agent
or its agents, representatives or designees, and to leave such Notes Priority
Collateral or other assets or property in substantially the same condition as it
was at the commencement of such occupancy, use or control, ordinary wear and
tear excepted; provided, however, that ABL Agent and the ABL Claimholders will
not be liable for any diminution in the value of the Notes Priority Collateral
caused by the absence of the ABL Priority Collateral

 

23



--------------------------------------------------------------------------------

therefrom. Notwithstanding the foregoing, in no event shall the ABL Claimholders
or ABL Agent have any liability to the Notes Claimholders and/or to Notes Agent
pursuant to this Section 3.8 as a result of any condition (including any
environmental condition, claim or liability) on or with respect to the Notes
Priority Collateral existing prior to the date of the exercise by the ABL
Claimholders (or ABL Agent, as the case may be) of their rights under this
Section 3.8 and the ABL Claimholders shall have no duty or liability to maintain
the Notes Priority Collateral in a condition or manner better than that in which
it was maintained prior to the use thereof by the ABL Claimholders, or for any
diminution in the value of the Notes Priority Collateral that results solely
from ordinary wear and tear resulting from the use of the Notes Priority
Collateral by the ABL Claimholders in the manner and for the time periods
specified under this Section 3.8. Without limiting the rights granted in this
Section 3.8, the ABL Claimholders and ABL Agent shall cooperate with the Notes
Claimholders and/or Notes Agent in connection with any efforts made by the Notes
Claimholders and/or the Notes Agent to sell the Notes Priority Collateral.

(d) Consistent with the definition of the term “Use Period,” if any order or
injunction is issued or stay is granted or is otherwise effective by operation
of law that prohibits ABL Agent from exercising any of its rights hereunder,
then the Use Period granted to ABL Agent under this Section 3.8 shall be stayed
during the period of such prohibition and shall continue thereafter for the
number of days remaining as required under this Section 3.8. Notes Agent agrees,
for the benefit of ABL Agent, that it shall not sell or dispose of any of the
Notes Priority Collateral during the Use Period unless the buyer agrees in
writing to acquire the Notes Priority Collateral subject to the terms of this
Section 3.8 and agrees therein to comply with the terms of this Section 3.8. The
rights of ABL Agent and the other ABL Claimholders under this Section 3.8 during
the Use Period shall continue notwithstanding such foreclosure, sale or other
disposition by Notes Agent.

(e) ABL Agent and the other ABL Claimholders shall not be obligated to pay any
amounts to Notes Agent or the other Notes Claimholders (or any person claiming
by, through or under the Notes Claimholders, including any purchaser of the
Notes Priority Collateral) or to any Grantor, for or in respect of the use by
ABL Agent and the other ABL Claimholders of the Notes Priority Collateral;
provided that ABL Agent and the other ABL Claimholders shall be obligated to pay
any third-party expenses related thereto, including costs with respect to heat,
light, electricity and water with respect to that portion of any premises so
used or occupied, or that arise as a result of such use. In the event, and only
in the event, that in connection with its use of some or all of the premises
constituting Notes Priority Collateral, ABL Agent requires the services of any
employees of the Grantors, ABL Agent shall pay directly to any such employees
the appropriate, allocated wages of such employees, if any, during the time
periods that ABL Agent requires their services. In each case, all amounts paid
by ABL Agent hereunder shall be added to the outstanding principal balance of
the ABL Obligations.

(f) The ABL Claimholders shall use the Notes Priority Collateral in accordance
with applicable law.

(g) Subject to Section 3.7, Notes Agent and the other Notes Claimholders
(i) will cooperate with ABL Agent (at ABL Agent’s expense, which expenses shall
constitute and be deemed part of the ABL Obligations) in its efforts pursuant to
Section 3.8(b) to enforce its

 

24



--------------------------------------------------------------------------------

security interest in the ABL Priority Collateral and to finish any
work-in-process and assemble the ABL Priority Collateral, (ii) will not hinder
or restrict in any respect ABL Agent from enforcing its security interest in the
ABL Priority Collateral or from finishing any work-in-process or assembling the
ABL Priority Collateral pursuant to Section 3.8(b), and (iii) will, subject to
the rights of any landlords under real estate leases, permit the ABL Collateral
Agent, its employees, agents, advisers and representatives to exercise the
rights described in Section 3.8(b).

(h) Subject to the terms hereof, Notes Agent may advertise and conduct public
auctions or private sales of the Notes Priority Collateral, without the
involvement of or interference by any ABL Claimholder or liability to any ABL
Claimholder, as long as, in the case of an actual sale, the respective purchaser
assumes and agrees in advance in writing to the obligations of Notes Agent and
the other Notes Claimholders under this Section 3.8. If ABL Agent conducts a
public auction or private sale of the ABL Priority Collateral at any of the real
property included within the Notes Priority Collateral, ABL Agent shall provide
the Notes Agent with reasonable notice and use reasonable efforts to hold such
auction or sale in a manner which would not unduly disrupt the Notes Agent’s use
of such real property.

(i) For the avoidance of doubt, and without limiting the generality of the other
provisions of this Agreement, it is hereby acknowledged and agreed that ABL
Agent and the other ABL Claimholders shall have the right to bring an action to
enforce their rights under this Section 3.8 and Section 3.9 including an action
seeking possession of the applicable Collateral and/or specific performance of
this Section 3.8 and Section 3.9.

3.9 Sharing of Information and Access. In the event that ABL Agent shall, in the
exercise of its rights under the ABL Collateral Documents or otherwise, receive
possession or control of any books and records of any Grantor which contain
information identifying or pertaining to the Notes Priority Collateral, ABL
Agent shall, upon request from Notes Agent and as promptly as practicable
thereafter, either make available to Notes Agent such books and records for
inspection and duplication or provide to Notes Agent copies thereof. In the
event that Notes Agent shall, in the exercise of its rights under the Notes
Collateral Documents or otherwise, receive possession or control of any books
and records of any Grantor which contain information identifying or pertaining
to any of the ABL Priority Collateral, Notes Agent shall, upon written request
from ABL Agent and as promptly as practicable thereafter, either make available
to ABL Agent such books and records for inspection and duplication or provide
ABL Agent copies thereof.

3.10 Tracing of and Priorities in Proceeds. ABL Agent, for itself and on behalf
of the other ABL Claimholders, and Notes Agent, for itself and on behalf of the
other Notes Claimholders, further agree that prior to an issuance of any
Enforcement Notice by such Claimholder or, with respect to Notes Collateral,
prior to any time when the Notes Agent conducts an Exercise of Secured Creditor
Remedies (unless, in either case, a bankruptcy or insolvency ABL Default or
Notes Default then exists), any proceeds of Collateral obtained in accordance
with the terms of the ABL Loan Documents, the Notes Documents and the Other Pari
Passu Lien Obligations Agreement, whether or not deposited under control
agreements, which are used by any Grantor to acquire other property which is
Collateral shall not (solely as between the Claimholders) be treated as proceeds
of Collateral for purposes of determining the

 

25



--------------------------------------------------------------------------------

relative priorities in the Collateral which was so acquired. In addition, unless
and until the Discharge of ABL Obligations occurs, Notes Agent, for itself and
on behalf of the other Notes Claimholders, hereby consents to the application,
prior to the receipt by ABL Agent of an Enforcement Notice issued by Notes
Agent, of cash or other proceeds of ABL Collateral deposited under deposit
account control agreements to the repayment of ABL Obligations pursuant to the
ABL Loan Documents.

SECTION 4. Proceeds.

4.1 Application of Proceeds.

(a) Prior to the Discharge of ABL Obligations, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, except as otherwise
provided in Section 3.5, any ABL Priority Collateral or proceeds thereof
received in connection with any Exercise of Secured Creditor Remedies shall (at
such time as such Collateral or proceeds has been monetized) be applied:
(i) first, to the payment in full in cash or cash collateralization of the ABL
Obligations in accordance with the ABL Loan Documents, and in the case of
payment of any revolving loans following any acceleration of the ABL Obligations
and resulting from a foreclosure or “going out of business” sale or similar sale
of ABL Priority Collateral, together with the concurrent permanent reduction of
any revolving loan commitment thereunder in an amount equal to the amount of
such payment, and (ii) second, to the payment in full in cash of the Note
Obligations in accordance with the Notes Documents and the Other Pari Passu Lien
Obligations Agreement.

(b) Prior to the Discharge of Notes Obligations, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, except as otherwise
provided in Section 3.5, any Notes Priority Collateral or proceeds thereof
received in connection with any Exercise of Secured Creditor Remedies shall (at
such time as such Collateral or proceeds has been monetized) be applied:
(i) first, to the payment in full in cash or cash collateralization of the Notes
Obligations in accordance with the Notes Documents, and (ii) second, to the
Grantors or to whomever else is entitled to receive same under applicable law.

(c) If any Exercise of Secured Creditor Remedies with respect to the Collateral
produces non-cash proceeds, then such non-cash proceeds shall be held by the
Agent that conducted the Exercise of Secured Creditor Remedies as additional
Collateral and, at such time as such non-cash proceeds are monetized, shall be
applied as set forth above.

4.2 Turnover. Unless and until the earlier of Discharge of ABL Obligations or
the Discharge of Notes Obligations has occurred, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, except as otherwise
provided in Section 3.5, (a) any ABL Priority Collateral, proceeds thereof
(including assets or proceeds subject to Liens referred to in the final sentence
of Section 2.3) or any insurance proceeds described in Section 5.2(a) received
by Notes Agent or any other Notes Claimholder, pursuant to any Notes Document or
by the exercise of any rights available to it under applicable law or in any
Insolvency Proceeding pursuant to any Exercise of Secured Creditor Remedies or
through any other exercise of remedies, after Notes Agent or such other Notes
Claimholder obtains actual knowledge or notice from ABL Agent that it has
possession of such ABL Priority Collateral and/or such proceeds or

 

26



--------------------------------------------------------------------------------

as a result of Notes Agent’s or any other Notes Claimholder’s collusion with any
Grantor in violating the rights of ABL Agent or any other ABL Claimholder
(within the meaning of Section 9-332 of the UCC), shall be segregated and held
in trust and shall reasonably promptly be paid over to ABL Agent for the benefit
of the ABL Claimholders in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct, and
(b) any Notes Priority Collateral, proceeds thereof (including assets or
proceeds subject to Liens referred to in the final sentence of Section 2.3) or
any insurance proceeds described in Section 5.2(b) received by ABL Agent or any
other ABL Claimholder, pursuant to any ABL Loan Document or by the exercise of
any rights available to it under applicable law or in any Insolvency Proceeding
pursuant to any Exercise of Secured Creditor Remedies or through any other
exercise of remedies, after ABL Agent or such other ABL Claimholder obtains
actual knowledge or notice from Notes Agent that it has possession of such Notes
Priority Collateral and/or such proceeds or as a result of ABL Agent’s or any
other ABL Claimholder’s collusion with any Grantor in violating the rights of
Notes Agent or any other Notes Claimholder (within the meaning of Section 9-332
of the UCC), shall be segregated and held in trust and shall reasonably promptly
be paid over to Notes Agent for the benefit of the Notes Claimholders in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. Each of Notes Agent and ABL Agent
is hereby authorized to make any such endorsements as agent for the other or any
Claimholders. This authorization is coupled with an interest and is irrevocable
until the earlier of the Discharge of ABL Obligations or the Discharge of Notes
Obligations.

Notes Agent for itself and each other Notes Claimholder agrees that if, at any
time, all or any part of any payment with respect to any ABL Obligations secured
by any ABL Priority Collateral previously made shall be rescinded for any reason
whatsoever, to the extent still within its possession, it will promptly pay over
to ABL Agent any payment received by it in respect of any such ABL Priority
Collateral and shall promptly turn any such ABL Priority Collateral then held by
it over to ABL Agent, and the provisions set forth in this Agreement will be
reinstated as if such payment had not been made, until the payment and
satisfaction in full of such ABL Obligations.

ABL Agent for itself and each other ABL Claimholder agrees that if, at any time,
all or any part of any payment with respect to any Notes Obligations secured by
any Notes Priority Collateral previously made shall be rescinded for any reason
whatsoever, and notwithstanding the fact that ABL Obligations under the ABL
Credit Agreement are not secured by Notes Priority Collateral, it will promptly
pay over to Notes Agent any payment received by it in respect of any such Notes
Priority Collateral and shall promptly turn any such Notes Priority Collateral
then held by it over to Notes Agent, and the provisions set forth in this
Agreement will be reinstated as if such payment had not been made, until the
payment and satisfaction in full of such Notes Obligations.

4.3 No Subordination of the Relative Priority of Claims. Anything to the
contrary contained herein notwithstanding, the subordination of the Liens of
Notes Claimholders in respect of the ABL Priority Collateral to the Liens of ABL
Claimholders therein and of disclaimer of and subordination of the Liens of ABL
Claimholders in respect of the Notes Priority Collateral to the Liens of Notes
Claimholders therein as set forth herein is with respect to the priority of the
respective Liens held by or on behalf of them only and shall not constitute a
subordination in right of payment of the Notes Obligations to the ABL
Obligations or the ABL Obligations to the Notes Obligations.

 

27



--------------------------------------------------------------------------------

4.4 Application of Payments. Subject to the other terms of this Agreement, all
payments received (not in violation of this Agreement) by (a) ABL Agent or the
other ABL Claimholders may be applied, reversed and reapplied, in whole or in
part, to the ABL Obligations to the extent provided for in the ABL Loan
Documents and (b) Notes Agent or the other Note Claimholders may be applied,
reversed and reapplied, in whole or in part, to the Note Obligations to the
extent provided for in the Note Documents.

4.5 Revolving Nature of ABL Obligations. Notes Agent, on behalf of the Notes
Claimholders, acknowledges and agrees that the ABL Credit Agreement includes a
revolving commitment and that the amount of the ABL Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed.

SECTION 5. Releases; Dispositions; Other Agreements.

5.1 Releases.

(a) If, in connection with the Exercise of Secured Creditor Remedies by ABL
Agent as provided for in Section 3, irrespective of whether an ABL Default or a
Notes Default has occurred and is continuing, ABL Agent releases any of its
Liens on any part of the ABL Priority Collateral, then the Liens of Notes Agent
on such ABL Priority Collateral shall be automatically, unconditionally, and
simultaneously released so long as all proceeds therefrom are applied to
permanently repay the ABL Obligations and the then outstanding commitments to
extend credit under the ABL Credit Agreement are terminated; provided, however,
that any proceeds remaining after the Discharge of ABL Obligations shall be
subject to the Liens of the Notes Claimholders. Notes Agent, for itself or on
behalf of any such Notes Claimholders, promptly shall execute and deliver to ABL
Agent such termination or amendment statements, releases, and other documents as
ABL Agent may request in writing to effectively confirm such release, without
the consent or direction of any other Notes Claimholders at the cost and expense
of the Grantors.

(b) If, in connection with the Exercise of Secured Creditor Remedies by Notes
Agent as provided for in Section 3, irrespective of whether an ABL Default or a
Notes Default has occurred and is continuing, Notes Agent releases any of its
Liens on any part of the Notes Priority Collateral, then the Liens, if any, of
ABL Agent on such Notes Priority Collateral shall be automatically,
unconditionally, and simultaneously released so long as all proceeds therefrom
are applied to permanently repay, repurchase or otherwise retire the Notes
Obligations. ABL Agent, for itself or on behalf of any such ABL Claimholders,
promptly shall execute and deliver to Notes Agent such termination or amendment
statements, releases, and other documents as Notes Agent may request in writing
to effectively confirm such release, without the consent or direction of any
other ABL Claimholders at the cost and expense of the Grantors.

(c) If, in connection with any Disposition of any ABL Priority Collateral
permitted under the terms of the ABL Loan Documents, the Notes Documents and any
Other Pari Passu Lien Obligations Agreement as in effect at the time of such
Disposition, ABL Agent,

 

28



--------------------------------------------------------------------------------

for itself or on behalf of any ABL Claimholders, releases any of its Liens on
the portion of the ABL Priority Collateral that is the subject of such
Disposition, other than (i) in connection with the Discharge of ABL Obligations,
or (ii) after the occurrence and during the continuance of any Notes Default,
then the Liens of Notes Agent on such Collateral shall be automatically,
unconditionally, and simultaneously released. Notes Agent, for itself or on
behalf of any such Notes Claimholders, promptly shall execute and deliver to ABL
Agent such termination or amendment statements, releases, and other documents as
ABL Agent may request in writing to effectively confirm such release, without
the consent or direction of any other Notes Claimholders provided that such
Grantors have delivered such certificates or other documents to which the Notes
Agent may be entitled under the Notes Documents and the Other Pari Passu Lien
Obligations Agreement.

(d) [reserved.]

(e) In the event that any Collateral that would be ABL Priority Collateral is no
longer Collateral pursuant to the effects of clause (8) of the definition of
“Excluded Assets” in the Indenture (or any comparable provision in any successor
Notes Document), such Collateral shall automatically be deemed not to be Notes
Collateral under the Notes Collateral Documents. Notes Agent, for itself or on
behalf of any such Notes Claimholders, promptly shall execute and deliver to the
Grantors such termination or amendment statements, releases, and other documents
as any Grantor may request to effectively confirm such release, at the cost and
expense of the Grantors and without the consent or direction of any other Notes
Claimholders.

(f) [reserved.]

(g) Notes Agent, with respect to the ABL Priority Collateral, on behalf of the
Notes Claimholders, hereby irrevocably constitutes and appoints ABL Agent with
respect to such ABL Priority Collateral and any officer or agent of ABL Agent,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of Notes Agent or in
Notes Agent’s own name, from time to time in ABL Agent’s discretion exercised in
good faith, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 5.1, including any endorsements or other instruments of transfer or
release.

5.2 Insurance.

(a) Unless and until ABL Agent has provided written notice to Notes Agent that
the Discharge of ABL Obligations has occurred: (i) ABL Agent and the other ABL
Claimholders shall have the sole and exclusive right, subject to the rights of
Grantors under the ABL Loan Documents, to adjust and settle any claim under any
insurance policy covering the ABL Priority Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the ABL Priority
Collateral; and (ii) all proceeds of any such insurance policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect of ABL Priority Collateral, shall be paid, subject to the rights of
Grantors under the ABL Loan Documents, first, to the ABL Claimholders, until the
Discharge of ABL Obligations, second, to the Notes

 

29



--------------------------------------------------------------------------------

Claimholders, until the Discharge of Notes Obligations, and third, to the owner
of the subject property, such other person as may be entitled thereto, or as a
court of competent jurisdiction may otherwise direct. If Notes Agent or any
other Notes Claimholders shall at any time receive any proceeds of any such
insurance policy or award in contravention of this Agreement, it shall hold such
proceeds in trust and upon written request pay over such proceeds to ABL Agent.

(b) Unless and until Notes Agent has provided written notice to ABL Agent that
the Discharge of Notes Obligations has occurred: (i) Notes Agent and the other
Notes Claimholders shall have the sole and exclusive right, subject to the
rights of Grantors under the Notes Documents and the Other Pari Passu Lien
Obligations Agreement, to adjust and settle any claim under any insurance policy
covering the Notes Priority Collateral in the event of any loss thereunder and
to approve any award granted in any condemnation or similar proceeding (or any
deed in lieu of condemnation) affecting the Notes Priority Collateral; and
(ii) all proceeds of any such insurance policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of Notes
Priority Collateral, shall be paid, subject to the rights of Grantors under the
Notes Documents and the Other Pari Passu Lien Obligations Agreement, first, to
the Notes Claimholders, until the Discharge of Notes Obligations and second, to
the owner of the subject property, such other person as may be entitled thereto,
or as a court of competent jurisdiction may otherwise direct. If ABL Agent or
any other ABL Claimholders shall at any time receive any proceeds of any such
insurance policy or award in contravention of this Agreement, it shall hold such
proceeds in trust and upon request pay over such proceeds to Notes Agent.

In the event that any proceeds are derived from any insurance policy that covers
ABL Priority Collateral and Notes Priority Collateral, ABL Agent and Notes Agent
will work jointly and in good faith to collect, adjust or settle (subject to the
rights of the Grantors under the ABL Loan Documents, the Notes Documents and the
Other Pari Passu Lien Obligations Agreement) any claim under the relevant
insurance policy.

Notwithstanding anything contained in this Agreement to the contrary, in the
event that any proceeds are derived from any insurance policy that covers ABL
Priority Collateral and Notes Priority Collateral where the allocation of
proceeds is not stipulated between ABL Priority Collateral and Notes Priority
Collateral, then the allocation of proceeds of such insurance policy to the ABL
Priority Collateral shall be based upon, in the case of (A) any ABL Priority
Collateral consisting of inventory, book value as assessed on the date of such
loss, (B) any ABL Priority Collateral consisting of accounts receivable, the
face amount thereof and (C) all other ABL Priority Collateral and Notes Priority
Collateral, the fair market value of such ABL Priority Collateral and Notes
Priority Collateral, as determined by Grantors in their reasonable judgment or,
if the aggregate amount of such other ABL Priority Collateral and Notes Priority
Collateral sold is greater than $35,000,000, an independent appraiser.

(c) To effectuate the foregoing, Grantors shall provide ABL Agent and Notes
Agent with separate lender’s loss payable endorsements naming such Agents as
loss payee and additional insured, as their interests may appear, with respect
to policies which insure Collateral hereunder.

 

30



--------------------------------------------------------------------------------

5.3 Amendments; Refinancings; Legend.

(a) The ABL Loan Documents may be amended, restated, supplemented, or otherwise
modified in accordance with their terms and the ABL Obligations may be
Refinanced in accordance with the terms of the ABL Loan Documents, in each case
without notice to, or the consent of, Notes Agent or any other Notes
Claimholders, all without affecting the lien subordination or other provisions
of this Agreement; provided, however, that, in the case of a Refinancing secured
by any Collateral, the holders of such Refinancing debt (or an authorized
representative on their behalf) bind themselves (in a writing addressed to Notes
Agent for the benefit of itself and the other Notes Claimholders in a form
reasonably acceptable to Notes Agent) to the terms of this Agreement; provided
further, however, that any such amendment, restatement, supplement,
modification, or Refinancing shall not result in a Notes Default under the
Indenture; provided further, however, that, if such Refinancing debt is secured
by a Lien on any Collateral the holders of such Refinancing debt shall be deemed
bound by the terms hereof regardless of whether or not such writing is provided.
For the avoidance of doubt, the sale or other transfer of indebtedness is not
restricted by this Agreement but the provisions of this Agreement shall be
binding on all holders of ABL Obligations and Notes Obligations.

(b) Each of the Notes Documents and the Other Pari Passu Lien Obligations
Agreement may be amended, restated, supplemented, or otherwise modified in
accordance with their terms and the Notes Obligations may be Refinanced in
accordance with the terms of the Notes Documents and the Other Pari Passu Lien
Obligations Agreement, as applicable, in each case without notice to, or the
consent of, ABL Agent or any other ABL Claimholders, all without affecting the
lien subordination or other provisions of this Agreement; provided, however,
that, in the case of a Refinancing secured by any Collateral, the holders of
such Refinancing debt (or an authorized representative on their behalf) bind
themselves (in a writing addressed to ABL Agent for the benefit of itself and
the other ABL Claimholders in a form reasonably acceptable to ABL Agent) to the
terms of this Agreement; provided further, however, that any such amendment,
restatement, supplement, modification, or Refinancing shall not, without the
prior written consent of ABL Agent, result in an ABL Default under the ABL
Credit Agreement; provided further, however, that, if such Refinancing debt is
secured by a Lien on any Collateral the holders of such Refinancing debt shall
be deemed bound by the terms hereof regardless of whether or not such writing is
provided. For the avoidance of doubt, the sale or other transfer of indebtedness
is not restricted by this Agreement but the provisions of this Agreement shall
be binding on all holders of ABL Obligations and Notes Obligations.

(c) So long as the Discharge of ABL Obligations has not occurred, Notes Agent
agrees that each Notes Collateral Document entered into after the date hereof
shall include the following language (or similar language acceptable to ABL
Agent):

“Anything herein to the contrary notwithstanding, the liens and security
interests granted to Wilmington Trust, National Association, as Collateral Agent
under the Indenture, pursuant to this Agreement and the exercise of any right or
remedy by Wilmington Trust, National Association, as Collateral Agent hereunder,
are subject to the provisions of the Intercreditor Agreement dated as of
August 7, 2013 (as amended by that certain First Amendment dated as of April 25,
2018 and as further amended, restated, supplemented, or otherwise modified from
time

 

31



--------------------------------------------------------------------------------

to time, the “Intercreditor Agreement”), by and between Wells Fargo Capital
Finance, LLC, as ABL Agent, and Wilmington Trust, National Association, as Notes
Agent. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control, except with respect to the rights, protections, immunities
and indemnities of the Notes Collateral Agent, for which the Indenture shall
control.”

5.4 Bailee for Perfection.

(a) ABL Agent and Notes Agent each agree to hold or control that part of the
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees), to the extent that possession or control thereof is
taken to perfect a Lien thereon under the UCC or other applicable law (such
Collateral being referred to as the “Pledged Collateral”), as gratuitous bailee
and as a non-fiduciary agent for the benefit of and on behalf of Notes Agent or
ABL Agent, as applicable (such bailment and agency being intended, among other
things, to satisfy the requirements of possession or control under Sections
8-301(a)(2), 9-313(c), 9-104, 9-105, 9-106, and 9-107 of the UCC), solely for
the purpose of perfecting the security interest granted under the Notes
Collateral Documents or the ABL Loan Documents, as applicable, subject to the
terms and conditions of this Section 5.4. Notes Agent and the other Notes
Claimholders hereby appoint ABL Agent as their gratuitous bailee for the
purposes of perfecting their security interest in all Pledged Collateral in
which ABL Agent has a perfected security interest under the UCC. ABL Agent and
the other ABL Claimholders hereby appoint Notes Agent as their gratuitous bailee
for the purposes of perfecting their security interest in all Pledged Collateral
in which Notes Agent has a perfected security interest under the UCC. Each of
ABL Agent and Notes Agent hereby accept such appointment pursuant to this
Section 5.4(a) and acknowledge and agree that it shall act for the benefit of
and on behalf of the other Agent and the applicable other Claimholders with
respect to any Pledged Collateral and that any proceeds received by ABL Agent or
Notes Agent, as the case may be, under any Pledged Collateral shall be applied
in accordance with Section 4. Unless and until the Discharge of Notes
Obligations, ABL Agent agrees to promptly notify Notes Agent of any Pledged
Collateral constituting Notes Priority Collateral held by it or known by it to
be held by any other ABL Claimholders, and, promptly upon the request of Notes
Agent in writing at any time prior to the Discharge of Notes Obligations, ABL
Agent agrees to deliver to Notes Agent any such Pledged Collateral held by it or
by any other ABL Claimholders, together with any necessary endorsements (or
otherwise allow Notes Agent to obtain control of such Pledged Collateral).
Unless and until the Discharge of ABL Obligations, Notes Agent agrees to
promptly notify ABL Agent of any Pledged Collateral constituting ABL Priority
Collateral held by it or known by it to be held by any other Notes Claimholders,
and, promptly upon the request of ABL Agent in writing at any time prior to the
Discharge of ABL Obligations, Notes Agent agrees to deliver to ABL Agent any
such Pledged Collateral held by it or by any other Notes Claimholders, together
with any necessary endorsements (or otherwise allow ABL Agent to obtain control
of such Pledged Collateral). ABL Agent hereby agrees that upon the Discharge of
ABL Obligations, to the extent that the applicable control agreement is in full
force and effect and has not been terminated, ABL Agent shall continue to act as
such a gratuitous bailee and non-fiduciary agent for Notes Agent (solely for the
purpose of perfecting the security interest granted under the

 

32



--------------------------------------------------------------------------------

Notes Collateral Documents and at the expense of Grantors) with respect to the
deposit account or securities account that is the subject of such control
agreement, until the earlier to occur of (x) 30 days after the date when the
Discharge of ABL Obligations has occurred, and (y) the date when a control
agreement is executed in favor of Notes Agent with respect to such deposit
account or securities account.

(b) ABL Agent and the other ABL Claimholders shall have no obligation whatsoever
to Notes Agent or any other Notes Claimholder to ensure that the Pledged
Collateral is genuine or owned by any of Grantors or to preserve rights or
benefits of any person except as expressly set forth in this Section 5.4. Notes
Agent and the other Notes Claimholders shall have no obligation whatsoever to
ABL Agent or any other ABL Claimholder to ensure that the Pledged Collateral is
genuine or owned by any of Grantors or to preserve rights or benefits of any
person except as expressly set forth in this Section 5.4. The duties or
responsibilities of ABL Agent under this Section 5.4 shall be limited solely to
holding or controlling the Pledged Collateral as a gratuitous bailee and a
non-fiduciary agent in accordance with this Section 5.4 and delivering the
Pledged Collateral upon a Discharge of ABL Obligations as provided in paragraph
(d) of this Section 5.4. The duties or responsibilities of Notes Agent under
this Section 5.4 shall be limited solely to holding or controlling the Pledged
Collateral as a gratuitous bailee and a non-fiduciary agent in accordance with
this Section 5.4 and delivering the Pledged Collateral upon a Discharge of Notes
Obligations as provided in paragraph (d) of this Section 5.4.

(c) ABL Agent acting pursuant to this Section 5.4 shall not have by reason of
the ABL Collateral Documents, the Notes Collateral Documents, or this Agreement
a fiduciary relationship in respect of Notes Agent or any other Notes
Claimholder. Notes Agent acting pursuant to this Section 5.4 shall not have by
reason of the ABL Collateral Documents, the Notes Collateral Documents, or this
Agreement a fiduciary relationship in respect of ABL Agent or any other ABL
Claimholder.

(d) ABL Agent shall transfer to Notes Agent (i) any proceeds of any ABL Priority
Collateral in which Notes Agent continues to hold a security interest remaining
following any sale, transfer or other disposition of such ABL Priority
Collateral (in each case, unless Notes Agent’s Lien on all such ABL Priority
Collateral is terminated and released prior to or concurrently with such sale,
transfer, disposition, payment or satisfaction and does not continue on the
proceeds of such ABL Priority Collateral under Section 5.1), following the
Discharge of ABL Obligations, or (ii) if ABL Agent is in possession of all or
any part of such ABL Priority Collateral after the Discharge of ABL Obligations,
such ABL Priority Collateral or any part thereof remaining, in each case without
representation or warranty on the part of ABL Agent or any other ABL
Claimholder. At such time, ABL Agent further agrees to take all other action
reasonably requested by Notes Agent in writing at the expense of the Grantors
(including amending any outstanding control agreements) to enable Notes Agent to
obtain a first-priority security interest in the Collateral. To the extent no
Notes Obligations that are secured by such Pledged Collateral remain outstanding
as confirmed in writing by Notes Agent (so as to allow such person to obtain
possession or control of such Pledged Collateral), ABL Agent shall deliver the
remaining Pledged Collateral (if any) together with any necessary endorsements
to Company. Without limiting the foregoing, Notes Agent agrees for itself and
each other Notes Claimholder that neither ABL Agent nor any other ABL
Claimholder will have any duty or obligation first to

 

33



--------------------------------------------------------------------------------

marshal or realize upon the ABL Priority Collateral, or to sell, dispose of or
otherwise liquidate all or any portion of the ABL Priority Collateral, in any
manner that would maximize the return to the Notes Claimholders, notwithstanding
that the order and timing of any such realization, sale, disposition or
liquidation may affect the amount of proceeds actually received by the Notes
Claimholders from such realization, sale, disposition or liquidation.

5.5 When Discharge of Obligations Deemed to Not Have Occurred.

(a) If the Grantors enter into any Refinancing of the ABL Obligations that is
intended to be secured by the ABL Priority Collateral on a first-priority basis,
then a Discharge of ABL Obligations shall be deemed not to have occurred for all
purposes of this Agreement, and the obligations under such Refinancing of such
ABL Obligations shall be treated as ABL Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and ABL Agent under the ABL Loan Documents
effecting such Refinancing shall be ABL Agent for all purposes of this
Agreement. ABL Agent under such ABL Loan Documents shall agree (in a writing
addressed to Notes Agent for the benefit of itself and the other Notes
Claimholders) to be bound by the terms of this Agreement.

(b) If the Grantors enter into any Refinancing of the Notes Obligations that is
intended to be secured by the Notes Priority Collateral on a first-priority
basis, then a Discharge of Notes Obligations shall be deemed not to have
occurred for all purposes of this Agreement, and the obligations under such
Refinancing of such Notes Obligations shall be treated as Notes Obligations for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Collateral set forth herein, and the lender or group of
lenders or any of their designees under the Notes Documents effecting such
Refinancing shall be Notes Agent for all purposes of this Agreement. The lender
or group of lenders or any of their designees under such Notes Documents shall
agree (in a writing addressed to ABL Agent for the benefit of itself and the
other ABL Claimholders) to be bound by the terms of this Agreement.

5.6 Injunctive Relief. Should any Claimholder in any way take, attempt to take,
or threaten to take any action contrary to terms of this Agreement with respect
to the Collateral, or fail to take any action required by this Agreement, Notes
Agent, ABL Agent or any other Claimholder may obtain relief against such
Claimholder by injunction, specific performance, or other appropriate equitable
relief, it being understood and agreed by each of ABL Agent, Notes Agent and
each Claimholder that (a) non-breaching Claimholders’ damages from such actions
may at that time be difficult to ascertain and may be irreparable, and (b) each
Claimholder waives any defense that such Claimholders cannot demonstrate damage
and/or be made whole by the awarding of damages. ABL Agent, Notes Agent and each
Claimholder hereby irrevocably waive any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by ABL Agent or any
other ABL Claimholders or Notes Agent or any other Notes Claimholders, as the
case may be.

 

34



--------------------------------------------------------------------------------

SECTION 6. Insolvency Proceedings.

6.1 Enforceability and Continuing Priority. This Agreement shall be applicable
both before and after the commencement of any Insolvency Proceeding and all
converted or succeeding cases in respect thereof. The relative rights of
Claimholders in or to any distributions from or in respect of any Collateral or
proceeds of Collateral shall continue after the commencement of any Insolvency
Proceeding. Accordingly, the provisions of this Agreement (including the
provisions of Section 2.1 hereof) are intended to be and shall be enforceable as
a subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code.

6.2 Financing.

(a) Until the Discharge of ABL Obligations, if any Grantor shall be subject to
any Insolvency Proceeding and ABL Agent consents to the use of cash collateral
(as such term is defined in Section 363(a) of the Bankruptcy Code) constituting
ABL Priority Collateral (herein, “ABL Cash Collateral”), or to permit any
Grantor to obtain financing provided by any one or more ABL Claimholders under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law secured by a
Lien on such ABL Priority Collateral that is (i) senior or pari passu with the
Liens on the ABL Priority Collateral securing the ABL Obligations and
(ii) junior to the Liens on the Notes Priority Collateral securing the Notes
Obligations (such financing, an “ABL DIP Financing”), and if the Grantors desire
to obtain authorization from the Bankruptcy Court to use such ABL Cash
Collateral or to obtain such ABL DIP Financing, then Notes Agent agrees that it
will consent (and will be deemed to have consented) to, will raise no objection
to, nor support any other person objecting to, the use of such ABL Cash
Collateral or such ABL DIP Financing (including, except as set forth in clause
(3) below, any objection based on an assertion that the Notes Claimholders are
entitled to adequate protection of their interest in the Collateral as a
condition thereto), and Notes Agent will subordinate its Liens in the ABL
Priority Collateral to the Liens securing such ABL DIP Financing, to the extent
any Liens securing the ABL Obligations are discharged, subordinated to, or made
pari passu with any new Liens securing such ABL DIP Financing and to any
replacement or additional Liens granted as adequate protection of the interests
of the ABL Claimholders in the Collateral (“ABL Adequate Protection Lien”), in
each case to the extent consistent with the other provisions of this Agreement;
provided that (1) Notes Agent retains its Lien on the Collateral existing as of
the date of the commencement of the Insolvency Proceeding to secure the Notes
Obligations (in each case, including proceeds thereof arising after the
commencement of the Insolvency Proceeding) and, as to the Notes Priority
Collateral only, such Lien has the same priority as existed prior to the
commencement of the Insolvency Proceeding and any Lien on the Notes Priority
Collateral securing such ABL DIP Financing and any ABL Adequate Protection Lien
on the Notes Priority Collateral (and all obligations relating thereto,
including any “carve-out” in favor of fees and expenses of professionals
retained by any debtor or creditors’ committee as agreed to by ABL Agent and the
other ABL Claimholders with respect to ABL Priority Collateral) is junior and
subordinate to the Lien of Notes Agent on the Notes Priority Collateral, (2) all
Liens on ABL Priority Collateral securing any such ABL DIP Financing shall be
senior to or made pari passu with the Liens of ABL Agent and the other ABL
Claimholders securing the ABL Obligations on ABL Priority Collateral, (3) to the
extent that ABL Agent is granted an ABL Adequate Protection Lien on Collateral
arising after the commencement of the Insolvency Proceeding or additional
payments or claims, the Notes Claimholders shall be entitled to seek a Lien on
such additional Collateral with the relative priority set forth in Section 2.1
(and no ABL Agent or other ABL Claimholder shall oppose any motion by any Notes
Claimholder with respect to the granting of such a Lien), and (4) the terms of
such ABL DIP Financing or ABL Cash Collateral order do not either require such
Notes Claimholders to extend additional credit pursuant to such

 

35



--------------------------------------------------------------------------------

ABL DIP Financing or authorize the use of cash collateral consisting of Notes
Priority Collateral. The ABL Claimholders agree not to offer to provide any ABL
DIP Financing that does not meet the requirements set forth in clauses
(1) through (4) above. If ABL Claimholders offer to provide ABL DIP Financing
that meets the requirements set forth in clauses (1) through (4) above in this
paragraph, and if the Grantors desire to obtain authorization from the
Bankruptcy Court to obtain such ABL DIP Financing, Notes Agent agrees, on behalf
of itself and the other Notes Claimholders, that no Notes Claimholder shall,
directly or indirectly, provide, offer to provide, or support any financing
competing with the ABL DIP Financing to be secured by a Lien on the ABL Priority
Collateral that is senior to or pari passu with the Liens on the ABL Priority
Collateral securing the ABL Obligations. The foregoing provisions of this
Section 6.2(a) shall not prevent Notes Agent from objecting to any provision in
any ABL Cash Collateral order or ABL DIP Financing documentation relating to any
provision or content of a plan of reorganization. ABL Agent, on behalf of itself
and the other ABL Claimholders, agrees that no such Person shall provide to such
Grantor any financing under Section 364 of the Bankruptcy Code to the extent
that ABL Agent or any other ABL Claimholder would, in connection with such
financing, be granted a Lien on the Notes Priority Collateral senior to or pari
passu with any Liens of Notes Agent. If, in connection with any ABL Cash
Collateral use or ABL DIP Financing, any Liens on the ABL Priority Collateral
held by ABL Claimholders are subject to a surcharge or are subordinated to an
administrative priority claim, a professional fee “carve out,” or fees owed to
the United State Trustee, then the Liens on the ABL Priority Collateral of Notes
Claimholders shall also be subordinated to such interest or claim and shall
remain subordinated to the Liens on the ABL Priority Collateral of ABL
Claimholders consistent with this Agreement.

(b) Until the Discharge of Notes Obligations, if any Grantor shall be subject to
any Insolvency Proceeding and Notes Agent consents to the use of cash collateral
(as such term is defined in Section 363(a) of the Bankruptcy Code) constituting
Notes Priority Collateral (herein, “Notes Cash Collateral”), or to permit any
Grantor to obtain financing provided by any one or more Notes Claimholders under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law secured by a
Lien on such Notes Priority Collateral that is (i) senior or pari passu with the
Liens on the Notes Priority Collateral securing the Notes Obligations and
(ii) junior to the Liens on the ABL Priority Collateral securing the ABL
Obligations (such financing, a “Notes DIP Financing”), and if the Grantors
desire to obtain authorization from the Bankruptcy Court to use such Notes Cash
Collateral or to obtain such Notes DIP Financing, then ABL Agent agrees that it
will consent (and will be deemed to have consented) to, will raise no objection
to, nor support any other person objecting to, the use of such Notes Cash
Collateral or such Notes DIP Financing (including any objection based on an
assertion that the ABL Claimholders are entitled to adequate protection of their
interest in the Collateral as a condition thereto), and ABL Agent will
subordinate its Liens, if any, in the Notes Priority Collateral to the Liens
securing such Notes DIP Financing, to the extent any Liens securing the Notes
Obligations are discharged, subordinated to, or made pari passu with any new
Liens securing such Notes DIP Financing and to any replacement or additional
Liens granted as adequate protection of the interests of the Notes Claimholders
in the Collateral (“Notes Adequate Protection Lien”), in each case to the extent
consistent with the other provisions of this Agreement; provided that (1) ABL
Agent retains its Lien on the Collateral existing as of the date of the
commencement of the Insolvency Proceeding to secure the ABL Obligations (in each
case, including proceeds thereof arising after the commencement of the
Insolvency Proceeding) and, as to the ABL Priority

 

36



--------------------------------------------------------------------------------

Collateral only, such Lien has the same priority as existed prior to the
commencement of the Insolvency Proceeding and any Lien on the ABL Priority
Collateral securing such Notes DIP Financing and any Notes Adequate Protection
Lien on the ABL Priority Collateral (and all obligations relating thereto,
including any “carve-out” in favor of fees and expenses of professionals
retained by any debtor or creditors’ committee as agreed to by Notes Agent and
the other Notes Claimholders with respect to Notes Priority Collateral) is
junior and subordinate to the Lien of ABL Agent on the ABL Priority Collateral,
(2) all Liens on Notes Priority Collateral securing any such Notes DIP Financing
shall be senior to or made pari passu with the Liens of Notes Agent and the
other Notes Claimholders securing the Notes Obligations on Notes Priority
Collateral, and (3) the terms of such Notes DIP Financing or Notes Cash
Collateral order do not either require such ABL Claimholders to extend
additional credit pursuant to such Notes DIP Financing or authorize the use of
cash collateral consisting of ABL Priority Collateral. The Notes Claimholders
agree not to offer to provide any Notes DIP Financing that does not meet the
requirements set forth in clauses (1) through (3) above. If Notes Claimholders
offer to provide Notes DIP Financing that meets the requirements set forth in
clauses (1) through (3) above in this paragraph, and if the Grantors desire to
obtain authorization from the Bankruptcy Court to obtain such Notes DIP
Financing, ABL Agent agrees, on behalf of itself and the other ABL Claimholders,
that no ABL Claimholder shall, directly or indirectly, provide, offer to
provide, or support any financing competing with the Notes DIP Financing to be
secured by a Lien on the Notes Priority Collateral that is senior to or pari
passu with the Liens on the Notes Priority Collateral securing the Notes
Obligations. The foregoing provisions of this Section 6.2(b) shall not prevent
ABL Agent from objecting to any provision in any Notes Cash Collateral order or
Notes DIP Financing documentation relating to any provision or content of a plan
of reorganization. Notes Agent, on behalf of itself and the other Notes
Claimholders, agrees that no such Person shall provide to such Grantor any
financing under Section 364 of the Bankruptcy Code to the extent that Notes
Agent or any other Notes Claimholder would, in connection with such financing,
be granted a Lien on the ABL Priority Collateral senior to or pari passu with
any Liens of ABL Agent. If, in connection with any Notes Cash Collateral use or
Notes DIP Financing, any Liens on the Notes Priority Collateral held by Notes
Claimholders are subject to a surcharge or are subordinated to an administrative
priority claim, a professional fee “carve out,” or fees owed to the United State
Trustee, then the Liens on the Notes Priority Collateral of ABL Claimholders
shall also be subordinated to such interest or claim and shall remain
subordinated to the Liens on the Notes Priority Collateral of Notes Claimholders
consistent with this Agreement.

(c) All Liens granted to ABL Agent or Notes Agent in any Insolvency Proceeding,
whether as adequate protection or otherwise, are intended by the parties to be
and shall be deemed to be subject to the Lien priorities in Section 2.1 and the
other terms and conditions of this Agreement.

6.3 Sales. Subject to Sections 3.4(a) and 3.8, each of Notes Agent and ABL Agent
agrees that it will consent, and will not object or oppose, or support any party
in opposing, a motion to Dispose of any Priority Collateral of the other Agent
free and clear of any Liens or other claims under Section 363 or any other
provision of the Bankruptcy Code if, in the case of ABL Priority Collateral, the
requisite ABL Claimholders under the ABL Credit Agreement and ABL Agent have
consented to such Disposition of such ABL Priority Collateral, or, in the case
of Notes Priority Collateral, Notes Claimholders under the Indenture and Notes
Agent have

 

37



--------------------------------------------------------------------------------

consented to such Disposition of such Notes Priority Collateral, such motion
does not impair, subject to the priorities set forth in this Agreement, the
rights of such party under Section 363(k) of the Bankruptcy Code (so long as the
right of any Notes Claimholder to offset its claim against the purchase price
for any ABL Priority Collateral exists only after the ABL Obligations have been
paid in full in cash, and so long as the right of any ABL Claimholder to offset
its claim against the purchase price for any Notes Priority Collateral exists
only after the Notes Obligations have been paid in full in cash), and the terms
of any proposed order approving such transaction provide for the respective
Liens to attach to the proceeds of the Priority Collateral that is the subject
of such Disposition, subject to the Lien priorities in Section 2.1 and the other
terms and conditions of this Agreement. Each of Notes Agent and ABL Agent
further agrees that it will not oppose, or support any party in opposing, the
right of the other party to credit bid under Section 363(k) of the Bankruptcy
Code, subject to the provision of the immediately preceding sentence.

6.4 Relief from the Automatic Stay.

(a) Until the Discharge of ABL Obligations has occurred, Notes Agent agrees not
to seek (or support any other person seeking) relief from the automatic stay or
any other stay in any Insolvency Proceeding in respect of the ABL Priority
Collateral, without the prior written consent of ABL Agent, unless (x) ABL Agent
already has filed a motion (which remains pending) for such relief with respect
to its interest in such Collateral and (y) a corresponding motion, in the
reasonable judgment of Notes Agent, should be filed for the purpose of
preserving such Agent’s ability to receive residual distributions pursuant to
Section 4.1, although Notes Agent and the other Notes Claimholders shall
otherwise remain subject to the applicable restrictions in Section 3.1 following
the granting of any such relief from the automatic stay.

(b) Until the Discharge of Notes Obligations has occurred and without implying
that the ABL Claimholders have a Lien on the Notes Priority Collateral, ABL
Agent agrees not to seek (or support any other person seeking) relief from the
automatic stay or any other stay in any Insolvency Proceeding in respect of the
Notes Priority Collateral, without the prior written consent of Notes Agent,
unless (x) Notes Agent already has filed a motion (which remains pending) for
such relief with respect to its interest, if any, in such Collateral and (y) a
corresponding motion, in the reasonable judgment of ABL Agent, should be filed
for the purpose of preserving such Agent’s ability to receive residual
distributions, if any, pursuant to Section 4.1, although ABL Agent and the other
ABL Claimholders shall otherwise remain subject to the applicable restrictions
in Section 3.2 following the granting of any such relief from the automatic
stay.

6.5 Adequate Protection.

(a) In any Insolvency Proceeding involving a Grantor, each of ABL Agent, each
other ABL Claimholder, Notes Agent and each other Notes Claimholder agrees that
it will not oppose or contest (or support any other person opposing or
contesting) (and instead shall be deemed to have hereby irrevocably, absolutely
and unconditionally waived any right to do so): (i) any request by Notes Agent
or any other Notes Claimholder, with respect to the Notes Priority Collateral
prior to the Discharge of Notes Obligations, or any request by ABL Agent or any
other ABL Claimholder, with respect to the ABL Priority Collateral prior to the
Discharge of ABL

 

38



--------------------------------------------------------------------------------

Obligations, in each case, for adequate protection for the application of
proceeds of ABL Priority Collateral to the ABL Obligations, or the proceeds of
Notes Priority Collateral to the Notes Obligations, as applicable, and, with
respect to Liens on the ABL Priority Collateral or the Notes Priority
Collateral, as applicable, for replacement or additional Liens on post-petition
assets of the same type as the ABL Priority Collateral or the Notes Priority
Collateral, as applicable, or (ii) as applicable, (A) any (1) objection by ABL
Agent or the other ABL Claimholders to any motion, relief, action or proceeding
based on ABL Agent or the other ABL Claimholders claiming a lack of adequate
protection with respect to their Liens in the ABL Priority Collateral, or
(2) request by ABL Agent or the other ABL Claimholders for relief from the
automatic stay with respect to the ABL Priority Collateral, or (B) any (1)
objection by Notes Agent or the other Notes Claimholders to any motion, relief,
action or proceeding based on Notes Agent or the other Notes Claimholders
claiming a lack of adequate protection with respect to their Liens in the Notes
Priority Collateral or (2) request by Notes Agent or the other Notes
Claimholders for relief from the automatic stay with respect to the Notes
Priority Collateral; provided, however, that (x) ABL Agent and the other ABL
Claimholders may object to any request for adequate protection that would result
in any adequate protection payments to Notes Agent or other Notes Claimholders
being made with any ABL Priority Collateral, or with any advances made pursuant
to any ABL DIP Financing prior to the Discharge of ABL Obligations and (y) Notes
Agent and other Notes Claimholders may object to any request for adequate
protection that would result in any adequate protection payments to ABL Agent or
other ABL Claimholders being made with any Notes Priority Collateral, or with
any advances made pursuant to any Notes DIP Financing prior to the Discharge of
Notes Obligations. ABL Agent, for itself and the other ABL Claimholders, further
agrees that it will not accept any such replacement or additional Liens on such
post-petition assets of the same type as the Notes Priority Collateral unless
Notes Agent shall also have received a replacement or additional Lien thereon as
adequate protection of its senior interest in the Notes Priority Collateral that
is superior to the additional or replacement Liens so granted to ABL Agent. If
Notes Agent, for itself and on behalf of the other Notes Claimholders, seeks or
requires (or is otherwise granted) adequate protection of its junior interest in
the ABL Priority Collateral in the form of a replacement or additional Lien on
the post-petition assets of the same type as the ABL Priority Collateral, then
Notes Agent, for itself and the other Notes Claimholders, agrees that ABL Agent
shall also be granted a replacement or additional Lien on such post-petition
assets as adequate protection of its senior interest in the ABL Priority
Collateral and that Notes Agent’s replacement or additional Lien shall be
subordinated to the replacement or additional Lien of ABL Agent on the same
basis as the Liens of Notes Agent on the ABL Priority Collateral are
subordinated to the Liens of ABL Agent on the ABL Priority Collateral under this
Agreement; in that regard, Notes Agent, for itself and the other Notes
Claimholders, further agrees that it will not accept any such replacement or
additional Liens on such post-petition assets of the same type as the ABL
Priority Collateral unless ABL Agent shall also have received a replacement or
additional Lien thereon as adequate protection of its senior interest in the ABL
Priority Collateral that is superior to the additional or replacement Liens so
granted to Notes Agent. ABL Agent may object to any request of adequate
protection that would result in such adequate protection being made with a Lien
on ABL Priority Collateral senior to the Lien of ABL Agent. Notes Agent may
object to any request of adequate protection that would result in such adequate
protection being made with a Lien on Notes Priority Collateral senior to the
Lien of Notes Agent.

 

39



--------------------------------------------------------------------------------

(b) Subject to Sections 6.2 and 6.5(a), and other provisions hereof, in any
Insolvency Proceeding involving a Grantor, (i) Notes Agent and the other Notes
Claimholders may seek, without objection from ABL Claimholders, adequate
protection with respect to their rights in the Notes Priority Collateral, and
(ii) ABL Agent and the other ABL Claimholders may seek, without objection from
Notes Claimholders, adequate protection with respect to their rights in the ABL
Priority Collateral; provided that if any of Notes Agent, the Notes
Claimholders, ABL Agent or the ABL Claimholders are granted adequate protection
in the form of a replacement or additional Lien (on existing or future assets of
Grantors), claim, payment or otherwise, such replacement or additional Lien or
other adequate protection shall be subject to the terms of this Agreement.

(c) Neither Notes Agent nor any other Notes Claimholder shall object to, oppose,
or challenge any claim or order by ABL Agent or any other ABL Claimholder for
allowance or payment, including, without limitation, current payment, in any
Insolvency Proceeding of ABL Obligations consisting of post-petition interest,
fees, or expenses with the ABL Priority Collateral (so long as any post-petition
interest paid as a result thereof is not paid from the proceeds of Notes
Priority Collateral) or with any advances made pursuant to any ABL DIP Financing
or for relief through the automatic stay with respect to the ABL Priority
Collateral.

(d) Neither ABL Agent nor any other ABL Claimholder shall object to, oppose, or
challenge any claim or order by Notes Agent or any other Notes Claimholder for
allowance or payment, including, without limitation, current payment, in any
Insolvency Proceeding of Notes Obligations consisting of post-petition interest,
fees, or expenses with the Notes Priority Collateral (so long as any
post-petition interest paid as a result thereof is not paid from the proceeds of
ABL Priority Collateral) or with any advances made pursuant to any Notes DIP
Financing or for relief through the automatic stay with respect to the Notes
Priority Collateral.

(e) Notes Agent, for itself and on behalf of the other Notes Claimholders, may
seek adequate protection of its junior interest in the ABL Priority Collateral,
subject to the provisions of this Agreement (including Section 6.5(a) above);
provided that (x) ABL Agent is granted adequate protection in the form of a
senior replacement or additional Lien on post-petition assets of the same type
as the ABL Priority Collateral and (y) such adequate protection required by
Notes Agent is in the form of a junior replacement or additional Lien on
post-petition assets of the same type as the ABL Priority Collateral.

(f) Nothing in this Agreement shall prohibit or restrict ABL Agent, for itself
and on behalf of the other ABL Claimholders, from seeking and retaining adequate
protection in the form of a junior priority additional Lien on any Notes
Priority Collateral or on post-petition assets of the same type as the Notes
Priority Collateral.

(g) Neither Notes Agent nor any other Notes Claimholder shall object to, oppose,
or challenge any claim by ABL Agent or any other ABL Claimholder for allowance
in any Insolvency Proceeding of ABL Obligations consisting of post-petition
interest, fees, or expenses.

 

40



--------------------------------------------------------------------------------

(h) Neither ABL Agent nor any other ABL Claimholder shall object to, oppose, or
challenge any claim by Notes Agent or any other Notes Claimholder for allowance
in any Insolvency Proceeding of Notes Obligations consisting of post-petition
interest, fees, or expenses.

6.6 Section 1111(b) of the Bankruptcy Code.

(a) Notes Agent, for itself and on behalf of the other Notes Claimholders, shall
not object to, oppose, support any objection to, or take any other action to
impede, the right of any ABL Claimholder to make an election under
Section 1111(b)(2) of the Bankruptcy Code. Notes Agent, for itself and on behalf
of the other Notes Claimholders, waives any claim they may hereafter have
against any ABL Claimholder arising out of the election by any ABL Claimholder
of the application of Section 1111(b)(2) of the Bankruptcy Code and Section 364
of the Bankruptcy Code.

(b) ABL Agent, for itself and on behalf of the other ABL Claimholders, shall not
object to, oppose, support any objection to, or take any other action to impede,
the right of any Notes Claimholder to make an election under Section 1111(b)(2)
of the Bankruptcy Code. ABL Agent, for itself and on behalf of the other ABL
Claimholders, waives any claim they may hereafter have against any Notes
Claimholder arising out of the election by any Notes Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code and Section 364 of the
Bankruptcy Code.

6.7 No Waiver. Except as set forth in this Agreement, nothing contained herein
shall prohibit or in any way limit any Agent or any Claimholder from objecting
in any Insolvency Proceeding involving a Grantor to any action taken by the
other Agent or any other Claimholders, including the seeking by the other Agent
or any other Claimholder of adequate protection or the assertion by the other
Agent or any other Claimholders of any of its rights and remedies under the ABL
Loan Documents, the Notes Documents or the Other Pari Passu Lien Obligations
Agreement, as applicable.

6.8 Avoidance Issues. If any Claimholder is required in any Insolvency
Proceeding or otherwise to turn over, disgorge or otherwise pay to the estate of
any Grantor any amount paid in respect of the Obligations of such Claimholder (a
“Recovery”), then such Claimholders shall be entitled to a reinstatement of the
applicable Obligations with respect to all such recovered amounts, and all
rights, interests, priorities and privileges recognized in this Agreement shall
apply with respect to any such Recovery. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair, or otherwise affect the obligations of the parties hereto
from such date of reinstatement.

6.9 Plan of Reorganization.

(a) If, in any Insolvency Proceeding involving a Grantor, debt obligations of
the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed or reinstated (in whole or in part) pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of ABL
Obligations and on account of Notes

 

41



--------------------------------------------------------------------------------

Obligations, then, to the extent the debt obligations distributed on account of
the ABL Obligations and on account of the Notes Obligations are secured by Liens
upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(b) No Claimholder shall propose or support any plan of reorganization that is
inconsistent with the priorities or other provisions of this Agreement.

6.10 Separate Grants of Security and Separate Classification. ABL Agent, on
behalf of the ABL Claimholders, and Notes Agent, on behalf of the Notes
Claimholders, acknowledge and intend that the respective grants of Liens
pursuant to the ABL Collateral Documents and the Notes Collateral Documents
constitute two separate and distinct grants of Liens, and because of, among
other things, their differing rights in the Collateral (i) the Notes Obligations
are fundamentally different from the ABL Obligations and (ii) the ABL
Obligations are fundamentally different from the Notes Obligations and, in each
case, must be separately classified in any plan of reorganization proposed or
confirmed (or approved) in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the ABL Claimholders and the Notes Claimholders in
respect of the Collateral constitute claims in the same class (rather than at
least two separate classes of secured claims with the priorities described in
Section 2.1), then the ABL Claimholders and the Notes Claimholders hereby
acknowledge and agree that all distributions shall be made as if there were two
separate classes of ABL Obligations and Notes Obligations (with the effect being
that, to the extent that (i) the aggregate value of the ABL Claimholders’ ABL
Priority Collateral is sufficient (for this purpose ignoring all claims held by
the Notes Claimholders thereon), the ABL Claimholders shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, fees or expenses that is available from their ABL
Priority Collateral (regardless of whether any such claims may or may not be
allowed or allowable in whole or in part as against the Grantor in the
respective Insolvency Proceeding pursuant to Section 506(b) of the Bankruptcy
Code or otherwise), before any distribution is made in respect of the Notes
Obligations with respect to such Collateral, with each Notes Claimholder
acknowledging and agreeing to turn over to ABL Agent with respect to such
Collateral amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries of the Notes Obligations and
(ii) the aggregate value of the Notes Claimholders’ Notes Priority Collateral is
sufficient (for this purpose ignoring all claims, if any, held by the ABL
Claimholders thereon), the Notes Claimholders shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees or expenses that is available from their Notes Priority
Collateral (regardless of whether any such claims may or may not be allowed or
allowable in whole or in part as against the Grantor in the respective
Insolvency Proceeding pursuant to Section 506(b) of the Bankruptcy Code or
otherwise), before any distribution is made in respect of the ABL Obligations
with respect to such Collateral, with each ABL Claimholder acknowledging and
agreeing to turn over to Notes Agent with respect to such Collateral amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries of the ABL Obligations).

 

42



--------------------------------------------------------------------------------

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, ABL Agent,
on behalf of the ABL Claimholders, acknowledges that it and the other ABL
Claimholders have, independently and without reliance on Notes Agent or any
other Notes Claimholders, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into of the
ABL Loan Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the ABL Loan Documents or this Agreement. Other than any reliance on the
terms of this Agreement, Notes Agent, on behalf of the other Notes Claimholders,
acknowledges that the other Notes Claimholders have, independently and without
reliance on ABL Agent or any other ABL Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into (or cause the Notes Collateral Agent to enter into) each
of the Notes Documents or the Other Pari Passu Lien Obligations Agreement and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Notes Documents,
the Other Pari Passu Lien Obligations Agreement or this Agreement.

7.2 No Warranties or Liability. ABL Agent, on behalf of the ABL Claimholders,
acknowledges and agrees that Notes Agent and each of the other Notes
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability, or enforceability of any of the Notes Documents, any Other Pari
Passu Lien Obligations Agreement, the ownership of any Collateral, or the
perfection or priority of any Liens thereon. Except as otherwise expressly
provided herein, Notes Agent and the other Notes Claimholders will be entitled
to manage and supervise their respective loans and extensions of credit under
the Notes Documents or the Other Pari Passu Lien Obligations Agreement in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. Notes Agent, on behalf of the Notes Claimholders, acknowledges and
agrees that ABL Agent and each of the other ABL Claimholders have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability, or enforceability
of any of the ABL Loan Documents, the ownership of any Collateral, or the
perfection or priority of any Liens thereon. Except as otherwise expressly
provided herein, ABL Agent and the other ABL Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under the
ABL Loan Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate. Except as expressly provided herein, Notes
Agent and other Notes Claimholders shall have no duty to ABL Agent or any other
ABL Claimholders, and ABL Agent and the other ABL Claimholders shall have no
duty to Notes Agent or any other Notes Claimholders, to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with any Grantor (including
the ABL Loan Documents, the Notes Documents and the Other Pari Passu Lien
Obligations Agreement), regardless of any knowledge thereof which they may have
or be charged with. Notes Agent hereby waives to the fullest extent permitted by
law any claim that may be had against ABL Agent or any other ABL Claimholder in
the absence of gross negligence or willful misconduct arising out of any actions
which ABL Agent or such other ABL Claimholder takes or omits to take (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release

 

43



--------------------------------------------------------------------------------

or depreciation of, or failure to realize upon, any of the Collateral and
actions with respect to the collection of any claim for all or any part of the
ABL Obligations from any account debtor, guarantor or any other party), or the
valuation, use, protection or release of any security for such ABL Obligations.
ABL Agent hereby waives to the fullest extent permitted by law any claim that
may be had against Notes Agent or any other Notes Claimholder arising out of any
actions which Notes Agent or such Notes Claimholder takes or omits to take
(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the Notes Obligations from any account debtor, guarantor or any other party), or
the valuation, use, protection or release of any security for such Notes
Obligations.

7.3 No Waiver of Lien Priorities.

(a) No right of ABL Claimholders, ABL Agent or any of them to enforce any
provision of this Agreement or any ABL Loan Document shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of any
Grantor or by any act or failure to act by any ABL Claimholder or ABL Agent, or
by any noncompliance by any person with the terms, provisions, and covenants of
this Agreement, any of the ABL Loan Documents, any of the Notes Documents or the
Other Pari Passu Lien Obligations Agreement, regardless of any knowledge thereof
which ABL Agent or other ABL Claimholders, or any of them, may have or be
otherwise charged with. No right of Notes Claimholders, Notes Agent or any of
them to enforce any provision of this Agreement, any Notes Document or any Other
Pari Passu Lien Obligations Agreement shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of any Grantor or by any
act or failure to act by any Notes Claimholder or Notes Agent, or by any
noncompliance by any person with the terms, provisions, and covenants of this
Agreement, any of the Notes Documents, any of the ABL Loan Documents or the
Other Pari Passu Lien Obligations Agreement, regardless of any knowledge thereof
which Notes Agent or other Notes Claimholders, or any of them, may have or be
otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to any rights of Grantors under the ABL Loan Documents, the Notes
Documents and the Other Pari Passu Lien Obligations Agreement and subject to the
provisions of Section 5.3(a)), ABL Claimholders, ABL Agent and any of them may,
at any time and from time to time in accordance with the ABL Loan Documents
and/or applicable law, without the consent of, or notice to, Notes Agent or any
other Notes Claimholders, without incurring any liabilities to Notes Agent or
any Notes Claimholders and without impairing or releasing the Lien priorities
and other benefits provided in this Agreement (even if any right of subrogation
or other right or remedy of Notes Agent or any other Notes Claimholders is
affected, impaired, or extinguished thereby) do any one or more of the
following:

(i) change the manner, place, or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase, or alter, the terms of any
of the ABL Obligations or any Lien on any ABL Collateral or guarantee thereof or
any liability of any Grantor, or any liability incurred directly or indirectly
in respect thereof (including any increase in or extension of the ABL
Obligations, without any restriction as

 

44



--------------------------------------------------------------------------------

to the tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify, or supplement in any manner any Liens held by
ABL Agent or any other ABL Claimholders, the ABL Obligations, or any of the ABL
Loan Documents;

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the ABL Priority Collateral or
any liability of any Grantor to ABL Claimholders or ABL Agent, or any liability
incurred directly or indirectly in respect thereof;

(iii) settle or compromise any ABL Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the ABL Obligations) in any manner or order
that is not inconsistent with the terms of this Agreement; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other person, elect any remedy and otherwise deal freely with
any Grantor or any ABL Priority Collateral and any security and any guarantor or
any liability of any Grantor to ABL Claimholders or any liability incurred
directly or indirectly in respect thereof.

(c) Except as otherwise provided herein, Notes Agent also agrees that ABL
Claimholders and ABL Agent shall have no liability to Notes Agent or any other
Notes Claimholders, and Notes Agent hereby waives any claim against any ABL
Claimholder or any other ABL Agent arising out of any and all actions which ABL
Claimholders or ABL Agent may, pursuant to the terms hereof, take, permit or
omit to take with respect to:

(i) the ABL Loan Documents;

(ii) the collection of the ABL Obligations; or

(iii) the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise Dispose of, any
ABL Priority Collateral. Notes Agent agrees that ABL Claimholders and ABL Agent
have no duty to the Notes Claimholders in respect of the maintenance or
preservation of the ABL Priority Collateral, the ABL Obligations, or otherwise.

(d) Subject to any rights of Grantors under the Notes Documents and subject to
the provisions of Section 5.3(b), Notes Agent may, at any time and from time to
time in accordance with the Notes Documents and/or applicable law, without the
consent of, or notice to, ABL Agent or any other ABL Claimholders, without
incurring any liabilities to ABL Agent or any other ABL Claimholders and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of ABL
Agent or any other ABL Claimholders is affected, impaired, or extinguished
thereby) do any one or more of the following:

 

45



--------------------------------------------------------------------------------

(i) change the manner, place, or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase, or alter, the terms of any
of the Notes Obligations or any Lien on any Notes Collateral or guarantee
thereof or any liability of any Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
Notes Obligations, without any restriction as to the tenor or terms of any such
increase or extension) or otherwise amend, renew, exchange, extend, modify, or
supplement in any manner any Liens held by Notes Agent or any other Notes
Claimholders, the Notes Obligations, or any of the Notes Loan Documents;

(ii) subject to Section 3.8, sell, exchange, release, surrender, realize upon,
enforce or otherwise deal with in any manner and in any order any part of the
Notes Priority Collateral or any liability of any Grantor to Notes Claimholders
or Notes Agent, or any liability incurred directly or indirectly in respect
thereof;

(iii) settle or compromise any Notes Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Notes Obligations) in any manner or
order that is not inconsistent with the terms of this Agreement; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other person, elect any remedy and otherwise deal freely with
any Grantor or any Notes Priority Collateral and any security and any guarantor
or any liability of any Grantor to Notes Agent or other Notes Claimholders or
any liability incurred directly or indirectly in respect thereof.

(e) Except as otherwise provided herein, ABL Agent also agrees that Notes
Claimholders and Notes Agent shall have no liability to ABL Agent or any other
ABL Claimholders, and ABL Agent hereby waives any claim against any Notes
Claimholder or Notes Agent, arising out of any and all actions which Notes
Claimholders or Notes Agent may, pursuant to the terms hereof, take, permit or
omit to take with respect to:

(i) the Notes Documents or the Other Pari Passu Lien Obligations Agreement;

(ii) the collection of the Notes Obligations; or

(iii) the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise Dispose of, any
Notes Priority Collateral. ABL Agent agrees that Notes Claimholders and Notes
Agent have no duty to the ABL Claimholders in respect of the maintenance or
preservation of the Notes Priority Collateral, the Notes Obligations, or
otherwise.

(f) Until the Discharge of ABL Obligations and the Discharge of Notes
Obligations, each of ABL Agent and Notes Agent agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead, or otherwise assert, or otherwise claim the benefit of, any marshaling,
appraisal, valuation, or other similar right that may otherwise be available
under applicable law with respect to the other Agent’s Priority Collateral or
any other similar rights a junior secured creditor may have under applicable
law.

 

46



--------------------------------------------------------------------------------

7.4 Obligations Unconditional. For so long as this Agreement is in full force
and effect, all rights, interests, agreements and obligations of ABL Agent and
other ABL Claimholders and Notes Agent and other Notes Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Loan Documents, any Notes
Documents or the Other Pari Passu Lien Obligations Agreement;

(b) except as otherwise expressly restricted or provided in this Agreement, any
change in the time, manner, or place of payment of, or in any other terms of,
all or any of the ABL Obligations or Notes Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any ABL Loan
Document, any Notes Document or the Other Pari Passu Lien Obligations Agreement;

(c) except as otherwise expressly restricted in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the ABL Obligations or Notes Obligations
or any guarantee thereof,

(d) the commencement of any Insolvency Proceeding in respect of any Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of ABL Agent, the ABL Obligations,
any ABL Claimholder, Notes Agent, the Notes Obligations or any Notes Claimholder
in respect of this Agreement.

SECTION 8. Representations and Warranties.

8.1 Representations and Warranties of Each Party. Each party hereto represents
and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, subject to the effect of (i) bankruptcy, insolvency
or similar laws affecting generally the enforcement of creditors’ rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to it and (ii) to general equitable principles (whether
enforceability of such principles is considered in a proceeding at law or in
equity).

(c) The execution, delivery, and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any governmental authority or any provision of any indenture, agreement
or other instrument binding upon such party.

 

47



--------------------------------------------------------------------------------

8.2 Representations and Warranties of Each Agent. ABL Agent and Notes Agent each
represents and warrants to the other that it has been authorized and instructed
by ABL Lenders or holders of the Notes, as applicable, under the ABL Credit
Agreement or the Indenture, as applicable, to enter into this Agreement.

SECTION 9. Miscellaneous.

9.1 Conflicts. Except to the extent expressly provided in Section 9.15, in the
event of any conflict between the provisions of this Agreement and the
provisions of any of the ABL Loan Documents or any of the Notes Documents or the
Other Pari Passu Lien Obligations Agreement, the provisions of this Agreement
shall govern and control; provided that nothing in this Intercreditor Agreement,
as between the Notes Agent, the other Notes Claimholders and the Grantors, shall
be deemed to waive any rights, protections, privileges, immunities or
indemnities of the Notes Agent as set forth in the Indenture, the other Notes
Documents and the Other Pari Passu Lien Obligations Agreement.

9.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination (as opposed to debt
or claim subordination) and ABL Claimholders may continue, at any time and
without notice to Notes Agent or any other Notes Claimholder, to extend credit
and other financial accommodations to or for the benefit of any Grantor
constituting ABL Obligations in reliance hereof. Each of Notes Agent and ABL
Agent hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency Proceeding. Consistent with, but not in limitation of, the preceding
sentence, ABL Agent and the Notes Agent, on behalf of the applicable
Claimholders, irrevocably acknowledges that this Agreement constitutes a
“subordination agreement” within the meaning of both New York law and
Section 510(a) of the Bankruptcy Code. Any provision of this Agreement that is
prohibited or unenforceable shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
All references to any Grantor shall include such Grantor as debtor and
debtor-in-possession and any receiver or trustee for such Grantor in any
Insolvency Proceeding. This Agreement shall terminate and be of no further force
and effect:

(a) with respect to ABL Agent, ABL Claimholders, and the ABL Obligations, on the
date that the Discharge of ABL Obligations has occurred; and

(b) with respect to Notes Agent, Notes Claimholders, and the Notes Obligations,
on the date that the Discharge of Notes Obligations has occurred.

 

48



--------------------------------------------------------------------------------

9.3 Amendments; Waivers. Except as provided in the last three sentences of this
Section, no amendment, modification, or waiver of any of the provisions of this
Agreement shall be effective unless the same shall be in writing signed on
behalf of each party hereto or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Any amendments, modifications or waivers can be effected by ABL Agent, at the
direction of the requisite ABL Claimholders under the ABL Credit Agreement, and
by Notes Agent, at the direction of the requisite Notes Claimholders under the
Indenture. Notwithstanding the foregoing, (i) the consent of the Grantors shall
be required for any amendment, modification or waiver of any provision of this
Agreement to the extent such amendment, modification or waiver (x) adversely
affects its rights hereunder, under the ABL Loan Documents, under the Notes
Documents (including its rights pursuant to this Section 9.3) or under the Other
Pari Passu Lien Obligations Agreement or (y) imposes any additional duties on
the Grantors hereunder, under the ABL Loan Documents, under the Notes Documents
or under the Other Pari Passu Lien Obligations Agreement, (ii) any Other Pari
Passu Lien Obligations Agent, on behalf of itself and such holders of Other Pari
Passu Lien Obligations, may become a party to this Agreement, without any
further action by any other party hereto, upon execution and delivery by the
Grantors and such Other Pari Passu Lien Obligations Agent of a properly
completed joinder agreement (in form and substance reasonably satisfactory to
each of ABL Agent and Notes Agent) to each of the other parties hereto and
delivery to Notes Agent by Company of an Officers’ Certificate (as defined in
the Indenture), upon which Notes Agent is entitled to conclusively rely,
certifying that such obligations are permitted by the Indenture to be included
hereunder as Other Pari Passu Lien Obligations and that such joinder complies
with the conditions and covenants in the Indenture and the Notes Collateral
Documents, (iii) any duly appointed agent for the holders of ABL Obligations in
lieu of the ABL Agent, on behalf of itself and such holders, may become a party
to this Agreement, without any further action by any other party hereto, upon
execution and delivery by the Grantors and such agent of a properly completed
joinder agreement (in form and substance reasonably satisfactory to each of such
agent, Notes Agent and the Company) to each of the other parties hereto and
delivery to Notes Agent by Issuer of an Officers’ Certificate (as defined in the
Indenture), upon which Notes Agent is entitled to conclusively rely, certifying
that such obligations are permitted by the Indenture to be included hereunder as
ABL Obligations, and that such joinder complies with the conditions and
covenants in the Indenture and the Notes Collateral Documents, (iv) technical
modifications may be made to this Agreement to facilitate the inclusion of Other
Pari Passu Lien Obligations without any further action by any other party hereto
to the extent such Other Pari Passu Lien Obligations are permitted to be
incurred under the ABL Loan Documents, the Notes Documents and the Other Pari
Passu Lien Obligations Agreement and (v) technical modifications may be made to
this Agreement to facilitate the inclusion of ABL Obligations described in
clause (ii) of the definition thereof without any further action by any other
party hereto to the extent such Obligations are permitted to be incurred under
the ABL Loan Documents, the Notes Documents and the Other Pari Passu Lien
Obligations Agreement. In connection with any Refinancing of the Notes
Obligations or ABL Obligations pursuant to Section 5.3(a) or 5.3(b), as
applicable, this Agreement may be amended at the request and sole expense of the
Grantors, and without the consent of either ABL Agent or Notes Agent, (i) to add
parties (or any authorized agent or trustee therefor) providing any such
Refinancing, (ii) to establish that Liens on any Notes Priority Collateral
securing such Refinanced debt shall have the same priority as the Liens on any
Notes Priority Collateral securing the debt being Refinanced and (iii) to
establish that the Liens on any ABL Priority Collateral securing such Refinanced
debt shall have the same priority

 

49



--------------------------------------------------------------------------------

as the Liens on any ABL Priority Collateral securing the debt being Refinanced.
Notwithstanding anything to the contrary in this Agreement, this Agreement may
be amended from time to time at the sole request and expense of the Company,
(x) as set forth in the second paragraph of Section 9.01 of the Indenture,
without the consent of Notes Agent, and (y) as set forth in the second paragraph
of such Section 9.01 as in effect on the date hereof, without the consent of ABL
Agent. If the ABL Credit Agreement is Refinanced as provided in Section 5.5(a)
hereof and such Refinanced ABL Credit Agreement is secured by a Lien on the
Notes Priority Collateral, the provisions of this Agreement may be amended by
the Company without the consent of any other party hereto in order to provide
reciprocal rights and obligations with respect to the junior Lien of the ABL
Claimholders under the Refinanced ABL Credit Agreement on the Notes Priority
Collateral as are applicable to the junior Lien of the Notes Claimholders on the
ABL Priority Collateral hereunder.

9.4 Information Concerning Financial Condition of the Grantors. ABL Agent and
the other ABL Claimholders shall be responsible for keeping themselves informed
of (a) the financial condition of the Grantors and all endorsers and/or
guarantors of the ABL Obligations and (b) all other circumstances bearing upon
the risk of nonpayment of the ABL Obligations. ABL Agent and the other ABL
Claimholders shall have no duty to advise Notes Agent or any Notes Claimholder
of information known to it or them regarding such condition or any such
circumstances or otherwise. Notes Agent and the other Notes Claimholders shall
have no duty to advise ABL Agent or any other ABL Claimholder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event ABL Agent or any other ABL Claimholders, or Notes Agent
or any other Notes Claimholders, in its or their sole discretion, undertakes at
any time or from time to time to provide any such information to any other party
to this Agreement, it or they shall be under no obligation:

(a) to make, and ABL Agent and the other ABL Claimholders, or Notes Agent and
the other Notes Claimholders, as the case may be, shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness, or validity of any such information so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.

9.5 Subrogation. (a) With respect to any payments or distributions in cash,
property, or other assets that any Notes Claimholders or Notes Agent pays over
to ABL Agent or ABL Claimholders under the terms of this Agreement, Notes
Claimholders and Notes Agent shall be subrogated to the rights of ABL Agent and
the other ABL Claimholders and (b) with respect to any payments or distributions
in cash, property, or other assets that any ABL Claimholders or ABL Agent pay
over to Notes Agent or the other Notes Claimholders under the terms of this
Agreement, ABL Claimholders and ABL Agent shall be subrogated to the rights of
Notes Agent

 

50



--------------------------------------------------------------------------------

and the other Notes Claimholders; provided, however, that, ABL Agent and Notes
Agent each hereby agrees not to assert or enforce any such rights of subrogation
it may acquire as a result of any payment hereunder until the Discharge of ABL
Obligations or Discharge of Notes Obligations, as applicable, has occurred. Any
payments or distributions in cash, property or other assets received by ABL
Agent or the other ABL Claimholders that are paid over to Notes Agent or the
other Notes Claimholders pursuant to this Agreement shall not reduce any of the
ABL Obligations. Any payments or distributions in cash, property or other assets
received by Notes Agent or the other Notes Claimholders that are paid over to
ABL Agent or ABL Claimholders pursuant to this Agreement shall not reduce any of
the Notes Obligations. Notwithstanding the foregoing provisions of this
Section 9.5, none of the ABL Claimholders shall have any claim against any of
the Notes Claimholders for any impairment of any subrogation rights herein
granted to the Notes Claimholders and none of the Notes Claimholders shall have
any claim against any of the ABL Claimholders for any impairment of any
subrogation rights herein granted to the ABL Claimholders.

9.6 SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY, AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF SUCH
COURTS;

(ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.7; AND

(iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b) EACH OF THE PARTIES HERETO (INCLUDING THE PARENT ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES) HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER

 

51



--------------------------------------------------------------------------------

HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.6(b) AND EXECUTED BY ABL
AGENT AND NOTES AGENT), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

9.7 Notices. All notices to Notes Claimholders and ABL Claimholders permitted or
required under this Agreement shall also be sent to Notes Agent and ABL Agent,
respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in the English language, in writing and may be personally
served or sent by facsimile or United States mail or courier service or
electronic mail and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
facsimile or electronic mail, otherwise upon receipt thereof. For the purposes
hereof, the addresses of the parties hereto shall be as may be designated by
such party in a written notice to all of the other parties. Grantors shall
provide written notice to ABL Agent within ten (10) business days after Grantors
receive notice from Notes Agent of the Discharge of Notes Obligations and shall
provide written notice to Notes Agent within ten (10) business days after
Grantors receive notice from ABL Agent of the Discharge of ABL Obligations.

9.8 Further Assurances. ABL Agent and Notes Agent each agrees to take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as ABL Agent or Notes Lien Agent
may reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.

9.9 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.10 Binding on Successors and Assigns. This Agreement shall be binding upon ABL
Agent, ABL Claimholders, Notes Agent, Notes Claimholders, and their respective
successors and assigns.

9.11 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

52



--------------------------------------------------------------------------------

9.12 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable.

9.13 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of ABL Claimholders and Notes Claimholders. In no event shall any Grantor
be a third party beneficiary of this Agreement. Notwithstanding the foregoing,
the Grantors shall be express third party beneficiaries of, and shall be
entitled to enforce, this Section 9.13 and Sections 5.3(a) and (b), 5.4(a),
5.4(d), 5.5, 9.3 and 9.10.

9.14 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of ABL Agent and other ABL Claimholders on the one hand and Notes Agent
and other Notes Claimholders on the other hand. No Grantor or any other creditor
thereof shall have any rights hereunder and no Grantor may rely on the terms
hereof. Nothing in this Agreement shall impair, as between Grantors and ABL
Agent and the other ABL Claimholders, or as between Grantors and Notes Agent and
the other Notes Claimholders, the obligations of Grantors to pay principal,
interest, fees and other amounts as provided in the ABL Loan Documents, the
Notes Documents and the Other Pari Passu Lien Obligations Agreement,
respectively.

9.15 Costs and Attorneys Fees. In the event it becomes necessary for ABL Agent,
any other ABL Claimholder, Notes Agent, or any other Notes Claimholder to
commence or become a party to any proceeding or action to enforce the provisions
of this Agreement, the court or body before which the same shall be tried shall
award to the prevailing party all costs and expenses thereof, including
reasonable attorneys fees, the usual and customary and lawfully recoverable
court costs, and all other expenses in connection therewith (collectively,
“Court Costs”); provided that in no event shall the ABL Agent or Notes Agent be
liable for such Court Costs, it being understood such Court Costs shall only be
awarded to the extent (i) paid directly from the other ABL Claimholders or Notes
Claimholders, as applicable, or (ii) paid from proceeds from Collateral
available to the ABL Agent or Notes Agent, as applicable, in its capacity as
such.

9.16 Specific Performance. Each of ABL Agent and Notes Agent may demand specific
performance of this Agreement. ABL Agent, on behalf of itself and the other ABL
Claimholders, and Notes Agent, on behalf of itself and the Notes, hereby
irrevocably waive any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by ABL Agent or the other ABL Claimholders or
Notes Agent or the other Notes Claimholders, as applicable. Without limiting the
generality of the foregoing or of the other provisions of this Agreement, in
seeking specific performance in any Insolvency Proceeding, ABL Agent or Notes
Agent may seek such or any other relief as if it were the “holder” of the claims
of the other agent’s Claimholders under Section 1126(a) of the Bankruptcy Code
or otherwise had been granted an irrevocable power of attorney by the other
Agent’s Claimholders.

 

53



--------------------------------------------------------------------------------

9.17 Indenture and Notes Security Agreement Protections. In connection with its
execution and acting under this Agreement, Notes Agent is entitled to all
rights, privileges, protections, immunities, benefits and indemnities provided
to it under the Indenture and the Notes Security Agreement, all of which are
incorporated by reference herein mutatis mutandis. In connection with exercising
any right or discretionary duty hereunder, the Notes Agent shall be entitled to
request and rely upon the direction of those Persons entitled to direct the
Notes Agent pursuant to the Notes Documents unless the Collateral Agency
Agreement is in effect, in which case the Notes Agent shall be entitled to
request and rely upon the direction of those Persons entitled to direct the
Notes Agent pursuant to the Collateral Agency Agreement. The Notes Agent shall
not be responsible for and makes no representation as to the validity or
adequacy of this Agreement.

9.18 No Trust or Fiduciary Relationship; Duties of the Notes Agent. (a) The
Notes Agent shall not be deemed to be in a relationship of trust or confidence
with the ABL Agent, any ABL Claimholders, or any other Person by reason of this
Agreement, and shall not owe any fiduciary, trust or other special duties to the
ABL Agent, any ABL Claimholders, or any other Person by reason of this
Agreement.

(b) The parties hereto acknowledge that the Notes Agent’s duties do not include
any discretionary authority, determination, control or responsibility with
respect to any Notes Collateral Documents or any Collateral, notwithstanding any
rights or discretion that may be granted to the Notes Agent in this Agreement or
in such other Notes Collateral Documents.

(c) The Notes Agent shall be responsible only for the performance of such duties
as are expressly set forth herein.

[signature pages follow]

 

54



--------------------------------------------------------------------------------

EXECUTION VERSIONExecution Version

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (this “Agreement”) is dated as of August 7, 2013,
and entered into by and between WELLS FARGO CAPITAL FINANCE, INC.LLC, in its
capacity as agent under the ABL Loan Documents (as defined below), including its
successors in such capacity from time to time (“ABL Agent”), and UMB BANK,
N.A.WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as collateral agent
under the Notes Documents (as defined below), including its successors in such
capacity from time to time (“Notes Agent”).

RECITALS

LSB INDUSTRIES, INC., a Delaware corporation (the “Company”), certain direct and
indirect Subsidiaries of the Company, ABL Agent and the lenders party thereto
from time have entered into that certain Third Amended and Restated Loan and
Security Agreement, dated November 5, 2007as of January 17, 2017, providing for
a revolving credit facility (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “ABL Credit Agreement”);

The Company, UMB Bank, n.a.Wilmington Trust, National Association, as Trustee
(the “Trustee”), Notes Agent and the Notes Guarantors (as defined below), have
entered into that certain Indenture, dated as of the date hereof (April 25, 2018
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Indenture”), pursuant to which the Company’s 7.759.625% senior
secured notes due 20192023 (the “Notes”) were issued;

Pursuant to (i) Section 18 of the ABL Credit Agreement, the Company (with
respect to primary obligations of its Subsidiaries party thereto) and certain of
its Subsidiaries (the Company and such Subsidiaries in such capacity, each, an
“ABL Guarantor” and collectively, jointly and severally, the “ABL Guarantors”)
have guaranteed the Obligations (as defined in the ABL Credit Agreement) (the
“ABL Guaranty”); and (ii) the Indenture, certain of the Company’s Subsidiaries
(in such capacity, each, a “Notes Guarantor” and collectively, jointly and
severally, the “Notes Guarantors”; the Notes Guarantors, together with the ABL
Guarantors, each a “Guarantor” and collectively, jointly and severally, the
“Guarantors”) have guaranteed the Obligations (as defined in the Indenture)
under the Notes Documents;

The obligations of (i) the Company under the ABL Credit Agreement and (ii) the
ABL Guarantors under the ABL Credit Agreement (including the ABL Guaranty) are
to be secured (x) on a first-priority basis by Liens (as defined below) on the
ABL Priority Collateral (as defined below) and (y) on a second-priority basis by
Liens on the Notes Priority Collateral (as defined below);

The obligations of the Company and the Notes Guarantors (other than Zena Energy
L.L.C. and El Dorado Nitrogen, L.P.) under the Indenture are to be secured
(x) on a first-priority basis by Liens on the Notes Priority Collateral and
(y) on a second-priority basis by Liens on the ABL Priority Collateral;

 

1



--------------------------------------------------------------------------------

The ABL Loan Documents and the Notes Documents provide, among other things, that
the parties thereto shall set forth in this Agreement their respective relative
rights, priorities and remedies with respect to their respective security
interests in the Collateral (as defined below) and certain other matters; and

ABL Agent and Notes Agent (at the deemed direction of the Holders of the Notes
under the Indenture) have agreed to the intercreditor and other provisions set
forth in this Agreement in order to provide for the orderly sharing among them,
in accordance with such priorities, of the proceeds of Collateral upon
foreclosure thereupon or other disposition thereof.; and

With respect to any Other Pari Passu Lien Obligations incurred after the First
Amendment Effective Date by the Company and the Notes Guarantors, the Other Pari
Passu Lien Obligations Agent shall execute a joinder to this Agreement and enter
into a pari passu intercreditor and collateral agency agreement (the “Collateral
Agency Agreement”) (or execute a joinder to any then-existing such agreement)
governing the priorities and other relative rights among the Holders of the
Notes under the Indenture and the holders of the Other Pari Passu Lien
Obligations.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1. Definitions; Rules of Construction.

1.1 UCC Terms. The following terms have the meanings given to them in the UCC
and terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC (such meanings to be equally applicable to
both the singular and plural forms of the terms defined): “account,” “account
debtor,” “chattel paper,” “commercial tort claim,” “deposit account,”
“equipment,” “fixture,” “general intangible,” “goods,” “instruments,”
“inventory,” “letter-of-credit right,” “proceeds,” “record,” “securities
account,” “security” and “supporting obligation”.

1.2 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“ABL Agent” has the meaning set forth in the preamble to this Agreement.

“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including ABL Agent, the ABL Lenders, each Issuing Lender (as
defined in the ABL Credit Agreement), each other Indemnified Person (as defined
in the ABL Credit Agreement) and each other holder of any Obligation (as defined
in the ABL Credit Agreement) of a Borrower (as defined in the ABL Credit
Agreement) including each Bank Product Provider with respect to Bank Product
Obligations and Hedge Agreement Obligations.

 

2



--------------------------------------------------------------------------------

“ABL Collateral” means all of the assets and property of any Grantor, whether
real, personal or mixed, with respect to which a consensual Lien is granted as
security for any ABL Obligation.

“ABL Collateral Documents” means the security agreements, pledge agreements,
mortgagesMortgages, hypothecs, collateral assignments, deeds of trust, deeds to
secure debt and related agreements, and any other agreements, documents or
instruments, in each case pursuant to which a Lien is granted to secure any ABL
Obligations or under which rights or remedies with respect to such Liens are
governed.

“ABL Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“ABL Default” means any “Event of Default,” as such term is defined in any ABL
Loan Document.

“ABL Guaranty” has the meaning set forth in the recitals to this Agreement, but
shall also include each other guaranty made by any other guarantor in favor of
ABL Agent.

“ABL Lenders” means the “Lenders” as defined in the ABL Credit Agreement.

“ABL Loan Documents” means the ABL Collateral Documents, the ABL Credit
Agreement, the ABL Guaranty and each of the other Loan Documents (as defined in
the ABL Credit Agreement).

“ABL Obligations” means all obligations and all amounts owing, due or secured
under the terms of the ABL Credit Agreement, any Hedge Agreement, any Bank
Product Agreement or any other ABL Loan Document, whether now existing or
arising hereafter, including all principal, premium, interest, fees, attorneys’
fees, costs, charges, expenses, reimbursement obligations, obligations to post
cash collateral in respect of Letters of Credit, Bank Product Obligations, Hedge
Agreement Obligations or indemnities in respect thereof, any other indemnities
or guarantees, and all other amounts payable under or secured by any ABL Loan
Document (including, in each case, all Obligations (as such term is defined in
the ABL Credit Agreement), all Bank Product Obligations, all Hedge Agreement
Obligations, and all amounts accruing on or after the commencement of any
Insolvency Proceeding relating to any Grantor, or that would have accrued or
become due under the terms of the ABL Loan Documents but for the effect of the
Insolvency Proceeding and irrespective of whether a claim for all or any portion
of such amounts is allowable or allowed in such Insolvency Proceeding).

“ABL Priority Collateral” means all of each Grantor’s right, title and interest
in and to the following property of such Grantor, wherever located and whether
now owned by such Grantor or hereafter acquired:

(a) all accounts (except to the extent that such accounts constitute
identifiable proceeds of equipment, Investment Related Property or Real Estate
Assets not otherwise identified as ABL Priority Collateral), and any and all
supporting obligations in respect thereof;

 

3



--------------------------------------------------------------------------------

(b) all inventory;, including goods held for sale or lease or to be furnished
under a contract of service, goods that are leased by the Company or a Guarantor
as lessor, goods that are furnished by the Company or a Guarantor under a
contract of service, and raw materials, work in process or materials used or
consumed in the business of the Company or any Guarantor;

(c) all Books;

(d) all Investment Related Property, but excluding the stock of the Company,
each Guarantor, El Dorado Nitrogen, L.P. and each of their respective
subsidiaries;

(d) all general intangibles other than (i) the Capital Stock of each limited
liability company, limited partnership or other business entity owned by the
Company or any Guarantor, and all supporting obligations in respect thereof and
(ii) intellectual property;

(e) all Investment Related Property other than (i) the Capital Stock of each
corporation, limited liability company, limited partnership or other business
entity owned by the Company or any Guarantor, and all supporting obligations in
respect thereof and (ii) investment property relating to or included in any
account constituting identifiable proceeds of Note Priority Collateral;

(f) (e) all Letters of Credit, letter-of-credit rights, instruments, promissory
notes, drafts, documents and chattel paper (including all tangible and
electronic chattel paper), and any and all supporting obligations in respect
thereof;

(g) (f) all money or other assets of the Company and each Guarantor that arise
from or relate to any ABL Priority Collateral listed in clauses (a) through (cf)
above that now or hereafter come into the possession, custody or control of any
of the ABL Lenders or ABL Agent (or any successor thereto); and

(h) (g) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all assets of the type described in clauses (a) through (ef) above,
money, deposit accounts or other tangible or intangible property resulting from
the sale, exchange, collection or other disposition of any of the foregoing, or
any portion thereof or interest therein, and the proceeds thereof;

provided, however, that the ABL Priority Collateral shall not include any
(i) Notes Priority Collateral or (ii) any Excluded Property.

Notwithstanding the foregoing, the ABL Priority Collateral shall not include any
Excluded Property.

“Affiliate” means, with respect to any specified person, any other person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

 

4



--------------------------------------------------------------------------------

“Agent” means ABL Agent or, Notes Agent or the Other Pari Passu Lien Obligations
Agent, as the context requires.

“Agreement” has the meaning set forth in the preamble hereto.

“Bank Product Agreements” means “Bank Product Agreements,” as that term is
defined in the ABL Credit Agreement.

“Bank Product Obligations” means “Bank Product Obligations,” as that term is
defined in the ABL Credit Agreement.

“Bank Product Provider” means “Bank Product Provider,” as that term is defined
in the ABL Credit Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor statute.

“Bankruptcy Law” means (i) the Bankruptcy Code, (ii) any other federal, state or
foreign law for the relief of debtors, and (iii) any other similar statute or
law, in each case as applicable and as now and hereafter in effect, or any
successor statute.

“Books” means books and records (including each Grantor’s records indicating,
summarizing or evidencing such Grantor’s assets (including the Collateral) or
liabilities, each Grantor’s records relating to such Grantor’s business
operations or financial condition, and each Grantor’s goods or general
intangibles related to such information).

“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banks in the stateState of New York or the office of an Agent are
authorized or required by law to remain close.

“Capital Stock” means:

(a) with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock (as
defined in the Indenture as in effect on the date hereof) and Preferred Stock
(as defined in the Indenture as in effect on the date hereof) of such Person,
and all options, warrants or other rights to purchase or acquire any of the
foregoing; and

(b) with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person, and all
options, warrants or other rights to purchase or acquire any of the foregoing.

“Cash Equivalents” means (a) any readily-marketable securities or any marketable
direct obligation (i) issued by, or directly, unconditionally and fully
guaranteed or insured by, the United States federal government or (ii) issued by
any agency of the United States federal government the obligations of which are
fully backed by the full faith and credit of the United States federal
government, (b) any bankers acceptance or commercial paper of an issuer rated at
least “A-1” by Standard & Poor’s Rating Group (“S&P”) or “P-1” by Moody’s
Investors

 

5



--------------------------------------------------------------------------------

Service, Inc. (“Moody’s”), or carrying an equivalent rating by a nationally
recognized rating agency, if one or both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, (c) any United States
dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit, repurchase agreements, reverse purchase agreements or bankers’
acceptance issued or accepted by (i) any ABL Lender or (ii) any commercial bank
that (A) is organized under the laws of the United States, any state thereof or
the District of Columbia, (B) has combined capital and surplus of not less than
$500,000,000 and (C) is rated at least “A-1” by S&P and “P-1” by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if one
or both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and (d) shares of any United States money market fund
that (i) complies with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) is rated “AAA” by S&P and “Aaa”
by Moody’s and (iii) has portfolio assets of at least $5,000,000,000; provided,
however, that the maturities of all obligations specified in any of clauses (a),
(b) or (c) above shall not exceed 365 days.

“Claimholders” means, with respect to the ABL Obligations, the ABL Claimholders,
and with respect to the Notes Obligations, the Notes Claimholders.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, which constitute ABL Collateral or Notes Collateral.

“Company” has the meaning set forth in the recitals to this Agreement.

“Default Disposition” means any private or public Disposition of (i) all or any
material portion of the ABL Priority Collateral by one or more Grantors with the
consent of ABL Agent after the occurrence and during the continuance of an ABL
Default (and prior to the Discharge of ABL Obligations) or (ii) all or any
material portion of the Notes Priority Collateral by one or more Grantors with
the consent of Notes Agent after the occurrence and during the continuance of a
Notes Default (and prior to the Discharge of Notes Obligations), which
Disposition is conducted by such Grantors with the consent of ABL Agent in the
case of the former, or Notes Agent in the case of the latter, in connection with
good faith efforts by ABL Agent or Notes Agent, as the case may be, to collect
the ABL Obligations through the Disposition of ABL Priority Collateral or the
Notes Obligations through the Disposition of Notes Priority Collateral.

“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Section 5.5:

(a) the indefeasible payment in full in cash of all ABL Obligations (other than
outstanding Letters of Credit, Bank Product Obligations, Hedge Agreement
Obligations and contingent indemnification obligations for which no underlying
claim has been asserted);

(b) termination or expiration of all commitments, if any, to extend credit that
would constitute ABL Obligations (other than commitments of a Bank Product
Provider to extend credit that constitutes Bank Product Obligations pursuant to
a Bank Product Agreement as to which satisfactory arrangements have been made
with the applicable Bank Product Provider);

 

6



--------------------------------------------------------------------------------

(c) termination or cash collateralization (in an amount and in the manner
required by the ABL Credit Agreement) of all outstanding Letters of Credit; and

(d) termination or cash collateralization (in an amount reasonably satisfactory
to the applicable Bank Product Provider) of any Hedge Agreement Obligations
pursuant to Hedge Agreements issued or entered into by any Bank Product
Provider.

“Discharge of Notes Obligations” means, except to the extent otherwise expressly
provided in Section 5.5, all Notes Obligations (other than contingent
indemnification obligations for which no underlying claim has been asserted)
have been indefeasibly paid, performed or discharged in full (with all such
Notes Obligations consisting of monetary or payment obligations having been paid
in full in cash).

“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
(as lessor), exchange or other disposition (including any sale and leaseback
transaction) of any property by any person (or the granting of any option or
other right to do any of the foregoing).

“Domestic Subsidiary” means, with respect to any person, any Subsidiary that is
organized under the laws of any State or other political subdivision of the
United Statesof such person other than a Foreign Subsidiary.

“Enforcement Notice” shall mean a written notice delivered by either ABL Agent
or Notes Agent to the other stating that an ABL Default or a Notes Default, as
applicable, has occurred and is continuing under the ABL Credit Agreement or the
Indenture, as applicable, and that an Enforcement Period has commenced with
respect to the ABL Priority Collateral or Notes Priority Collateral, as
applicable, specifying the relevant event of default, stating the current
balance of the ABL Obligations or the Note Obligations, as applicable, and
requesting the current balance of the ABL Obligations or Note Obligations, as
applicable, owing to the noticed party.

“Enforcement Period” shall mean the period of time following the receipt by
either ABL Agent or Notes Agent of an Enforcement Notice from the other and
continuing until the earliest of (a) in case of an Enforcement Period commenced
by Notes Agent, the Discharge of Notes Obligations, (b) in the case of an
Enforcement Period commenced by ABL Agent, the Discharge of ABL Obligations or
(c) ABL Agent or Notes Agent (as applicable) terminating, or agreeing in writing
to terminate, the Enforcement Period (including in connection with a waiver or
cure of the default that gave rise to such Enforcement Notice).

“Excluded Property” means (a)(i) any fee-owned real property with a fair market
valueFair Market Value as of the date of the Indenture (or, if later, the date
of acquisition thereof by the Company or any Guarantor) equal to or less than
$10,000,000 (other than any Existing Lien Real Property Collateral and any Issue
Date Real Property Collateral (as defined in the Notes Security Agreement)) and
any leasehold interest in real property; (ii) motor vehicles, airplanes and
other assets subject to certificates of title; (iii) except as expressly
provided in the ABL Collateral Documents or Notes Collateral Documents,
letter-of-credit rights and commercial tort claims; (iv) any governmental
licenses or state or local franchises, charters and authorizations to the extent
security interest is prohibited or restricted thereby (other than to the extent
that any such prohibition would be rendered ineffective pursuant to any other

 

7



--------------------------------------------------------------------------------

applicable requirements of law, including pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the UCC); (v) pledges and security interests prohibited or
restricted by applicable law (including any requirement to obtain the consent of
any governmental authority or third party); (vi) any lease, license or agreement
or any property subject to such agreement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or create a right of termination in favor of any other party thereto
or otherwise require consent thereunder (after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law) (including, for
the avoidance of doubt, the collateral securing the Secured Equipment Note),
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC or other applicable law notwithstanding
such prohibition; (vii) any assets of a Grantor to the extent that a security
interest in such assets would reasonably be expected to result in material
adverse tax consequences, as reasonably determined by such Grantor; (viii) any
intent-to- usein good faith by the Company and, in the case of any Notes
Document, certified to the Notes Agent in writing in the form of an Officers’
Certificate (as defined in the Indenture) (viii) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law; (ix) stock and assets of Unrestricted Subsidiaries;
(x) interests in joint ventures and non-wholly owned subsidiaries whichthat
cannot be pledged without the consent of third parties after giving effect to
the applicable anti-assignment provisions of the UCC or other applicable law;
(xi) Capital Stock (as defined in the Indenturei) representing voting stock in
excess of 65% of the outstanding voting stock of any Foreign Subsidiary which,
(A) pursuant to the terms of the ABL Credit Agreement, is not required to
guaranty the ABL Obligations and (B) pursuant to the terms of the Indenture, is
not required to guaranty the Notes Obligationsor Pass-Through Foreign Holdco, in
each case that is owned by the Company or a Guarantor and (ii) of any Subsidiary
of any Foreign Subsidiary or Pass-Through Foreign Holdco described in clause
(i); (xii) rolling stock; (xiii) property and assets of Zena Energy L.L.C. and
El Dorado Nitrogen, L.P.[reserved]; (xiv) with respect to the Notes Priority
Collateral, general intangibles (other than those equity interests of each
limited liability company, limited partnership or other business entity that is
a Restricted Subsidiary); (xv) with respect to the Notes Priority Collateral,
that is owned by the Company or a Guarantor and other than any Intercompany
Pledged Debt Instruments; (xv) intellectual property; and (xvi) (A) in the case
of any ABL Loan Document, assets where the cost or burden of obtaining a
security interest therein exceeds the practical benefit to the ABL Claimholders
afforded thereby, as reasonably determined by ABL Agent and the Company and
(B) in the case of any Notes Document, assets where the cost or burden of
obtaining a security interest therein exceeds the practical benefit to the Notes
Claimholders afforded thereby, as reasonably determined byin good faith by the
Company and certified to the Notes Agent and the Companyin writing in the form
of an Officers’ Certificate (as defined in the Indenture). For purposes of
clause (xi) of this definition, “voting stock” means, with respect to any issuer
of equity interests, the issued and outstanding shares of each class of equity
interests of such issuer entitled to vote (within the meaning of Treasury
Regulations § 1.956-2(c)(2)).

 

8



--------------------------------------------------------------------------------

“Exercise any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means (a) the taking of any action to enforce any Lien in respect of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, the Collateral, including the institution of any
judicial or non-judicial foreclosure proceedings, the noticing of any public or
private sale or other disposition pursuant to Article 9 of the UCC, having or
seeking to have a trustee, receiver, liquidator or similar official appointed
for or over the Collateral or taking any action to take possession of the
Collateral, the noticing of any public or private sale or other Disposition
pursuant to Article 9 of the UCC or any diligently pursued in good faith attempt
to vacate or obtain relief from a stay or other injunction restricting any other
action described in this definition, (b) the exercise of any right or remedy
provided to a secured creditor under the ABL Loan Documents or, the Notes
Documents or any Other Pari Passu Lien Obligations Agreement (including, in
eitherany case, any delivery of any notice to otherwise seek to obtain payment
directly from any account debtor of any Grantor or the taking of any action or
the exercise of any right or remedy in respect of the setoff or recoupment
against the Collateral or proceeds of Collateral), under applicable law, at
equity, in an Insolvency Proceeding or otherwise, including credit bidding or
otherwise the acceptance of Collateral in full or partial satisfaction of a
Lien, (c) the sale, assignment, transfer, lease, license, or other Disposition
of all or any portion of the Collateral, by private or public sale or any other
means, (d) the solicitation of bids from third parties to conduct the
liquidation of all or a material portion of Collateral to the extent undertaken
and being diligently pursued in good faith to consummate the Disposition of such
Collateral within a commercially reasonable time, (e) the engagement or
retention of sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers, or other third parties for the purposes of valuing,
marketing, or Disposing of, all or a material portion of the Collateral to the
extent undertaken and being diligently pursued in good faith to consummate the
Disposition of such Collateral within a commercially reasonable time, (f) the
exercise of any other enforcement right relating to the Collateral (including
the exercise of any voting rights relating to any capital stock composing a
portion of the Collateral or seeking relief from the automatic stay) whether
under the ABL Loan Documents, the Notes Documents, any Other Pari Passu Lien
Obligations Agreement, under applicable law of any jurisdiction, in equity, in
an Insolvency Proceeding, or otherwise, or (g) the pursuit of Default
Dispositions relative to all or a material portion of the Collateral to the
extent undertaken and being diligently pursued in good faith to consummate the
Disposition of such Collateral within a commercially reasonable time or (h) the
commencement of, or the joinder with any creditor in commencing, any Insolvency
Proceeding against any Grantor or any assets of any Grantor, but in all cases
excluding (i) the establishment of borrowing base reserves, collateral
ineligibles or other conditions for advances, (ii) the changing of advance rates
or advance sublimits, (iii) the imposition of a default rate or late fee,
(iv) the collection and application of accounts or other monies deposited from
time to time in deposit accounts or securities accounts, in each case, to the
extent constituting ABL Priority Collateral, against the ABL Obligations
pursuant to the provisions of the ABL Loan Documents (including, without
limitation, the notification of account debtors, depositary institutions or any
other Person to deliver proceeds of Collateral to ABL Agent), (v) the cessation
of lending pursuant to the provisions of the ABL Loan Documents, including upon
the occurrence of a default on the existence of an overadvance, (vi) the filing
of a proof of claim in any Insolvency Proceeding , (vii) the consent by ABL
Agent to disposition by any Grantor of any of the ABL Priority Collateral (other
than in connection with liquidation of the ABL Priority Collateral at the
request of ABL Agent) and, (viii) the acceleration of the Notes Obligations or
the ABL Obligations. and (ix) the commencement of, or the joinder with any
creditor in commencing, any Insolvency Proceeding against any Grantor or

 

9



--------------------------------------------------------------------------------

any assets of any Grantor, so long as, in the case of this clause (ix), ABL
Agent shall have provided to Notes Agent, or Notes Agent shall have provided to
ABL Agent, as applicable, and in each case absent Exigent Circumstances, five
Business Days’ prior written notice thereof.

“Existing Lien Real Property Collateral” means, collectively, (a) the “Property”
as defined in the Mortgage, Security Agreement, Assignment of Leases and Rents
and Fixture Filing dated as of January 19, 2007, between Prime Financial
Corporation and GE Commercial Finance Business Property Corporation and (b) the
“Property” as defined in the Mortgage, Security Agreement, Assignment of Leases
and Rents and Fixture Filing dated as of December 20, 2006 between Prime
Holdings Corporation and GE Commercial Finance Business Property Corporation
(the Liens arising under the filings described in (a) and (b), collectively the
“Existing Liens”). Notwithstanding anything in the Notes Documents or the ABL
Documents to the contrary, (a) no Grantor shall be required to take any action
to perfect the security interests of the ABL Claimholders or the Note
Claimholders on any Existing Lien Real Property Collateral and (b) each Agent
shall release its Liens and security interests on the applicable Existing Lien
Real Property Collateral when the applicable Existing Lien is terminated and
released; provided that, in the case of clauses (a) and (b), the fair market
value of the applicable Existing Lien Real Property Collateral is equal to or
less than $10,000,000.

“Exigent Circumstance” shall mean (a) with respect to the Notes Agent, an event
or circumstance that materially and imminently threatens the ability of Notes
Agent to realize upon all or a material portion of the Notes Priority Collateral
such as, without limitation, fraudulent removal, concealment, destruction,
material waste or abscondment thereof, or creates a material risk, as reasonably
determined by Notes Agent, that an Enforcement Action with respect to the Notes
Priority Collateral, if not promptly commenced, may be deemed to not be
commercially reasonable and (b) with respect to the ABL Agent, an event or
circumstance that materially and imminently threatens the ability of ABL Agent
to realize upon all or a material portion of the ABL Priority Collateral such
as, without limitation, fraudulent removal, concealment, destruction, material
waste or abscondment thereof, or creates a material risk, as reasonably
determined by ABL Agent, that an Enforcement Action with respect to the ABL
Priority Collateral, if not promptly commenced, may be deemed to not be
commercially reasonable.

“Fair Market Value” means, with respect to any asset or property, the price that
could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value
shall be determined by the Company acting reasonably and in good faith.

“First Amendment Effective Date” means April 25, 2018.

“Foreign Subsidiary” means, with respect to any Person, aperson, any Subsidiary
that is not a Domesticof such Person that is not organized or existing under the
laws of the United States, any State thereof of the District of Columbia, and
any Subsidiary of such Subsidiary.

 

10



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Grantors” means the Company and the Guarantors, and each other person that may
from time to time execute and deliver an ABL Collateral Document or a Notes
Collateral Document as a “debtor,” “grantor” or “pledgor” (or the equivalent
thereof).

“Guarantor” and “Guarantors” have the respective meanings set forth in the
recitals to this Agreement.

“Hedge Agreement” means “Hedge Agreement,” as that term is defined in the ABL
Credit Agreement.

“Hedge Agreement Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses of the Company or any ABL Guarantor
under any Hedge Agreement.

“Indenture” has the meaning set forth in the recitals to this Agreement.

“Insolvency Proceeding” means:

(a) any voluntary or involuntary case or proceeding under any Bankruptcy Law
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency or bankruptcy case or
proceeding, or any receivership, liquidation or other similar case or proceeding
with respect to any Grantor or with respect to a material portion of its assets;

(c) any liquidation, dissolution or winding up of any Grantor (other than as
permitted by the Notes Documents or, the Other Pari Passu Lien Obligations
Agreement and the ABL Loan Documents) whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshaling of
assets for creditors of any Grantor or any other similar arrangement in respect
of such Grantor’s creditors generally.

“Intercompany Pledged Debt Instruments” means (i) all right, title and interest
of any Grantor in all Indebtedness (used in this definition as defined in the
Indenture (as in effect on the date hereof)) or other obligations owing to such
Grantor by any Affiliate thereof (including any other Grantor) or by any special
purpose vehicle formed at the direction of the Company or any of its
Subsidiaries, and (ii) all instruments evidencing any such Indebtedness or other
obligations owed to such Grantor by any Affiliate thereof (in the case of each
of the foregoing clauses (i) and (ii), excluding any such Indebtedness or other
obligations that constitute the proceeds of sales or transfers of inventory or
accounts

 

11



--------------------------------------------------------------------------------

receivable by a Grantor to an Affiliate thereof or to any special purpose
vehicle formed at the direction of the Company or any of its Subsidiaries), and
any distribution of property made on, in respect of or in exchange for any of
the foregoing from time to time, including all instruments evidencing
Indebtedness described on Schedule 3.5 to the Notes Security Agreement, issued
by the obligor Affiliates named therein; provided that Intercompany Pledged Debt
Instruments does not include any Excluded Assets.

“Investment Related Property” means any and all investment property (as that
term is defined in the UCC).

“Issue Date Real Property Collateral” means the fee-owned real property located
at 1080 Industrial Drive, Cherokee, AL 35616; 4463 Hunt Street, Pryor, OK 74361;
and 4500 North West Avenue, El Dorado, AR 71730.

“Letters of Credit” means the “Letters of Credit,” as that term is defined in
the ABL Credit Agreement.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded, registered, published or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in and any filing of or agreement to give any financing
statement under the UCC of any jurisdiction; provided that in no event shall an
operating lease be deemed to constitute a Lien.

“Mortgage” means each mortgage, deed of trust or deed to secure debt pursuant to
which a Grantor grants to (a) ABL Agent, for the benefit of the ABL
Claimholders, Liens upon the real estate Collateral owned by such Grantor, as
security for the ABL Obligations or (b) Notes Agent, for the benefit of the
Notes Claimholders, Liens upon the real estate Collateral owned by such Grantor,
as security for the Notes Obligations.

“Notes” has the meaning set forth in the recitals to this Agreement.

“Notes Agent” has the meaning set forth in the preamble to this Agreement.

“Notes Claimholders” means holders of Notes, the Trustee, Notes Agent and any
holders of, or trustees, collateral agents or other representatives with respect
to, Other Pari Passu Lien Obligations.

“Notes Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a consensual Lien is
granted as security for any Notes Obligations. For the avoidance of doubt, the
Notes Collateral shall not include any Excluded Property.

“Notes Collateral Account” means (i) the “Collateral Account” as defined in the
Indenture.

 

12



--------------------------------------------------------------------------------

“Notes Collateral Documents” means the Notes Security Agreement, the security
agreements, pledge agreements, mortgagesMortgages, hypothecs, collateral
assignments, deeds of trust, deeds to secure debt and related agreements, and
any other agreements, documents or instruments, in each case pursuant to which a
Lien is granted to secure any Notes Obligations or under which rights or
remedies with respect to such Liens are governed.

“Notes Default” means any “Event of Default,” as such term is defined in the
Indenture, or any event of default under any other Notes Document.

“Notes Documents” means the Notes Collateral Documents, the Indenture and the
Notes and, after the incurrence of any Other Pari Passu Lien Obligations as
provided herein, the Collateral Agency Agreement.

“Notes Obligations” means all obligations and all amounts owing, due or secured
under the Notes Documents, and all Other Pari Passu Lien Obligations, whether
now existing or arising hereafter, including all principal, premium, interest,
fees, attorneys fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees and all other amounts payable under or secured by any
Notes Document or Other Pari Passu Lien Obligations Agreement (including, in
each case, all amounts accruing on or after the commencement of any Insolvency
Proceeding relating to any Grantor or that would have accrued or become due
under the terms of any Notes Documents or Other Pari Passu Lien Obligations
Agreement but for the effect of the Insolvency Proceeding and irrespective of
whether a claim for all or any portion of such amounts is allowable or allowed
in such Insolvency Proceeding).

“Notes Priority Collateral” means all now owned or hereafter acquired Notes
Collateral that constitutes:

(a) all Capital Stock of each Restricted Subsidiary held by the Company or any
Guarantor (excluding, in the case of a Foreign Subsidiary or Pass-Though Foreign
Holdco, voting stock in excess of 65% of the outstanding voting stock of such
first-tier Foreign Subsidiary or Pass-Through Foreign Holdco, and all of the
Capital Stock of any Subsidiary of such Foreign Subsidiary or Pass-Through
Holdco;

(a) all Pledged Stock (as defined in the Notes Security Agreement) (which, in
the case of any first-tier Foreign Subsidiary, is limited to 65% of the equity
interests of such first-tier Foreign Subsidiary (and none of the stock of any
Subsidiary of any first-tier Foreign Subsidiary), provided that, for purposes of
this clause (a), any Domestic Subsidiary the sole assets of which are capital
stock of a Foreign Subsidiary and, if applicable, debt of such Foreign
Subsidiary shall be treated as a first-tier Foreign Subsidiary);

(b) all equity interests of each limited liability company, limited partnership
or other business entity that is a Restricted Subsidiary constituting general
intangibles and intercompany notes of the Company and the Notes Guarantors
(other than Zena Energy L.L.C. and El Dorado Nitrogen, L.P.);

(b) (c) all Investment Related Property that does not constitute ABL Priority
Collateral;

(c) (d) all equipment;

 

13



--------------------------------------------------------------------------------

(d) (e) all Intercompany Pledged Debt Instruments (as defined in the Notes
Security Agreement) that does not constitute ABL Priority Collateral;

(e) (f) all Real Estate Assets;

(f) (g) all instruments, Books and supporting obligations related to the
foregoing and proceeds of the foregoing (except to the extent that any of the
foregoing constitute ABL Priority Collateral); and

(g) (h) all other goods (including but not limited to fixtures) and assets of
each Grantor not constituting ABL Priority Collateral or Excluded Property,
whether tangible or intangible and wherever located.

Notwithstanding the foregoing, the Notes Priority Collateral shall not include
any Excluded Property.

“Notes Security Agreement” means the Security Agreement dated as of the date
hereofApril 25, 2018, by and among the Company, the Notes Guarantors (other than
Zena Energy L.L.C. and El Dorado Nitrogen, L.P.) and Notes Agent.

“Obligations” shall mean, as applicable, (a) all ABL Obligations and (b) all
Notes Obligations.

“Other Pari Passu Lien Obligations” means indebtedness or other obligations of
the Grantors issued following the date of this Agreement to the extent (a) such
indebtedness is not prohibited by the terms of the ABL Credit Agreement, the
Indenture and each then existing Other Pari Passu Lien Obligations Agreement
from being secured by Liens on the Notes Collateral ranking pari passu with the
Liens securing the Notes, (b) the Grantors have granted Liens, consistent with
clause (a), on the Notes Collateral to secure the obligations in respect of such
indebtedness, (c) such indebtedness or other obligations constitute “Other Pari
Passu Lien Obligations” as defined in the Indenture and (d) the Other Pari Passu
Lien Obligations Agent, for the holders of such indebtedness has entered into a
joinder agreement on behalf of the holders under such agreement acknowledging
that such holders shall be bound by the terms hereof applicable to Notes
Claimholders.

“Other Pari Passu Lien Obligations Agent” means the person appointed to act as
trustee, agent or representative for the holders of Other Pari Passu Lien
Obligations pursuant to any Other Pari Passu Lien Obligations Agreement.

“Other Pari Passu Lien Obligations Agreement” means the indenture, credit
agreement or other agreement under which any Other Pari Passu Lien Obligations
are incurred.

“Pass-Through Foreign Holdco” means any Domestic Subsidiary the sole assets of
which are Capital Stock of a Foreign Subsidiary and, if applicable, debt of such
Foreign Subsidiary.

 

14



--------------------------------------------------------------------------------

“person” means any natural person, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority or other entity.

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

“Priority Collateral” means, with respect to the ABL Claimholders, all ABL
Priority Collateral, and with respect to the Notes Claimholders, all Notes
Priority Collateral.

“Real Estate Asset” means, at any time of determination, any fee interest of any
Grantor in owned real property; provided that such asset has a fair market value
in excess of $10,000,000. Notwithstanding anything to the contrary, Real Estate
Assets shall include all Existing Lien Real Property Collateral and Issue Date
Real Property Collateral.other than any Excluded Property.

“Recovery” has the meaning set forth in Section 6.8.

“Refinance” means, in respect of any indebtedness, to refinance, modify, extend,
renew, defease, supplement, restructure, replace, refund or repay, or to issue
other indebtedness in exchange or replacement for such indebtedness, in whole or
in part, whether with the same or different lenders, arrangers or agents.

“Refinanced” and “Refinancing” shall have correlative meanings.

“Restricted Subsidiary” means any Subsidiary of the Company which at the time of
determination is not an Unrestricted Subsidiary.

“Subsidiary” of a person means a corporation, partnership, limited liability
company or other entity in which that person directly or indirectly owns or
controls the shares of capital stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Unrestricted Subsidiary” means any Subsidiary of the Company designated as an
Unrestricted Subsidiary pursuant to the Indenture subsequent to the date hereof.

“Use Period” means the period commencing on the date that ABL Agent (or any ABL
Claimholder acting with the consent of ABL Agent) commences the Exercise of
Secured Creditor Remedies in connection with any ABL Priority Collateral in a
manner as provided in Section 3.8 (having theretofore furnished Notes Agent with
an Enforcement Notice) and ending on the earlier to occur of (i) 180 days
thereafter and (ii) the Discharge of ABL Obligations. If any stay or other order
that prohibits any of ABL Agent or the other ABL Claimholders from commencing
and continuing to Exercise any Secured Creditor Remedies or to liquidate and
sell the ABL Priority Collateral has occurred by operation of law or has been
entered by a court of competent jurisdiction, such 180-day period shall be
tolled during the pendency of any such stay or other order and the Use Period
shall be so extended and upon lifting of the automatic stay, if there are fewer
than 90 days remaining in such 180 day period, then such 180 day period shall be
extended so that ABL Agent and the other ABL Claimholders have 90 days upon
lifting of the automatic stay.

 

15



--------------------------------------------------------------------------------

1.3 Construction. The definitions of terms in this Agreement shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine, and
neuter forms. The words “include,” “includes,” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” The term “or”
shall be construed to have, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” Any term used in this Agreement and
not defined in this Agreement shall have the meaning set forth in the ABL Credit
Agreement. Unless the context requires otherwise:

(a) except as otherwise provided herein, any definition of or reference to any
agreement, instrument, or other document herein shall be construed as referring
to such agreement, instrument, or other document as from time to time amended,
restated, supplemented, modified, renewed, extended, Refinanced, refunded, or
replaced;

(b) any reference to any agreement, instrument, or other document herein “as in
effect on the date hereof” shall be construed as referring to such agreement,
instrument, or other document without giving effect to any amendment,
restatement, supplement, modification, or Refinance after the date hereof;

(c) any definition of or reference to the ABL Obligations or the Notes
Obligations herein shall be construed as referring to the ABL Obligations or the
Notes Obligations (as applicable) as from time to time amended, restated,
supplemented, modified, renewed, extended, Refinanced, refunded, or replaced;

(d) any reference herein to any person shall be construed to include such
person’s successors and assigns;

(e) the words “herein,” “hereof,” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(f) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(g) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights.

 

16



--------------------------------------------------------------------------------

SECTION 2. Lien Priorities.

2.1 Relative Priorities. (a) Notwithstanding the date, time, method, manner, or
order of grant, attachment, or perfection of any Liens securing (or purportedly
securing) the ABL Obligations granted with respect to the Collateral or of any
Liens securing (or purportedly securing) the Notes Obligations granted with
respect to the Collateral (including, in each case, irrespective of whether any
such Lien is granted (or secures Obligations relating to the period) before or
after the commencement of any Insolvency Proceeding) and notwithstanding any
contrary provision of the UCC or any other applicable law or the ABL Loan
Documents or, the Notes Documents or the Other Pari Passu Lien Obligations
Agreement, as applicable, or any defect or deficiencies in, or failure to attach
or perfect, the Liens securing (or purportedly securing) any of the Obligations,
or any other circumstance whatsoever, ABL Agent and Notes Agent hereby agree
that:

(a) (1) any Lien with respect to the ABL Priority Collateral securing any ABL
Obligations now or hereafter held by or on behalf of, or created for the benefit
of, ABL Agent or any other ABL Claimholders or any agent or trustee therefor,
regardless of how or when acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien with respect to the ABL Priority Collateral securing any Notes
Obligations; and

(b) (2) any Lien with respect to the NotesABL Priority Collateral securing any
Notes Obligations now or hereafter held by or on behalf of, or created for the
benefit of, Notes Agent or, any other Notes Claimholders or any agent or trustee
therefor, regardless of how or when acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be seniorjunior and
subordinate in all respects and prior to any Liento all Liens with respect to
the NotesABL Priority Collateral securing any ABL Obligations;.

(b) ABL Agent and Notes Agent hereby further agree that the Notes Priority
Collateral does not secure any ABL Obligation under the ABL Credit Agreement and
neither the ABL Agent nor any ABL Claimholder under the ABL Credit Agreement
shall accept a Lien on any Notes Priority Collateral without the consent of
Notes Agent or as otherwise permitted in any Insolvency Proceeding in accordance
with Section 6.5 hereof. Notwithstanding the foregoing, ABL Agent and Notes
Agent hereby agree that:

(c) (1) any Lien with respect to the ABLNotes Priority Collateral securing any
Notes Obligations now or hereafter held by or on behalf of, or created for the
benefit of, Notes Agent, or any other Notes Claimholders or any agent or trustee
therefor, regardless of how or when acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinatesenior in all respects to all Liensand prior to any Lien with respect
to the ABLNotes Priority Collateral securing any ABL Obligations; and

(d) (2) any Lien with respect to the Notes Priority Collateral securing any ABL
Obligations now or hereafter held by or on behalf of, or created for the benefit
of, ABL Agent, any other ABL Claimholders or any agent or trustee therefor,
regardless of how or when acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens with respect to the Notes Priority Collateral securing
any Notes Obligations.

 

17



--------------------------------------------------------------------------------

The subordination of Liens provided for in this Agreement shall continue to be
effective with respect to any part of the Collateral from and after the date
hereof whether such Liens are declared, or ruled to be, invalid, unenforceable,
void or not allowed by a court of competent jurisdiction, as a result of any
action taken by Notes Agent or ABL Agent, as applicable, or any failure by such
person to take any action, with respect to any financing statement (including
any amendment to or continuation thereof), mortgageMortgage or other perfection
document.

2.2 Prohibition on Contesting Liens. Each of Notes Agent, for itself and on
behalf of each other Notes Claimholder, and ABL Agent, for itself and on behalf
of each other ABL Claimholder, agrees that it will not (and hereby irrevocably,
absolutely and unconditionally waives any right to), directly or indirectly,
contest (directly or indirectly), or support any other person in contesting
(directly or indirectly), in any proceeding (including any Insolvency
Proceeding) (a) the priority, validity, attachment, perfection or enforceability
of a Lien in the Collateral held by or on behalf of ABL Agent or any other ABL
Claimholder or by or on behalf of Notes Agent or any other Notes Claimholder,
(b) the priority, validity, perfection or enforceability of any Obligations,
including the allowability or priority of any Obligations in any Insolvency
Proceeding, or (c) the validity or enforceability of, or the priorities, rights
or duties established by, or other provisions of this Agreement; provided,
however that nothing in this Agreement shall be construed to prevent or impair
the rights of ABL Agent, any other ABL Claimholder, Notes Agent, or any other
Notes Claimholder to enforce the terms of this Agreement, including the
provisions of this Agreement relating to the priority of the Liens securing the
ABL Obligations and the Notes Obligations, as applicable, as provided in
Sections 2.1, 3 and 6.2.

2.3 New Liens. During the term of this Agreement, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, the parties hereto
agree, subject to Section 6, that no Grantor shall:

(a) grant or suffer to exist any Liens on any asset that would constitute ABL
Priority Collateral to secure any Notes Obligation unless such Grantor also
offers to grant, and, at the option of ABL Agent, grants a Lien on such asset to
secure the ABL Obligations concurrently with the grant of a Lien thereon in
favor of Notes Agent in accordance with the priorities set forth in this
Agreement; or

(b) grant or suffer to exist any Liens on (x) any asset to secure any ABL
Obligation unless such Grantor also offers to grant, and, at the option of Notes
Agent, grants a Lien on such asset to secure the Notes Obligations concurrently
with the grant of a Lien thereon in favor of ABL Agent in accordance with the
priorities set forth in this Agreement or (y) any Note Priority Collateral to
secure any ABL Obligation under the ABL Credit Agreement, except with the
consent of Notes Agent or as authorized in an Insolvency Proceeding in
accordance with Section 6.5 hereof.

To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to ABL Agent or
any other ABL Claimholder, Notes Agent, on behalf of the Notes Claimholders,
agrees that any amounts received by or distributed to any of them pursuant to or
as a result of Liens granted in contravention of this Section 2.3 shall be
subject to Section 4.2, and without limiting any other rights and remedies
available to Notes Agent or any other Notes Claimholder, ABL Agent, on behalf of
the ABL Claimholders, agrees that any amounts received by or distributed to any
of them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.2.

 

18



--------------------------------------------------------------------------------

2.4 Cooperation in Designating Collateral. In furtherance of Section 9.8, the
parties hereto agree to and the Grantors shall, in each case subject to the
other provisions of this Agreement, upon request by ABL Agent or Notes Agent,
cooperate in good faith (and direct their counsel to cooperate in good faith)
from time to time in order to determine the specific items included in the ABL
Priority Collateral and the Notes Priority Collateral and the steps taken or to
be taken to perfect their respective Liens thereon and the identity of the
respective parties obligated under the ABL Loan Documents and, the Notes
Documents and the Other Pari Passu Lien Obligations Agreement.

SECTION 3. Exercise of Remedies.

3.1 Exercise of Remedies by Notes Agent. Until the Discharge of ABL Obligations
has occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, Notes Agent and Notes Claimholders:

(a) will not exercise or seek to exercise (and instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived), any rights, powers,
or remedies with respect to any ABL Priority Collateral (including any Exercise
of Secured Creditor Remedies with respect to any ABL Priority Collateral);

(b) subject to Section 3.4 and Section 3.7, will not, directly or indirectly
(and instead shall be deemed to have hereby irrevocably, absolutely and
unconditionally waived any and all rights to), contest, protest, object to (and
seek or be awarded any relief of any nature whatsoever based on any such
objection), interfere with, hinder or delay any (i) action to enforce or collect
(or attempt to collect) the ABL Obligations, or (ii) Exercise of Secured
Creditor Remedies by ABL Agent or any other ABL Claimholder with respect to any
ABL Priority Collateral (regardless of whether any action or failure to act by
or on behalf of ABL Agent or the other ABL Claimholders is adverse to the
interest of Notes Agent or the other Notes Claimholders), and have no right to
direct ABL Agent to Exercise any Secured Creditor Remedies or take any other
action under the ABL Loan Documents;

(c) will not object to (and waive any and all claims with respect to) any waiver
or forbearance by ABL Agent or the other ABL Claimholders from Exercising any
Secured Creditor Remedies with respect to any ABL Priority Collateral;

(d) will not take or cause to be taken any action the purpose or effect of which
is, or could be, to make any Lien that the Notes Claimholders have on ABL
Priority Collateral equal with, or to give the Notes Claimholders any preference
or priority relative to, any Lien that the ABL Claimholders have with respect to
such ABL Priority Collateral;

(e) will have no right to (i) direct ABL Agent or any other ABL Claimholder to
exercise any right, remedy or power or (ii) consent to the exercise by ABL Agent
or any other ABL Claimholder of any right, remedy or power with respect to any
ABL Priority Collateral;

(f) acknowledge and agree that no covenant, agreement or restriction contained
in the Note Documents shall be deemed to restrict in any way the rights and
remedies of ABL Agent or the other ABL Claimholders with respect to the ABL
Priority Collateral as set forth in this Agreement and the ABL Loan Documents;
and

 

19



--------------------------------------------------------------------------------

(g) will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement.

3.2 Exercise of Remedies by ABL Agent. Until the Discharge of Notes Obligations
has occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, ABL Agent and ABL Claimholders:

(a) will not exercise or seek to exercise (and instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived), any rights, powers,
or remedies with respect to any Notes Priority Collateral (including any
Exercise of Secured Creditor Remedies with respect to any Notes Priority
Collateral);

(b) subject to Section 3.4 and Section 3.7, will not, directly or indirectly
(and instead shall be deemed to have hereby irrevocably, absolutely and
unconditionally waived any and all rights to), contest, protest, object to (and
seek or be awarded any relief of any nature whatsoever based on any such
objection), interfere with, hinder or delay any (i) action to enforce or collect
(or attempt to collect) the Notes Obligations, or (ii) Exercise of Secured
Creditor Remedies by Notes Agent or any other Notes Claimholder with respect to
any Notes Priority Collateral (regardless of whether any action or failure to
act by or on behalf of Notes Agent or the other Notes Claimholders is adverse to
the interest of ABL Agent or the other ABL Claimholders), and have no right to
direct Notes Agent to Exercise any Secured Creditor Remedies or take any other
action under the Notes Documents or the Other Pari Passu Lien Obligations
Agreement;

(c) will not object to (and waive any and all claims with respect to) any waiver
or forbearance by Notes Agent or the other Notes Claimholders from Exercising
any Secured Creditor Remedies with respect to any Notes Priority Collateral;

(d) will not take or cause to be taken any action the purpose or effect of which
is, or could be, to make any Lien that the ABL Claimholders have on Notes
Priority Collateral equal with, or to give the ABL Claimholders any preference
or priority relative to, any Lien that the Notes Claimholders have with respect
to such Notes Priority Collateral;

(e) will have no right to (i) direct Notes Agent or any other Notes Claimholder
to exercise any right, remedy or power or (ii) consent to the exercise by Notes
Agent or any other Notes Claimholder of any right, remedy or power with respect
to any Notes Priority Collateral;

(f) acknowledge and agree that no covenant, agreement or restriction contained
in the ABL Loan Documents shall be deemed to restrict in any way the rights and
remedies of Notes Agent or the other Notes Claimholders with respect to the
Notes Priority Collateral as set forth in this Agreement and, the Notes
Documents; and the Other Pari Passu Lien Obligations Agreement;

(g) will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement.;
and

 

20



--------------------------------------------------------------------------------

(h) will not take any action to secure the ABL Obligations under the ABL Credit
Agreement with a Lien on the Notes Priority Collateral (it being acknowledged
and agreed that notwithstanding anything in this Section 3.2 or otherwise in
this Agreement to the contrary, the ABL Obligations under the ABL Credit
Agreement are not and shall not be secured by Notes Priority Collateral), except
with the consent of Notes Agent or as authorized in an Insolvency Proceeding in
accordance with Section 6.5 hereof.

3.3 Exclusive Enforcement Rights. (a) Until the Discharge of ABL Obligations has
occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, ABL Agent shall have the exclusive right to Exercise any
Secured Creditor Remedies with respect to any ABL Priority Collateral (and in
connection therewith, make determinations regarding the release or Disposition
thereof or any restrictions with respect thereto), in each case without any
consultation with or the consent of Notes Agent or any other Notes Claimholder,
and (b) until the Discharge of Notes Obligations has occurred, whether or not
any Insolvency Proceeding has been commenced by or against any Grantor, Notes
Agent shall have the exclusive right to Exercise any Secured Creditor Remedies
with respect to any Notes Priority Collateral (and in connection therewith,
subject to Section 3.8, make determinations regarding the release or Disposition
thereof or any restrictions with respect thereto), in each case without any
consultation with or the consent of ABL Agent or any other ABL Claimholder. In
connection with (x) any Exercise of Secured Creditor Remedies with respect to
the ABL Priority Collateral, ABL Agent may enforce the provisions of the ABL
Loan Documents and exercise remedies thereunder, all in such order and in such
manner as it may determine in the exercise of its sole discretion, or (y) any
Exercise of Secured Creditor Remedies with respect to the Notes Priority
Collateral, Notes Agent may enforce the provisions of the Notes Documents and
the Other Pari Passu Lien Obligations Agreement and exercise remedies
thereunder, all in such order and in such manner as it may determine in the
exercise of its sole discretion. Such exercise and enforcement shall include the
rights of an agent appointed by ABL Agent or Notes Agent, as applicable, to
Dispose of Collateral, to incur expenses in connection with such Disposition,
and to exercise all the rights and remedies of a secured creditor under the UCC,
the Bankruptcy Laws or other applicable law.

3.4 Permitted Actions. Anything to the contrary in this Section 3
notwithstanding, each of Notes Agent and ABL Agent may:

(a) if an Insolvency Proceeding has been commenced by or against any Grantor,
file a proof of claim or statement of interest with respect to its Collateral or
otherwise with respect to the Notes Obligations or the ABL Obligations, as the
case may be, or otherwise file any pleadings, objections, motions or agreements
which assert rights or interests available to unsecured creditors of such
Grantor arising under any Insolvency Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws);

(b) take any action (not adverse to the priority status of the Liens on the
Collateral of the other, or the rights of the other Agent or any Claimholders to
Exercise any Secured Creditor Remedies) in order to create or perfect its Lien
in and to the Collateral;

 

21



--------------------------------------------------------------------------------

(c) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding, or other pleading made by any person
objecting to or otherwise seeking the disallowance or subordination of its
claims or the claims of its Claimholders, or the avoidance of its Liens;

(d) object to any proposed acceptance of (i), in the case of Notes Agent, ABL
Priority Collateral by an ABL Claimholder pursuant to Section 9-620 of the UCC
and (ii) in the case of ABL Agent, Notes Priority Collateral by a Notes
Claimholder pursuant to Section 9-620 of the UCC;

(e) make any arguments and motions that are, in each case, in accordance with
the terms of this Agreement;

(f) vote on any plan of reorganization in accordance with the terms of this
Agreement;

(g) the Notes Agent may join (but not exercise any control with respect to) any
judicial foreclosure proceeding or other judicial lien enforcement proceeding
with respect to the ABL Priority Collateral of the other Agent initiated by such
otherthe ABL Agent to the extent that any such action could not reasonably be
expected, in any material respect, to restrain, hinder, limit, delay for any
material period or otherwise interfere with the Exercise of Secured Creditor
Remedies by such otherABL Agent (it being understood that, (i) with respect to
ABL Priority Collateral, neither Notes Agent nor any other Notes Claimholder
shall be entitled to receive any proceeds thereof unless otherwise expressly
permitted herein and (ii) with respect to Notes Priority Collateral, neither ABL
Agent nor any other ABL Claimholder shall be entitled to receive any proceeds
thereof unless otherwise expressly permitted herein); and

(h) take any action described in clauses (i) through (viii) of the definition of
Exercise of Secured Creditor Remedies.

3.5 Retention of Proceeds.

(a) Notes Agent agrees that prior to the Discharge of ABL Obligations, Notes
Claimholders will only be entitled to retain proceeds of Notes Priority
Collateral in connection with an Exercise of Secured Creditor Remedies by Notes
Agent that is not prohibited under Section 3.1 above. Notes Claimholders shall
not be permitted to retain any proceeds of ABL Priority Collateral in connection
with any Exercise of Secured Creditor Remedies in any circumstance unless and
until the Discharge of ABL Obligations has occurred, and any such proceeds
received or retained in any other circumstance will be subject to Section 4.2.

(b) ABL Agent agrees that prior to the Discharge of Notes Obligations, ABL
Claimholders will only be entitled to retain proceeds of ABL Priority Collateral
in connection with an Exercise of Secured Creditor Remedies by ABL Agent that is
not prohibited under Section 3.2 above. ABL Claimholders shall not be permitted
to retain any proceeds of Notes Priority Collateral in connection with any
Exercise of Secured Creditor Remedies in any circumstance unless and until the
Discharge of Notes Obligations has occurred, and any such proceeds received or
retained in any other circumstance will be subject to Section 4.2.

 

22



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained in this Agreement to the contrary, in the
event of any Disposition or series of related Dispositions that includes ABL
Priority Collateral and Notes Priority Collateral where the aggregate sales
price is not allocated between the ABL Priority Collateral and Notes Priority
Collateral being sold (includingexcluding in connection with or as a result of
the sale of the capital stock of a Grantor), then solely for purposes of this
Agreement, the allocation of proceeds of such Disposition to the ABL Priority
Collateral shall be based upon, in the case of (i) any ABL Priority Collateral
consisting of inventory, the book value thereof as assessed on the date of such
Disposition, (ii) any ABL Priority Collateral consisting of accounts receivable,
the book value thereof as assessed on the date of such Disposition and (iii) all
other ABL Priority Collateral and Notes Priority Collateral, the fair market
valueFair Market Value of such ABL Priority Collateral and Notes Priority
Collateral sold, as determined by the Company in its reasonable judgment or, if
the aggregate amount of such other ABL Priority Collateral and Notes Priority
Collateral sold is greater than $20,000,000,35,000,000, the Fair Market Value of
such Collateral as determined by an independent appraiser.

3.6 Non-Interference. Subject to Sections 3.1, 3.2, 3.3, 3.4 and 6.5(b), each of
Notes Agent, for itself and on behalf of the other Notes Claimholders, and ABL
Agent, for itself and on behalf of the other ABL Claimholders, hereby:

(a) subject to Section 3.7, agrees that it will not, directly or indirectly,
take any action that would restrain, hinder, limit, delay, or otherwise
interfere with any Exercise of Secured Creditor Remedies by the other Agent with
respect to such other Agent’s Priority Collateral or that is otherwise
prohibited hereunder, including any Disposition of the other Agent’s Priority
Collateral, whether by foreclosure or otherwise;

(b) subject to Section 3.7, waives any and all rights it or its Claimholders may
have as a junior lien creditor or otherwise to object to the manner in which
such other Agent seeks to enforce or collect such other party’s respective
Obligations or the Liens securing such Obligations granted in any of such other
Agent’s Priority Collateral, regardless of whether any action or failure to act
by or on behalf of such other Agent is adverse to the interest of it or its
Claimholders.

3.7 Commercially Reasonable Dispositions; Notice of Exercise.

(a) Notes Agent, for itself and on behalf of the other Notes Claimholders,
hereby irrevocably, absolutely, and unconditionally waives any right to object
(and seek or be awarded any relief of any nature whatsoever based on any such
objection), at any time prior to or subsequent to any disposition of any of the
ABL Priority Collateral, on the ground(s) that any such disposition of ABL
Priority Collateral (x) would not be or was not “commercially reasonable” within
the meaning of any applicable UCC and/or (y) would not or did not comply with
any other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral. ABL Agent, for itself and on
behalf of the other ABL Claimholders,

 

23



--------------------------------------------------------------------------------

hereby irrevocably, absolutely and unconditionally waives any right to object
(and seek or be awarded any relief of any nature whatsoever based on any such
objection), at any time prior to or subsequent to any disposition of any Notes
Priority Collateral, on the ground(s) that any such disposition of Notes
Priority Collateral (i) would not be or was not “commercially reasonable” within
the meaning of any applicable UCC and/or (ii) would not or did not comply with
any other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral.

(b) Except as expressly set forth in this Agreement, each Notes Claimholder and
each ABL Claimholder shall have any and all rights and remedies it may have as a
creditor under any applicable law, including the right to the Exercise of
Secured Creditor Remedies; provided, however, that the Exercise of Secured
Creditor Remedies with respect to the Collateral (and any judgment Lien obtained
in connection therewith) shall be subject to the Lien priorities set forth
herein and to the provisions of this Agreement. ABL Agent may enforce the
provisions of the ABL Loan Documents, Notes Agent may enforce the provisions of
the Notes Documents and Other Pari Passu Lien Obligations Agreement and each may
Exercise any Secured Creditor Remedies, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with the
terms of this Agreement and mandatory provisions of applicable law; provided,
however, that each ofthe ABL Agent and Notes Agent agrees to provide to the
otherNotes Agent (x) an Enforcement Notice prior to its Exercise of Secured
Creditor Remedies and (y) copies of any notices that it is required under
applicable law to deliver to any Grantor (for avoidance of doubt, the Notes
Agent shall not be required to deliver any such Enforcement Notice to the ABL
Agent); provided further, however, that ABL Agent’s failure to provide copies of
any such notices to Notes Agent shall not impair any of ABL Agent’s rights
hereunder or under any of the ABL Documents and Notes Agent’s failure to provide
copies of any such notices to ABL Agent shall not impair any of Notes Agent’s
rights hereunder or under any of the Notes Documents. Each of Notes Agent, each
other Notes Claimholder, ABL Agent and each ABL Claimholder agrees that it will
not institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim, in the case of Notes Agent and each
other Notes Claimholder, against either ABL Agent or any other ABL Claimholder,
and in the case of ABL Agent and each other ABL Claimholder, against either
Notes Agent or any other Notes Claimholder, seeking damages from or other relief
by way of specific performance, instructions or otherwise, with respect to, any
action taken or omitted to be taken by such person with respect to the
Collateral which is consistent with the terms of this Agreement, and none of
such parties shall be liable for any such action taken or omitted to be taken.

3.8 Inspection and Access Rights.

(a) If Notes Agent, or any agent or representative of Notes Agent, or any
receiver, shall, after any Notes Default, obtain possession or physical control
of any Notes Priority Collateral or Notes Agent shall sell or otherwise dispose
of any Notes Priority Collateral, Notes Agent shall promptly notify ABL Agent in
writing of that fact, and ABL Agent shall thereafter notify the Notes Agent in
writing as to whether ABL Agent desires to exercise access rights under this
Section 3.8. In addition, if ABL Agent, or any agent or representative or ABL
Agent, or any receiver, shall, after any ABL Default, obtain possession or
physical

 

24



--------------------------------------------------------------------------------

control of any of the real properties subject to a Mortgage or any of the
tangible Notes Priority Collateral located on any premises other than real
properties subject to a Mortgage or control over any intangible Notes Priority
Collateral, following the delivery to Notes Agent of an Enforcement Notice, then
ABL Agent shall thereafter notify Notes Agent in writing that ABL Agent is
exercising its access rights under this Agreement under either circumstance.
Upon delivery of such notice by ABL Agent to Notes Agent, the parties shall
confer in good faith to coordinate with respect to ABL Agent’s exercise of such
access rights. Consistent with the definition of “Use Period,” access rights may
apply to differing parcels of real properties subject to a Mortgage and to
different assets that constitute a portion of the Notes Priority Collateral, in
each case at differing times, in which case, a differing Use Period will apply
to each such property and to each such portion of the Notes Priority Collateral.

(b) Without limiting any rights ABL Agent or any other ABL Claimholder may
otherwise have under applicable law or by agreement and whether or not Notes
Agent or any other Notes Claimholder has commenced and is continuing to Exercise
any Secured Creditor Remedies of Notes Agent, ABL Agent or any other person
(including any ABL Claimholder) acting with the consent, or on behalf, of ABL
Agent shall have an irrevocable, non-exclusive right to have access to, and a
royalty-free and rent-free license and right to use, the Notes Priority
Collateral (including, without limitation, equipment, fixtures and real property
and equipment, processors, computers and other machinery related to the storage
or processing of records, documents or files) during the Use Period (a) during
normal business hours on any Business Day, to access the ABL Priority Collateral
that (i) is stored or located in or on, (ii) has become an accession with
respect to (within the meaning of Section 9-335 of the UCC), or (iii) has been
commingled with (within the meaning of Section 9-336 of the UCC), Notes Priority
Collateral, and (b) in order to assemble, inspect, copy or download information
stored on, take actions to perfect its Lien on, process raw materials or
work-in-process into finished inventory, take possession of, move, package,
prepare and advertise for sale or disposition, sell (by public auction, private
sale, “going out of business” sale or similar sale, whether in bulk, in lots or
to customers in the ordinary course of business or otherwise and which sale may
include augmented inventory of the same type sold in Grantors’ business), store,
collect, take reasonable actions to protect, secure and otherwise enforce the
rights of ABL Agent in and to the ABL Priority Collateral, or otherwise deal
with the ABL Priority Collateral, in each case without the involvement of or
interference by any Notes Claimholder or liability to any Notes Claimholder.
This Agreement will not restrict the rights of Notes Agent to sell, assign or
otherwise transfer the related Notes Priority Collateral prior to the expiration
of the Use Period if (but only if) the purchaser, assignee or transferee thereof
agrees to be bound by the provisions of this Section 3.8.

(c) During the period of actual occupation, use and/or control by the ABL
Claimholders and/or ABL Agent (or their respective employees, agents, advisers
and representatives) of any Notes Priority Collateral or other assets or
property, the ABL Claimholders and ABL Agent shall be obligated to repair at
their expense any physical damage (ordinary wear and tear excepted) to such
Notes Priority Collateral caused by such occupancy, use or control by ABL Agent
or its agents, representatives or designees, and to leave such Notes Priority
Collateral or other assets or property in substantially the same condition as it
was at the commencement of such occupancy, use or control, ordinary wear and
tear excepted; provided, however, that ABL Agent and the ABL Claimholders will
not be liable for any diminution in the value of the Notes Priority Collateral
caused by the absence of the ABL Priority Collateral

 

25



--------------------------------------------------------------------------------

therefrom. Notwithstanding the foregoing, in no event shall the ABL Claimholders
or ABL Agent have any liability to the Notes Claimholders and/or to Notes Agent
pursuant to this Section 3.8 as a result of any condition (including any
environmental condition, claim or liability) on or with respect to the Notes
Priority Collateral existing prior to the date of the exercise by the ABL
Claimholders (or ABL Agent, as the case may be) of their rights under this
Section 3.8 and the ABL Claimholders shall have no duty or liability to maintain
the Notes Priority Collateral in a condition or manner better than that in which
it was maintained prior to the use thereof by the ABL Claimholders, or for any
diminution in the value of the Notes Priority Collateral that results solely
from ordinary wear and tear resulting from the use of the Notes Priority
Collateral by the ABL Claimholders in the manner and for the time periods
specified under this Section 3.8. Without limiting the rights granted in this
Section 3.8, the ABL Claimholders and ABL Agent shall cooperate with the Notes
Claimholders and/or Notes Agent in connection with any efforts made by the Notes
Claimholders and/or the Notes Agent to sell the Notes Priority Collateral.

(d) Consistent with the definition of the term “Use Period,” if any order or
injunction is issued or stay is granted or is otherwise effective by operation
of law that prohibits ABL Agent from exercising any of its rights hereunder,
then the Use Period granted to ABL Agent under this Section 3.8 shall be stayed
during the period of such prohibition and shall continue thereafter for the
number of days remaining as required under this Section 3.8. Notes Agent agrees,
for the benefit of ABL Agent, that it shall not sell or dispose of any of the
Notes Priority Collateral during the Use Period unless the buyer agrees in
writing to acquire the Notes Priority Collateral subject to the terms of this
Section 3.8 and agrees therein to comply with the terms of this Section 3.8. The
rights of ABL Agent and the other ABL Claimholders under this Section 3.8 during
the Use Period shall continue notwithstanding such foreclosure, sale or other
disposition by Notes Agent.

(e) ABL Agent and the other ABL Claimholders shall not be obligated to pay any
amounts to Notes Agent or the other Notes Claimholders (or any person claiming
by, through or under the Notes Claimholders, including any purchaser of the
Notes Priority Collateral) or to any Grantor, for or in respect of the use by
ABL Agent and the other ABL Claimholders of the Notes Priority Collateral;
provided that ABL Agent and the other ABL Claimholders shall be obligated to pay
any third-party expenses related thereto, including costs with respect to heat,
light, electricity and water with respect to that portion of any premises so
used or occupied, or that arise as a result of such use. In the event, and only
in the event, that in connection with its use of some or all of the premises
constituting Notes Priority Collateral, ABL Agent requires the services of any
employees of the Grantors, ABL Agent shall pay directly to any such employees
the appropriate, allocated wages of such employees, if any, during the time
periods that ABL Agent requires their services. In each case, all amounts paid
by ABL Agent hereunder shall be added to the outstanding principal balance of
the ABL Obligations.

(f) The ABL Claimholders shall use the Notes Priority Collateral in accordance
with applicable law.

 

26



--------------------------------------------------------------------------------

(g) Subject to Section 3.7, Notes Agent and the other Notes Claimholders
(i) will cooperate with ABL Agent (at ABL Agent’s expense, which expenses shall
constitute and be deemed part of the ABL Obligations) in its efforts pursuant to
Section 3.8(b) to enforce its security interest in the ABL Priority Collateral
and to finish any work-in-process and assemble the ABL Priority Collateral,
(ii) will not hinder or restrict in any respect ABL Agent from enforcing its
security interest in the ABL Priority Collateral or from finishing any
work-in-process or assembling the ABL Priority Collateral pursuant to
Section 3.8(b), and (iii) will, subject to the rights of any landlords under
real estate leases, permit the ABL Collateral Agent, its employees, agents,
advisers and representatives to exercise the rights described in Section 3.8(b).

(h) Subject to the terms hereof, Notes Agent may advertise and conduct public
auctions or private sales of the Notes Priority Collateral, without the
involvement of or interference by any ABL Claimholder or liability to any ABL
Claimholder, as long as, in the case of an actual sale, the respective purchaser
assumes and agrees in advance in writing to the obligations of Notes Agent and
the other Notes Claimholders under this Section 3.8. If ABL Agent conducts a
public auction or private sale of the ABL Priority Collateral at any of the real
property included within the Notes Priority Collateral, ABL Agent shall provide
the Notes Agent with reasonable notice and use reasonable efforts to hold such
auction or sale in a manner which would not unduly disrupt the Notes Agent’s use
of such real property.

(i) For the avoidance of doubt, and without limiting the generality of the other
provisions of this Agreement, it is hereby acknowledged and agreed that ABL
Agent and the other ABL Claimholders shall have the right to bring an action to
enforce their rights under this Section 3.8 and Section 3.9 including an action
seeking possession of the applicable Collateral and/or specific performance of
this Section 3.8 and Section 3.9.

3.9 Sharing of Information and Access. In the event that ABL Agent shall, in the
exercise of its rights under the ABL Collateral Documents or otherwise, receive
possession or control of any books and records of any Grantor which contain
information identifying or pertaining to the Notes Priority Collateral, ABL
Agent shall, upon request from Notes Agent and as promptly as practicable
thereafter, either make available to Notes Agent such books and records for
inspection and duplication or provide to Notes Agent copies thereof. In the
event that Notes Agent shall, in the exercise of its rights under the Notes
Collateral Documents or otherwise, receive possession or control of any books
and records of any Grantor which contain information identifying or pertaining
to any of the ABL Priority Collateral, Notes Agent shall, upon written request
from ABL Agent and as promptly as practicable thereafter, either make available
to ABL Agent such books and records for inspection and duplication or provide
ABL Agent copies thereof.

3.10 Tracing of and Priorities in Proceeds. ABL Agent, for itself and on behalf
of the other ABL Claimholders, and Notes Agent, for itself and on behalf of the
other Notes Claimholders, further agree that prior to an issuance of any
Enforcement Notice by such Claimholder or, with respect to Notes Collateral,
prior to any time when the Notes Agent conducts an Exercise of Secured Creditor
Remedies (unless, in either case, a bankruptcy or insolvency ABL Default or
Notes Default then exists), any proceeds of Collateral obtained in accordance
with the terms of the ABL Loan Documents and, the Notes Documents and the Other
Pari Passu Lien Obligations Agreement, whether or not deposited under control
agreements, which are used by any Grantor to acquire other property which is
Collateral shall not (solely as between the Claimholders) be treated as proceeds
of Collateral for purposes of

 

27



--------------------------------------------------------------------------------

determining the relative priorities in the Collateral which was so acquired. In
addition, unless and until the Discharge of ABL Obligations occurs, Notes Agent,
for itself and on behalf of the other Notes Claimholders, hereby consents to the
application, prior to the receipt by ABL Agent of an Enforcement Notice issued
by Notes Agent, of cash or other proceeds of ABL Collateral deposited under
deposit account control agreements to the repayment of ABL Obligations pursuant
to the ABL Loan Documents.

SECTION 4. Proceeds.

4.1 Application of Proceeds.

(a) Prior to the Discharge of ABL Obligations, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, except as otherwise
provided in Section 3.5, any ABL Priority Collateral or proceeds thereof
received in connection with any Exercise of Secured Creditor Remedies shall (at
such time as such Collateral or proceeds has been monetized) be applied:
(i) first, to the payment in full in cash or cash collateralization of the ABL
Obligations in accordance with the ABL Loan Documents, and in the case of
payment of any revolving loans following any acceleration of the ABL Obligations
and resulting from a foreclosure or “going out of business” sale or similar sale
of ABL Priority Collateral, together with the concurrent permanent reduction of
any revolving loan commitment thereunder in an amount equal to the amount of
such payment, and (ii) second, to the payment in full in cash of the Note
Obligations in accordance with the Notes Documents and the Other Pari Passu Lien
Obligations Agreement.

(b) Prior to the Discharge of Notes Obligations, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, except as otherwise
provided in Section 3.5, any Notes Priority Collateral or proceeds thereof
received in connection with any Exercise of Secured Creditor Remedies shall (at
such time as such Collateral or proceeds has been monetized) be applied:
(i) first, to the payment in full in cash or cash collateralization of the Notes
Obligations in accordance with the Notes Documents, and (ii) second, to the
payment in full in cash or cash collateralization of the ABL Obligations in
accordance with the ABL Loan DocumentsGrantors or to whomever else is entitled
to receive same under applicable law.

(c) If any Exercise of Secured Creditor Remedies with respect to the Collateral
produces non-cash proceeds, then such non-cash proceeds shall be held by the
Agent that conducted the Exercise of Secured Creditor Remedies as additional
Collateral and, at such time as such non-cash proceeds are monetized, shall be
applied as set forth above.

4.2 Turnover. Unless and until the earlier of Discharge of ABL Obligations or
the Discharge of Notes Obligations has occurred, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, except as otherwise
provided in Section 3.5, (a) any ABL Priority Collateral, proceeds thereof
(including assets or proceeds subject to Liens referred to in the final sentence
of Section 2.3) or any insurance proceeds described in Section 5.2(a) received
by Notes Agent or any other Notes Claimholder, pursuant to any Notes Document or
by the exercise of any rights available to it under applicable law or in any
Insolvency Proceeding pursuant to any Exercise of Secured Creditor Remedies or
through any other exercise of

 

28



--------------------------------------------------------------------------------

remedies, after Notes Agent or such other Notes Claimholder obtains actual
knowledge or notice from ABL Agent that it has possession of such ABL Priority
Collateral and/or such proceeds or as a result of Notes Agent’s or any other
Notes Claimholder’s collusion with any Grantor in violating the rights of ABL
Agent or any other ABL Claimholder (within the meaning of Section 9-332 of the
UCC), shall be segregated and held in trust and shall reasonably promptly be
paid over to ABL Agent for the benefit of the ABL Claimholders in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, and (b) any Notes Priority Collateral,
proceeds thereof (including assets or proceeds subject to Liens referred to in
the final sentence of Section 2.3) or any insurance proceeds described in
Section 5.2(b) received by ABL Agent or any other ABL Claimholder, pursuant to
any ABL Loan Document or by the exercise of any rights available to it under
applicable law or in any Insolvency Proceeding pursuant to any Exercise of
Secured Creditor Remedies or through any other exercise of remedies, after ABL
Agent or such other ABL Claimholder obtains actual knowledge or notice from
Notes Agent that it has possession of such Notes Priority Collateral and/or such
proceeds or as a result of ABL Agent’s or any other ABL Claimholder’s collusion
with any Grantor in violating the rights of Notes Agent or any other Notes
Claimholder (within the meaning of Section 9-332 of the UCC), shall be
segregated and held in trust and shall reasonably promptly be paid over to Notes
Agent for the benefit of the Notes Claimholders in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct; provided, however, in the case of any proceeds of Notes
Priority Collateral received by ABL Agent or any other ABL Claimholder in
connection with a Disposition of Notes Priority Collateral by any Grantor, if a
Grantor does not provide prior written notice of such Disposition to ABL Agent
specifying the amount and source of such proceeds, neither ABL Agent nor any
other ABL Claimholder shall have any obligation to pay over any proceeds of such
Disposition to Notes Agent. Each of Notes Agent and ABL Agent is hereby
authorized to make any such endorsements as agent for the other or any
Claimholders. This authorization is coupled with an interest and is irrevocable
until the earlier of the Discharge of ABL Obligations or the Discharge of Notes
Obligations.

Notes Agent for itself and each other Notes Claimholder agrees that if, at any
time, all or any part of any payment with respect to any ABL Obligations secured
by any ABL Priority Collateral previously made shall be rescinded for any reason
whatsoever, to the extent still within its possession, it will promptly pay over
to ABL Agent any payment received by it in respect of any such ABL Priority
Collateral and shall promptly turn any such ABL Priority Collateral then held by
it over to ABL Agent, and the provisions set forth in this Agreement will be
reinstated as if such payment had not been made, until the payment and
satisfaction in full of such ABL Obligations.

ABL Agent for itself and each other ABL Claimholder agrees that if, at any time,
all or any part of any payment with respect to any Notes Obligations secured by
any Notes Priority Collateral previously made shall be rescinded for any reason
whatsoever, and notwithstanding the fact that ABL Obligations under the ABL
Credit Agreement are not secured by Notes Priority Collateral, it will promptly
pay over to Notes Agent any payment received by it in respect of any such Notes
Priority Collateral and shall promptly turn any such Notes Priority Collateral
then held by it over to Notes Agent, and the provisions set forth in this
Agreement will be reinstated as if such payment had not been made, until the
payment and satisfaction in full of such Notes Obligations.

 

29



--------------------------------------------------------------------------------

4.3 No Subordination of the Relative Priority of Claims. Anything to the
contrary contained herein notwithstanding, the subordination of the Liens of
Notes Claimholders in respect of the ABL Priority Collateral to the Liens of ABL
Claimholders therein and of disclaimer of and subordination of the Liens of ABL
Claimholders in respect of the Notes Priority Collateral to the Liens of Notes
Claimholders therein as set forth herein is with respect to the priority of the
respective Liens held by or on behalf of them only and shall not constitute a
subordination in right of payment of the Notes Obligations to the ABL
Obligations or the ABL Obligations to the Notes Obligations.

4.4 Application of Payments. Subject to the other terms of this Agreement, all
payments received (not in violation of this Agreement) by (a) ABL Agent or the
other ABL Claimholders may be applied, reversed and reapplied, in whole or in
part, to the ABL Obligations to the extent provided for in the ABL Loan
Documents and (b) Notes Agent or the other Note Claimholders may be applied,
reversed and reapplied, in whole or in part, to the Note Obligations to the
extent provided for in the Note Documents.

4.5 Revolving Nature of ABL Obligations. Notes Agent, on behalf of the Notes
Claimholders, acknowledges and agrees that the ABL Credit Agreement includes a
revolving commitment and that the amount of the ABL Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed.

SECTION 5. Releases; Dispositions; Other Agreements.

5.1 Releases.

(a) If, in connection with the Exercise of Secured Creditor Remedies by ABL
Agent as provided for in Section 3, irrespective of whether an ABL Default or a
Notes Default has occurred and is continuing, ABL Agent releases any of its
Liens on any part of the ABL Priority Collateral, then the Liens of Notes Agent
on such ABL Priority Collateral shall be automatically, unconditionally, and
simultaneously released so long as all proceeds therefrom are applied to
permanently repay the ABL Obligations and the then outstanding commitments to
extend credit under the ABL Credit Agreement are terminated; provided, however,
that any proceeds remaining after the Discharge of ABL Obligations shall be
subject to the Liens of the Notes Claimholders. Notes Agent, for itself or on
behalf of any such Notes Claimholders, promptly shall execute and deliver to ABL
Agent such termination or amendment statements, releases, and other documents as
ABL Agent may request in writing to effectively confirm such release, without
the consent or direction of any other Notes Claimholders at the cost and expense
of the Grantors.

(b) If, in connection with the Exercise of Secured Creditor Remedies by Notes
Agent as provided for in Section 3, irrespective of whether an ABL Default or a
Notes Default has occurred and is continuing, Notes Agent releases any of its
Liens on any part of the Notes Priority Collateral, then the Liens, if any, of
ABL Agent on such Notes Priority Collateral shall be automatically,
unconditionally, and simultaneously released so long as all proceeds therefrom
are applied to permanently repay, repurchase or otherwise retire the Notes
Obligations; provided, however, that any proceeds remaining after the Discharge
of Notes Obligations shall be subject to the Liens of the ABL Claimholders. ABL
Agent, for itself or on behalf of

 

30



--------------------------------------------------------------------------------

any such ABL Claimholders, promptly shall execute and deliver to Notes Agent
such termination or amendment statements, releases, and other documents as Notes
Agent may request in writing to effectively confirm such release, without the
consent or direction of any other ABL Claimholders at the cost and expense of
the Grantors.

(c) If, in connection with any Disposition of any ABL Priority Collateral
permitted under the terms of the ABL Loan Documents and, the Notes Documents and
any Other Pari Passu Lien Obligations Agreement as in effect at the time of such
Disposition, ABL Agent, for itself or on behalf of any ABL Claimholders,
releases any of its Liens on the portion of the ABL Priority Collateral that is
the subject of such Disposition, other than (i) in connection with the Discharge
of ABL Obligations, or (ii) after the occurrence and during the continuance of
any Notes Default, then the Liens of Notes Agent on such Collateral shall be
automatically, unconditionally, and simultaneously released. Notes Agent, for
itself or on behalf of any such Notes Claimholders, promptly shall execute and
deliver to ABL Agent such termination or amendment statements, releases, and
other documents as ABL Agent may request in writing to effectively confirm such
release, without the consent or direction of any other Notes Claimholders
provided that such Grantors have delivered such certificates or other documents
to which the Notes Agent may be entitled under the Notes Documents and the Other
Pari Passu Lien Obligations Agreement.

(d) If, in connection with any Disposition of any Notes Priority Collateral
permitted under the terms of the Notes Documents and the ABL Loan Documents as
in effect at the time of such Disposition, Notes Agent, for itself or on behalf
of any Notes Claimholders, releases any of its Liens on the portion of the Notes
Priority Collateral that is the subject of such Disposition, other than (i) in
connection with the Discharge of Notes Obligations, or (ii) after the occurrence
and during the continuance of any ABL Default, then the Liens of ABL Agent on
such Collateral shall be automatically, unconditionally, and simultaneously
released. ABL Agent, for itself or on behalf of any such ABL Claimholders,
promptly shall execute and deliver to Notes Agent such termination or amendment
statements, releases, and other documents as Notes Agent may request to
effectively confirm such release, without the consent or direction of any other
ABL Claimholders.

(d) [reserved.]

(e) In the event that any Collateral that would be ABL Priority Collateral is no
longer Collateral pursuant to the effects of clause (8) of the definition of
“Excluded Assets” in the Indenture (or any comparable provision in any successor
Notes Document), such Collateral shall automatically be deemed not to be Notes
Collateral under the Notes Collateral Documents. Notes Agent, for itself or on
behalf of any such Notes Claimholders, promptly shall execute and deliver to the
Grantors such termination or amendment statements, releases, and other documents
as any Grantor may request to effectively confirm such release, at the cost and
expense of the Grantors and without the consent or direction of any other Notes
Claimholders.

 

31



--------------------------------------------------------------------------------

(f) ABL Agent, with respect to the Notes Priority Collateral, on behalf of the
ABL Claimholders, hereby irrevocably constitutes and appoints Notes Agent with
respect to such Notes Priority Collateral and any officer or agent of Notes
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of ABL Agent or
in ABL Agent’s own name, from time to time in Notes Agent’s discretion exercised
in good faith, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 5.1, including any endorsements or other instruments of transfer or
release.

(f) [reserved.]

(g) Notes Agent, with respect to the ABL Priority Collateral, on behalf of the
Notes Claimholders, hereby irrevocably constitutes and appoints ABL Agent with
respect to such ABL Priority Collateral and any officer or agent of ABL Agent,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of Notes Agent or in
Notes Agent’s own name, from time to time in ABL Agent’s discretion exercised in
good faith, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 5.1, including any endorsements or other instruments of transfer or
release.

5.2 Insurance.

(a) Unless and until ABL Agent has provided written notice to Notes Agent that
the Discharge of ABL Obligations has occurred: (i) ABL Agent and the other ABL
Claimholders shall have the sole and exclusive right, subject to the rights of
Grantors under the ABL Loan Documents, to adjust and settle any claim under any
insurance policy covering the ABL Priority Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the ABL Priority
Collateral; and (ii) all proceeds of any such insurance policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect of ABL Priority Collateral, shall be paid, subject to the rights of
Grantors under the ABL Loan Documents, first, to the ABL Claimholders, until the
Discharge of ABL Obligations, second, to the Notes Claimholders, until the
Discharge of Notes Obligations, and third, to the owner of the subject property,
such other person as may be entitled thereto, or as a court of competent
jurisdiction may otherwise direct. If Notes Agent or any other Notes
Claimholders shall at any time receive any proceeds of any such insurance policy
or award in contravention of this Agreement, it shall hold such proceeds in
trust and upon written request pay over such proceeds to ABL Agent.

(b) Unless and until Notes Agent has provided written notice to ABL Agent that
the Discharge of Notes Obligations has occurred: (i) Notes Agent and the other
Notes Claimholders shall have the sole and exclusive right, subject to the
rights of Grantors under the Notes Documents and the Other Pari Passu Lien
Obligations Agreement, to adjust and settle any claim under any insurance policy
covering the Notes Priority Collateral in the event of any loss thereunder and
to approve any award granted in any condemnation or similar proceeding (or any
deed in lieu of condemnation) affecting the Notes Priority Collateral; and
(ii) all proceeds of any such insurance policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of Notes
Priority Collateral, shall be paid, subject to the rights of Grantors under the
Notes Documents and the Other Pari Passu Lien Obligations Agreement,

 

32



--------------------------------------------------------------------------------

first, to the Notes Claimholders, until the Discharge of Notes Obligations, and
second, to the ABL Claimholders, until the Discharge of ABL Obligations, and
third, to the owner of the subject property, such other person as may be
entitled thereto, or as a court of competent jurisdiction may otherwise direct.
If ABL Agent or any other ABL Claimholders shall at any time receive any
proceeds of any such insurance policy or award in contravention of this
Agreement, it shall hold such proceeds in trust and upon request pay over such
proceeds to Notes Agent.

In the event that any proceeds are derived from any insurance policy that covers
ABL Priority Collateral and Notes Priority Collateral, ABL Agent and Notes Agent
will work jointly and in good faith to collect, adjust or settle (subject to the
rights of the Grantors under the ABL Loan Documents and, the Notes Documents and
the Other Pari Passu Lien Obligations Agreement) any claim under the relevant
insurance policy.

Notwithstanding anything contained in this Agreement to the contrary, in the
event that any proceeds are derived from any insurance policy that covers ABL
Priority Collateral and Notes Priority Collateral where the allocation of
proceeds is not stipulated between ABL Priority Collateral and Notes Priority
Collateral, then the allocation of proceeds of such insurance policy to the ABL
Priority Collateral shall be based upon, in the case of (A) any ABL Priority
Collateral consisting of inventory, book value as assessed on the date of such
loss, (B) any ABL Priority Collateral consisting of accounts receivable, the
face amount thereof and (C) all other ABL Priority Collateral and Notes Priority
Collateral, the fair market value of such ABL Priority Collateral and Notes
Priority Collateral, as determined by Grantors in their reasonable judgment or,
if the aggregate amount of such other ABL Priority Collateral and Notes Priority
Collateral sold is greater than $20,000,00035,000,000, an independent appraiser.

(c) To effectuate the foregoing, Grantors shall provide ABL Agent and Notes
Agent with separate lender’s loss payable endorsements naming themselvessuch
Agents as loss payee and additional insured, as their interests may appear, with
respect to policies which insure Collateral hereunder.

5.3 Amendments; Refinancings; Legend.

(a) The ABL Loan Documents may be amended, restated, supplemented, or otherwise
modified in accordance with their terms and the ABL Obligations may be
Refinanced in accordance with the terms of the ABL Loan Documents, in each case
without notice to, or the consent of, Notes Agent or any other Notes
Claimholders, all without affecting the lien subordination or other provisions
of this Agreement; provided, however, that, in the case of a Refinancing secured
by any Collateral, the holders of such Refinancing debt (or an authorized
representative on their behalf) bind themselves (in a writing addressed to Notes
Agent for the benefit of itself and the other Notes Claimholders in a form
reasonably acceptable to Notes Agent) to the terms of this Agreement; provided
further, however, that any such amendment, restatement, supplement,
modification, or Refinancing shall not result in a Notes Default under the
Indenture; provided further, however, that, if such Refinancing debt is secured
by a Lien on any Collateral the holders of such Refinancing debt shall be deemed
bound by the terms hereof regardless of whether or not such writing is provided.
For the avoidance of doubt, the sale or other transfer of indebtedness is not
restricted by this Agreement but the provisions of this Agreement shall be
binding on all holders of ABL Obligations and Notes Obligations.

 

33



--------------------------------------------------------------------------------

(b) TheEach of the Notes Documents and the Other Pari Passu Lien Obligations
Agreement may be amended, restated, supplemented, or otherwise modified in
accordance with their terms and the Notes Obligations may be Refinanced in
accordance with the terms of the Notes Documents and the Other Pari Passu Lien
Obligations Agreement, as applicable, in each case without notice to, or the
consent of, ABL Agent or any other ABL Claimholders, all without affecting the
lien subordination or other provisions of this Agreement; provided, however,
that, in the case of a Refinancing secured by any Collateral, the holders of
such Refinancing debt (or an authorized representative on their behalf) bind
themselves (in a writing addressed to ABL Agent for the benefit of itself and
the other ABL Claimholders in a form reasonably acceptable to ABL Agent) to the
terms of this Agreement; provided further, however, that any such amendment,
restatement, supplement, modification, or Refinancing shall not, without the
prior written consent of ABL Agent, result in an ABL Default under the ABL
Credit Agreement; provided further, however, that, if such Refinancing debt is
secured by a Lien on any Collateral the holders of such Refinancing debt shall
be deemed bound by the terms hereof regardless of whether or not such writing is
provided. For the avoidance of doubt, the sale or other transfer of indebtedness
is not restricted by this Agreement but the provisions of this Agreement shall
be binding on all holders of ABL Obligations and Notes Obligations.

(c) So long as the Discharge of ABL Obligations has not occurred, Notes Agent
agrees that each Notes Collateral Document entered into after the date hereof
shall include the following language (or similar language acceptable to ABL
Agent):

“Anything herein to the contrary notwithstanding, the liens and security
interests granted to UMB Bank, N.A.Wilmington Trust, National Association, as
Collateral Agent under the Indenture, pursuant to this Agreement and the
exercise of any right or remedy by UMB Bank, N.A.Wilmington Trust, National
Association, as Collateral Agent hereunder, are subject to the provisions of the
Intercreditor Agreement dated as of August 7, 2013, (as amended by that certain
First Amendment dated as of April 25, 2018 and as further amended, restated,
supplemented, or otherwise modified from time to time, the “Intercreditor
Agreement”), by and between Wells Fargo Capital Finance, Inc.LLC, as ABL Agent,
and UMB Bank, N.A.,Wilmington Trust, National Association, as Notes Agent. In
the event of any conflict between the terms of the Intercreditor Agreement and
this Agreement, the terms of the Intercreditor Agreement shall govern and
control, except with respect to the rights, protections, immunities and
indemnities of the Notes Collateral Agent, for which the Indenture shall
control.”

(d) So long as the Discharge of Notes Obligations has not occurred, ABL Agent
agrees that each ABL Collateral Document entered into after the date hereof
shall include the following language (or similar language acceptable to Notes
Agent):

 

34



--------------------------------------------------------------------------------

“Anything herein to the contrary notwithstanding, the liens and security
interests granted to Wells Fargo Capital Finance, Inc., as Agent under the ABL
Credit Agreement, pursuant to this Agreement and the exercise of any right or
remedy by Wells Fargo Capital Finance, Inc., as Agent hereunder, are subject to
the provisions of the Intercreditor Agreement dated as of August 7, 2013, (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Intercreditor Agreement”), by and between Wells Fargo Capital Finance, Inc., as
ABL Agent, and UMB Bank, N.A., as Notes Agent. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control.”

5.4 Bailee for Perfection.

(a) ABL Agent and Notes Agent each agree to hold or control that part of the
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees), to the extent that possession or control thereof is
taken to perfect a Lien thereon under the UCC or other applicable law (such
Collateral being referred to as the “Pledged Collateral”), as gratuitous bailee
and as a non-fiduciary agent for the benefit of and on behalf of Notes Agent or
ABL Agent, as applicable (such bailment and agency being intended, among other
things, to satisfy the requirements of possession or control under Sections
8-301(a)(2), 9-313(c), 9-104, 9-105, 9-106, and 9-107 of the UCC), solely for
the purpose of perfecting the security interest granted under the Notes
Collateral Documents or the ABL Loan Documents, as applicable, subject to the
terms and conditions of this Section 5.4. Notes Agent and the other Notes
Claimholders hereby appoint ABL Agent as their gratuitous bailee for the
purposes of perfecting their security interest in all Pledged Collateral in
which ABL Agent has a perfected security interest under the UCC. ABL Agent and
the other ABL Claimholders hereby appoint Notes Agent as their gratuitous bailee
for the purposes of perfecting their security interest in all Pledged Collateral
in which Notes Agent has a perfected security interest under the UCC. Each of
ABL Agent and Notes Agent hereby accept such appointmentsappointment pursuant to
this Section 5.4(a) and acknowledge and agree that it shall act for the benefit
of and on behalf of the other Agent and the applicable other Claimholders with
respect to any Pledged Collateral and that any proceeds received by ABL Agent or
Notes Agent, as the case may be, under any Pledged Collateral shall be applied
in accordance with Section 4. Unless and until the Discharge of Notes
Obligations, ABL Agent agrees to promptly notify Notes Agent of any Pledged
Collateral constituting Notes Priority Collateral held by it or known by it to
be held by any other ABL Claimholders, and, immediatelypromptly upon the request
of Notes Agent in writing at any time prior to the Discharge of Notes
Obligations, ABL Agent agrees to deliver to Notes Agent any such Pledged
Collateral held by it or by any other ABL Claimholders, together with any
necessary endorsements (or otherwise allow Notes Agent to obtain control of such
Pledged Collateral). Unless and until the Discharge of ABL Obligations, Notes
Agent agrees to promptly notify ABL Agent of any Pledged Collateral constituting
ABL Priority Collateral held by it or known by it to be held by any other Notes
Claimholders, and, immediatelypromptly upon the request of ABL Agent in writing
at any time prior to the Discharge of ABL Obligations, Notes Agent agrees to
deliver to ABL Agent any such Pledged Collateral held by it or by any other

 

35



--------------------------------------------------------------------------------

Notes Claimholders, together with any necessary endorsements (or otherwise allow
ABL Agent to obtain control of such Pledged Collateral). ABL Agent hereby agrees
that upon the Discharge of ABL Obligations, upon the written request of Notes
Agent, to the extent that the applicable control agreement is in full force and
effect and has not been terminated, ABL Agent shall continue to act as such a
gratuitous bailee and non-fiduciary agent for Notes Agent (solely for the
purpose of perfecting the security interest granted under the Notes Collateral
Documents and at the expense of Grantors) with respect to the deposit account or
securities account that is the subject of such control agreement, until the
earlier to occur of (x) 30 days after the date when the Discharge of ABL
Obligations has occurred, and (y) the date when a control agreement is executed
in favor of Notes Agent with respect to such deposit account or securities
account.

(b) ABL Agent and the other ABL Claimholders shall have no obligation whatsoever
to Notes Agent or any other Notes Claimholder to ensure that the Pledged
Collateral is genuine or owned by any of Grantors or to preserve rights or
benefits of any person except as expressly set forth in this Section 5.4. Notes
Agent and the other Notes Claimholders shall have no obligation whatsoever to
ABL Agent or any other ABL Claimholder to ensure that the Pledged Collateral is
genuine or owned by any of Grantors or to preserve rights or benefits of any
person except as expressly set forth in this Section 5.4. The duties or
responsibilities of ABL Agent under this Section 5.4 shall be limited solely to
holding or controlling the Pledged Collateral as a gratuitous bailee and a
non-fiduciary agent in accordance with this Section 5.4 and delivering the
Pledged Collateral upon a Discharge of ABL Obligations as provided in paragraph
(d) of this Section 5.4. The duties or responsibilities of Notes Agent under
this Section 5.4 shall be limited solely to holding or controlling the Pledged
Collateral as a gratuitous bailee and a non-fiduciary agent in accordance with
this Section 5.4 and delivering the Pledged Collateral upon a Discharge of Notes
Obligations as provided in paragraph (ed) of this Section 5.4.

(c) ABL Agent acting pursuant to this Section 5.4 shall not have by reason of
the ABL Collateral Documents, the Notes Collateral Documents, or this Agreement
a fiduciary relationship in respect of Notes Agent or any other Notes
Claimholder. Notes Agent acting pursuant to this Section 5.4 shall not have by
reason of the ABL Collateral Documents, the Notes Collateral Documents, or this
Agreement a fiduciary relationship in respect of ABL Agent or any other ABL
Claimholder.

(d) ABL Agent shall transfer to Notes Agent (i) any proceeds of any ABL Priority
Collateral in which Notes Agent continues to hold a security interest remaining
following any sale, transfer or other disposition of such ABL Priority
Collateral (in each case, unless Notes Agent’s Lien on all such ABL Priority
Collateral is terminated and released prior to or concurrently with such sale,
transfer, disposition, payment or satisfaction and does not continue on the
proceeds of such ABL Priority Collateral under Section 5.1), following the
Discharge of ABL Obligations, or (ii) if ABL Agent is in possession of all or
any part of such ABL Priority Collateral after the Discharge of ABL Obligations,
such ABL Priority Collateral or any part thereof remaining, in each case without
representation or warranty on the part of ABL Agent or any other ABL
Claimholder. At such time, ABL Agent further agrees to take all other action
reasonably requested by Notes Agent in writing at the expense of the Grantors
(including amending any outstanding control agreements) to enable Notes Agent to
obtain a first-priority security interest in the Collateral. To the extent no
Notes Obligations that are secured by such

 

36



--------------------------------------------------------------------------------

Pledged Collateral remain outstanding as confirmed in writing by Notes Agent (so
as to allow such person to obtain possession or control of such Pledged
Collateral), ABL Agent shall deliver the remaining Pledged Collateral (if any)
together with any necessary endorsements to Company. Without limiting the
foregoing, Notes Agent agrees for itself and each other Notes Claimholder that
neither ABL Agent nor any other ABL Claimholder will have any duty or obligation
first to marshal or realize upon the ABL Priority Collateral, or to sell,
dispose of or otherwise liquidate all or any portion of the ABL Priority
Collateral, in any manner that would maximize the return to the Notes
Claimholders, notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by the Notes Claimholders from such realization, sale, disposition or
liquidation.

(e) Notes Agent shall transfer to ABL Agent (i) any proceeds of any Notes
Priority Collateral in which ABL Agent continues to hold a security interest
remaining following any sale, transfer or other disposition of such Notes
Priority Collateral (in each case, unless ABL Agent’s Lien on all such Notes
Priority Collateral is terminated and released prior to or concurrently with
such sale, transfer, disposition, payment or satisfaction), following the
Discharge of Notes Obligations, or (ii) if Notes Agent is in possession of all
or any part of such Notes Priority Collateral after the Discharge of Notes
Obligations, such Notes Priority Collateral or any part thereof remaining, in
each case without representation or warranty on the part of Notes Agent or any
other Notes Claimholder. At such time, Notes Agent further agrees to take all
other action reasonably requested by ABL Agent in writing (including amending
any outstanding control agreements) to enable ABL Agent to obtain a
first-priority security interest in the Collateral. To the extent no ABL
Obligations that are secured by such Pledged Collateral remain outstanding as
confirmed in writing by ABL Agent (so as to allow such person to obtain
possession or control of such Pledged Collateral), Notes Agent shall deliver the
remaining Pledged Collateral (if any) together with any necessary endorsements
to Company. Without limiting the foregoing, ABL Agent agrees for itself and each
other ABL Claimholder that neither Notes Agent nor any other Notes Claimholder
will have any duty or obligation first to marshal or realize upon the Notes
Priority Collateral, or to sell, dispose of or otherwise liquidate all or any
portion of the Notes Priority Collateral, in any manner that would maximize the
return to the ABL Claimholders, notwithstanding that the order and timing of any
such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the ABL Claimholders from such realization, sale,
disposition or liquidation.

5.5 When Discharge of Obligations Deemed to Not Have Occurred.

(a) If the Grantors enter into any Refinancing of the ABL Obligations that is
intended to be secured by the ABL Priority Collateral on a first-priority basis,
then a Discharge of ABL Obligations shall be deemed not to have occurred for all
purposes of this Agreement, and the obligations under such Refinancing of such
ABL Obligations shall be treated as ABL Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and ABL Agent under the ABL Loan Documents
effecting such Refinancing shall be ABL Agent for all purposes of this
Agreement. ABL Agent under such ABL Loan Documents shall agree (in a writing
addressed to Notes Agent for the benefit of itself and the other Notes
Claimholders) to be bound by the terms of this Agreement.

 

37



--------------------------------------------------------------------------------

(b) If the Grantors enter into any Refinancing of the Notes Obligations that is
intended to be secured by the Notes Priority Collateral on a first-priority
basis, then a Discharge of Notes Obligations shall be deemed not to have
occurred for all purposes of this Agreement, and the obligations under such
Refinancing of such Notes Obligations shall be treated as Notes Obligations for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Collateral set forth herein, and the lender or group of
lenders or any of their designees under the Notes Documents effecting such
Refinancing shall be Notes Agent for all purposes of this Agreement. The lender
or group of lenders or any of their designees under such Notes Documents shall
agree (in a writing addressed to ABL Agent for the benefit of itself and the
other ABL Claimholders) to be bound by the terms of this Agreement.

5.6 Injunctive Relief. Should any Claimholder in any way take, attempt to take,
or threaten to take any action contrary to terms of this Agreement with respect
to the Collateral, or fail to take any action required by this Agreement, Notes
Agent, ABL Agent or any other Claimholder may obtain relief against such
Claimholder by injunction, specific performance, or other appropriate equitable
relief, it being understood and agreed by each of ABL Agent, Notes Agent and
each Claimholder that (a) non-breaching Claimholders’ damages from such actions
may at that time be difficult to ascertain and may be irreparable, and (b) each
Claimholder waives any defense that such Claimholders cannot demonstrate damage
and/or be made whole by the awarding of damages. ABL Agent, Notes Agent and each
Claimholder hereby irrevocably waive any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by ABL Agent or any
other ABL Claimholders or Notes Agent or any other Notes Claimholders, as the
case may be.

SECTION 6. Insolvency Proceedings.

6.1 Enforceability and Continuing Priority. This Agreement shall be applicable
both before and after the commencement of any Insolvency Proceeding and all
converted or succeeding cases in respect thereof. The relative rights of
Claimholders in or to any distributions from or in respect of any Collateral or
proceeds of Collateral shall continue after the commencement of any Insolvency
Proceeding. Accordingly, the provisions of this Agreement (including the
provisions of Section 2.1 hereof) are intended to be and shall be enforceable as
a subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code.

6.2 Financing.

(a) Until the Discharge of ABL Obligations, if any Grantor shall be subject to
any Insolvency Proceeding and ABL Agent consents to the use of cash collateral
(as such term is defined in Section 363(a) of the Bankruptcy Code) constituting
ABL Priority Collateral (herein, “ABL Cash Collateral”), or to permit any
Grantor to obtain financing provided by any one or more ABL Claimholders under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law secured by a
Lien on such ABL Priority Collateral that is (i) senior or pari passu with the
Liens on the ABL Priority Collateral securing the ABL Obligations and
(ii) junior to the Liens on the Notes Priority Collateral securing the Notes
Obligations (such financing, an “ABL DIP Financing”), and if the Grantors desire
to obtain authorization from the Bankruptcy Court to use such ABL Cash
Collateral or to obtain such ABL DIP Financing, then Notes Agent agrees that it

 

38



--------------------------------------------------------------------------------

will consent (and will be deemed to have consented) to, will raise no objection
to, nor support any other person objecting to, the use of such ABL Cash
Collateral or such ABL DIP Financing (including, except as set forth in clause
(c3) below, any objection based on an assertion that the Notes Claimholders are
entitled to adequate protection of their interest in the Collateral as a
condition thereto), and Notes Agent will subordinate its Liens in the ABL
Priority Collateral to the Liens securing such ABL DIP Financing, to the extent
any Liens securing the ABL Obligations are discharged, subordinated to, or made
pari passu with any new Liens securing such ABL DIP Financing and to any
replacement or additional Liens granted as adequate protection of the interests
of the ABL Claimholders in the Collateral (“ABL Adequate Protection Lien”), in
each case to the extent consistent with the other provisions of this Agreement;
provided that (a1) Notes Agent retains its Lien on the Collateral existing as of
the date of the commencement of the Insolvency Proceeding to secure the Notes
Obligations (in each case, including proceeds thereof arising after the
commencement of the Insolvency Proceeding) and, as to the Notes Priority
Collateral only, such Lien has the same priority as existed prior to the
commencement of the Insolvency Proceeding and any Lien on the Notes Priority
Collateral securing such ABL DIP Financing and any ABL Adequate Protection Lien
on the Notes Priority Collateral (and all obligations relating thereto,
including any “carve-out” in favor of fees and expenses of professionals
retained by any debtor or creditors’ committee as agreed to by ABL Agent and the
other ABL Claimholders with respect to ABL Priority Collateral) is junior and
subordinate to the Lien of Notes Agent on the Notes Priority Collateral, (b2)
all Liens on ABL Priority Collateral securing any such ABL DIP Financing shall
be senior to or made pari passu with the Liens of ABL Agent and the other ABL
Claimholders securing the ABL Obligations on ABL Priority Collateral, (c3) to
the extent that ABL Agent is granted an ABL Adequate Protection Lien on
Collateral arising after the commencement of the Insolvency Proceeding or
additional payments or claims, the Notes Claimholders shall be entitled to seek
a Lien on such additional Collateral with the relative priority set forth in
Section 2.1 (and no ABL Agent or other ABL Claimholder shall oppose any motion
by any Notes Claimholder with respect to the granting of such a Lien), and (d4)
the terms of such ABL DIP Financing or ABL Cash Collateral order do not either
require such Notes Claimholders to extend additional credit pursuant to such ABL
DIP Financing or authorize the use of cash collateral consisting of Notes
Priority Collateral. The ABL Claimholders agree not to offer to provide any ABL
DIP Financing that does not meet the requirements set forth in clauses (a1)
through (b4) above. If ABL Claimholders offer to provide ABL DIP Financing that
meets the requirements set forth in clauses (a1) through (d4) above in this
paragraph, and if the Grantors desire to obtain authorization from the
Bankruptcy Court to obtain such ABL DIP Financing, Notes Agent agrees, on behalf
of itself and the other Notes Claimholders, that no Notes Claimholder shall,
directly or indirectly, provide, offer to provide, or support any financing
competing with the ABL DIP Financing to be secured by a Lien on the ABL Priority
Collateral that is senior to or pari passu with the Liens on the ABL Priority
Collateral securing the ABL Obligations. The foregoing provisions of this
Section 6.2(a) shall not prevent Notes Agent from objecting to any provision in
any ABL Cash Collateral order or ABL DIP Financing documentation relating to any
provision or content of a plan of reorganization. ABL Agent, on behalf of itself
and the other ABL Claimholders, agrees that no such Person shall provide to such
Grantor any financing under Section 364 of the Bankruptcy Code to the extent
that ABL Agent or any other ABL Claimholder would, in connection with such
financing, be granted a Lien on the Notes Priority Collateral senior to or pari
passu with any Liens of Notes Agent. If, in connection with any ABL

 

39



--------------------------------------------------------------------------------

Cash Collateral use or ABL DIP Financing, any Liens on the ABL Priority
Collateral held by ABL Claimholders are subject to a surcharge or are
subordinated to an administrative priority claim, a professional fee “carve
out,” or fees owed to the United State Trustee, then the Liens on the ABL
Priority Collateral of Notes Claimholders shall also be subordinated to such
interest or claim and shall remain subordinated to the Liens on the ABL Priority
Collateral of ABL Claimholders consistent with this Agreement.

(b) Until the Discharge of Notes Obligations, if any Grantor shall be subject to
any Insolvency Proceeding and Notes Agent consents to the use of cash collateral
(as such term is defined in Section 363(a) of the Bankruptcy Code) constituting
Notes Priority Collateral (herein, “Notes Cash Collateral”), or to permit any
Grantor to obtain financing provided by any one or more Notes Claimholders under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law secured by a
Lien on such Notes Priority Collateral that is (i) senior or pari passu with the
Liens on the Notes Priority Collateral securing the Notes Obligations and
(ii) junior to the Liens on the ABL Priority Collateral securing the ABL
Obligations (such financing, a “Notes DIP Financing”), and if the Grantors
desire to obtain authorization from the Bankruptcy Court to use such Notes Cash
Collateral or to obtain such Notes DIP Financing, then ABL Agent agrees that it
will consent (and will be deemed to have consented) to, will raise no objection
to, nor support any other person objecting to, the use of such Notes Cash
Collateral or such Notes DIP Financing (including, except as set forth in clause
(c) below, any objection based on an assertion that the ABL Claimholders are
entitled to adequate protection of their interest in the Collateral as a
condition thereto), and ABL Agent will subordinate its Liens, if any, in the
Notes Priority Collateral to the Liens securing such Notes DIP Financing, to the
extent any Liens securing the Notes Obligations are discharged, subordinated to,
or made pari passu with any new Liens securing such Notes DIP Financing and to
any replacement or additional Liens granted as adequate protection of the
interests of the Notes Claimholders in the Collateral (“Notes Adequate
Protection Lien”), in each case to the extent consistent with the other
provisions of this Agreement; provided that (a1) ABL Agent retains its Lien on
the Collateral existing as of the date of the commencement of the Insolvency
Proceeding to secure the ABL Obligations (in each case, including proceeds
thereof arising after the commencement of the Insolvency Proceeding) and, as to
the ABL Priority Collateral only, such Lien has the same priority as existed
prior to the commencement of the Insolvency Proceeding and any Lien on the ABL
Priority Collateral securing such Notes DIP Financing and any Notes Adequate
Protection Lien on the ABL Priority Collateral (and all obligations relating
thereto, including any “carve-out” in favor of fees and expenses of
professionals retained by any debtor or creditors’ committee as agreed to by
Notes Agent and the other Notes Claimholders with respect to Notes Priority
Collateral) is junior and subordinate to the Lien of ABL Agent on the ABL
Priority Collateral, (b2) all Liens on Notes Priority Collateral securing any
such Notes DIP Financing shall be senior to or made pari passu with the Liens of
Notes Agent and the other Notes Claimholders securing the Notes Obligations on
Notes Priority Collateral, (c) to the extent that Notes Agent is granted an
Notes Adequate Protection Lien on Collateral arising after the commencement of
the Insolvency Proceeding or additional payments or claims, the ABL Claimholders
shall be entitled to seek a Lien on such additional Collateral with the relative
priority set forth in Section 2.1 (and no Notes Agent or Notes Claimholder shall
oppose any motion by any ABL Claimholder with respect to the granting of such a
Lien), and (d3) the terms of such Notes DIP Financing or Notes Cash Collateral
order do not either require such ABL Claimholders to extend additional credit
pursuant to such Notes DIP Financing or authorize

 

40



--------------------------------------------------------------------------------

the use of cash collateral consisting of ABL Priority Collateral. The Notes
Claimholders agree not to offer to provide any Notes DIP Financing that does not
meet the requirements set forth in clauses (a1) through (d3) above. If Notes
Claimholders offer to provide Notes DIP Financing that meets the requirements
set forth in clauses (a1) through (d3) above in this paragraph, and if the
Grantors desire to obtain authorization from the Bankruptcy Court to obtain such
Notes DIP Financing, ABL Agent agrees, on behalf of itself and the other ABL
Claimholders, that no ABL Claimholder shall, directly or indirectly, provide,
offer to provide, or support any financing competing with the Notes DIP
Financing to be secured by a Lien on the Notes Priority Collateral that is
senior to or pari passu with the Liens on the Notes Priority Collateral securing
the Notes Obligations. The foregoing provisions of this Section 6.2(b) shall not
prevent ABL Agent from objecting to any provision in any Notes Cash Collateral
order or Notes DIP Financing documentation relating to any provision or content
of a plan of reorganization. Notes Agent, on behalf of itself and the other
Notes Claimholders, agrees that no such Person shall provide to such Grantor any
financing under Section 364 of the Bankruptcy Code to the extent that Notes
Agent or any other Notes Claimholder would, in connection with such financing,
be granted a Lien on the ABL Priority Collateral senior to or pari passu with
any Liens of ABL Agent. If, in connection with any Notes Cash Collateral use or
Notes DIP Financing, any Liens on the Notes Priority Collateral held by Notes
Claimholders are subject to a surcharge or are subordinated to an administrative
priority claim, a professional fee “carve out,” or fees owed to the United State
Trustee, then the Liens on the Notes Priority Collateral of ABL Claimholders
shall also be subordinated to such interest or claim and shall remain
subordinated to the Liens on the Notes Priority Collateral of Notes Claimholders
consistent with this Agreement.

(c) All Liens granted to ABL Agent or Notes Agent in any Insolvency Proceeding,
whether as adequate protection or otherwise, are intended by the parties to be
and shall be deemed to be subject to the Lien priorities in Section 2.1 and the
other terms and conditions of this Agreement.

6.3 Sales. Subject to Sections 3.4(a) and 3.8, each of Notes Agent and ABL Agent
agrees that it will consent, and will not object or oppose, or support any party
in opposing, a motion to Dispose of any Priority Collateral of the other Agent
free and clear of any Liens or other claims under Section 363 or any other
provision of the Bankruptcy Code if, in the case of ABL Priority Collateral, the
requisite ABL Claimholders under the ABL Credit Agreement and ABL Agent have
consented to such Disposition of such ABL Priority Collateral, or, in the case
of Notes Priority Collateral, Notes Claimholders under the Indenture and Notes
Agent have consented to such Disposition of such Notes Priority Collateral, such
motion does not impair, subject to the priorities set forth in this Agreement,
the rights of such party under Section 363(k) of the Bankruptcy Code (so long as
the right of any Notes Claimholder to offset its claim against the purchase
price for any ABL Priority Collateral exists only after the ABL Obligations have
been paid in full in cash, and so long as the right of any ABL Claimholder to
offset its claim against the purchase price for any Notes Priority Collateral
exists only after the Notes Obligations have been paid in full in cash), and the
terms of any proposed order approving such transaction provide for the
respective Liens to attach to the proceeds of the Priority Collateral that is
the subject of such Disposition, subject to the Lien priorities in Section 2.1
and the other terms and conditions of this Agreement. Each of Notes Agent and
ABL Agent further agrees that it will not oppose, or support any party in
opposing, the right of the other party to credit bid under Section 363(k) of the
Bankruptcy Code, subject to the provision of the immediately preceding sentence.

 

41



--------------------------------------------------------------------------------

6.4 Relief from the Automatic Stay.

(a) Until the Discharge of ABL Obligations has occurred, Notes Agent agrees not
to seek (or support any other person seeking) relief from the automatic stay or
any other stay in any Insolvency Proceeding in respect of the ABL Priority
Collateral, without the prior written consent of ABL Agent, unless (x) ABL Agent
already has filed a motion (which remains pending) for such relief with respect
to its interest in such Collateral and (y) a corresponding motion, in the
reasonable judgment of Notes Agent, should be filed for the purpose of
preserving such Agent’s ability to receive residual distributions pursuant to
Section 4.1, although Notes Agent and the other Notes Claimholders shall
otherwise remain subject to the applicable restrictions in Section 3.1 following
the granting of any such relief from the automatic stay.

(b) Until the Discharge of Notes Obligations has occurred and without implying
that the ABL Claimholders have a Lien on the Notes Priority Collateral, ABL
Agent agrees not to seek (or support any other person seeking) relief from the
automatic stay or any other stay in any Insolvency Proceeding in respect of the
Notes Priority Collateral, without the prior written consent of Notes Agent,
unless (x) Notes Agent already has filed a motion (which remains pending) for
such relief with respect to its interest, if any, in such Collateral and (y) a
corresponding motion, in the reasonable judgment of ABL Agent, should be filed
for the purpose of preserving such Agent’s ability to receive residual
distributions, if any, pursuant to Section 4.1, although ABL Agent and the other
ABL Claimholders shall otherwise remain subject to the applicable restrictions
in Section 3.2 following the granting of any such relief from the automatic
stay.

6.5 Adequate Protection.

(a) In any Insolvency Proceeding involving a Grantor, each of ABL Agent, each
other ABL Claimholder, Notes Agent and each other Notes Claimholder agrees that
it will not oppose or contest (or support any other person opposing or
contesting) (and instead shall be deemed to have hereby irrevocably, absolutely
and unconditionally waived any right to do so): (i) any request by Notes Agent
or any other Notes Claimholder, with respect to the Notes Priority Collateral
prior to the Discharge of Notes Obligations, or any request by ABL Agent or any
other ABL Claimholder, with respect to the ABL Priority Collateral prior to the
Discharge of ABL Obligations, in each case, for adequate protection for the
application of proceeds of ABL Priority Collateral to the ABL Obligations, or
the proceeds of Notes Priority Collateral to the Notes Obligations, as
applicable, and, with respect to Liens on the ABL Priority Collateral or the
Notes Priority Collateral, as applicable, for replacement or additional Liens on
post-petition assets of the same type as the ABL Priority Collateral or the
Notes Priority Collateral, as applicable, or (ii) as applicable, (A) any
(1) objection by ABL Agent or the other ABL Claimholders to any motion, relief,
action or proceeding based on ABL Agent or the other ABL Claimholders claiming a
lack of adequate protection with respect to their Liens in the ABL Priority
Collateral, or (2) request by ABL Agent or the other ABL Claimholders for relief
from the automatic stay with respect to the ABL Priority Collateral, or (B) any
(1) objection by Notes Agent or the other Notes Claimholders to any motion,
relief, action or proceeding based on Notes Agent or the

 

42



--------------------------------------------------------------------------------

other Notes Claimholders claiming a lack of adequate protection with respect to
their Liens in the Notes Priority Collateral or (2) request by Notes Agent or
the other Notes Claimholders for relief from the automatic stay with respect to
the Notes Priority Collateral; provided, however, that (x) ABL Agent and the
other ABL Claimholders may object to any request for adequate protection that
would result in any adequate protection payments to Notes Agent or other Notes
Claimholders being made with any ABL Priority Collateral, or with any advances
made pursuant to any ABL DIP Financing prior to the Discharge of ABL Obligations
and (y) Notes Agent and other Notes Claimholders may object to any request for
adequate protection that would result in any adequate protection payments to ABL
Agent or other ABL Claimholders being made with any Notes Priority Collateral,
or with any advances made pursuant to any Notes DIP Financing prior to the
Discharge of Notes Obligations. If ABL Agent, for itself and on behalf of the
other ABL Claimholders, seeks or requires (or is otherwise granted) adequate
protection of its junior interest in the Notes Priority Collateral in the form
of a replacement or additional Lien on the post-petition assets of the same type
as the Notes Priority Collateral, then ABL Agent, for itself and the other ABL
Claimholders, agrees that Notes Agent shall also be granted a replacement or
additional Lien on such post-petition assets as adequate protection of its
senior interest in the Notes Priority Collateral and that ABL Agent’s
replacement or additional Lien shall be subordinated to the replacement or
additional Lien of Notes Agent on the same basis as the Liens of ABL Agent on
the Notes Priority Collateral are subordinated to the Liens of Notes Agent on
the Notes Priority Collateral under this Agreement; in that regard, ABL Agent,
for itself and the other ABL Claimholders, further agrees that it will not
accept any such replacement or additional Liens on such post-petition assets of
the same type as the Notes Priority Collateral unless Notes Agent shall also
have received a replacement or additional Lien thereon as adequate protection of
its senior interest in the Notes Priority Collateral that is superior to the
additional or replacement Liens so granted to ABL Agent. If Notes Agent, for
itself and on behalf of the other Notes Claimholders, seeks or requires (or is
otherwise granted) adequate protection of its junior interest in the ABL
Priority Collateral in the form of a replacement or additional Lien on the
post-petition assets of the same type as the ABL Priority Collateral, then Notes
Agent, for itself and the other Notes Claimholders, agrees that ABL Agent shall
also be granted a replacement or additional Lien on such post-petition assets as
adequate protection of its senior interest in the ABL Priority Collateral and
that Notes Agent’s replacement or additional Lien shall be subordinated to the
replacement or additional Lien of ABL Agent on the same basis as the Liens of
Notes Agent on the ABL Priority Collateral are subordinated to the Liens of ABL
Agent on the ABL Priority Collateral under this Agreement; in that regard, Notes
Agent, for itself and the other Notes Claimholders, further agrees that it will
not accept any such replacement or additional Liens on such post-petition assets
of the same type as the ABL Priority Collateral unless ABL Agent shall also have
received a replacement or additional Lien thereon as adequate protection of its
senior interest in the ABL Priority Collateral that is superior to the
additional or replacement Liens so granted to Notes Agent. ABL Agent may object
to any request of adequate protection that would result in such adequate
protection being made with a Lien on ABL Priority Collateral senior to the Lien
of ABL Agent. Notes Agent may object to any request of adequate protection that
would result in such adequate protection being made with a Lien on Notes
Priority Collateral senior to the Lien of Notes Agent.

 

43



--------------------------------------------------------------------------------

(b) Subject to Sections 6.2 and 6.5(a), and other provisions hereof, in any
Insolvency Proceeding involving a Grantor, (i) Notes Agent and the other Notes
Claimholders may seek, without objection from ABL Claimholders, adequate
protection with respect to their rights in the Notes Priority Collateral, and
(ii) ABL Agent and the other ABL Claimholders may seek, without objection from
Notes Claimholders, adequate protection with respect to their rights in the ABL
Priority Collateral; provided that if any of Notes Agent, the Notes
Claimholders, ABL Agent or the ABL Claimholders are granted adequate protection
in the form of a replacement or additional Lien (on existing or future assets of
Grantors), claim, payment or otherwise, such replacement or additional Lien or
other adequate protection shall be subject to the terms of this Agreement.

(c) Neither Notes Agent nor any other Notes Claimholder shall object to, oppose,
or challenge any claim or order by ABL Agent or any other ABL Claimholder for
allowance or payment, including, without limitation, current payment, in any
Insolvency Proceeding of ABL Obligations consisting of post-petition interest,
fees, or expenses with the ABL Priority Collateral (so long as any post-petition
interest paid as a result thereof is not paid from the proceeds of Notes
Priority Collateral) or with any advances made pursuant to any ABL DIP Financing
or for relief through the automatic stay with respect to the ABL Priority
Collateral.

(d) Neither ABL Agent nor any other ABL Claimholder shall object to, oppose, or
challenge any claim or order by Notes Agent or any other Notes Claimholder for
allowance or payment, including, without limitation, current payment, in any
Insolvency Proceeding of Notes Obligations consisting of post-petition interest,
fees, or expenses with the Notes Priority Collateral (so long as any
post-petition interest paid as a result thereof is not paid from the proceeds of
ABL Priority Collateral) or with any advances made pursuant to any Notes DIP
Financing or for relief through the automatic stay with respect to the Notes
Priority Collateral.

(e) Notes Agent, for itself and on behalf of the other Notes Claimholders, may
seek adequate protection of its junior interest in the ABL Priority Collateral,
subject to the provisions of this Agreement (including Section 6.5(a) above);
provided that (x) ABL Agent is granted adequate protection in the form of a
senior replacement or additional Lien on post-petition assets of the same type
as the ABL Priority Collateral and (y) such adequate protection required by
Notes Agent is in the form of a junior replacement or additional Lien on
post-petition assets of the same type as the ABL Priority Collateral.

(f) Nothing in this Agreement shall prohibit or restrict ABL Agent, for itself
and on behalf of the other ABL Claimholders, may seek adequate protection of its
junior interest in the Notes Priority Collateral, subject to the provisions of
this Agreement (including Section 6.5(a) above); provided that (x) Notes Agent
is grantedfrom seeking and retaining adequate protection in the form of a senior
replacement orjunior priority additional Lien on post-petition assets of the
same type as theany Notes Priority Collateral and (y) such adequate protection
required by ABL Agent is in the form of a junior replacement or additional
Lienor on post-petition assets of the same type as the Notes Priority
Collateral.

 

44



--------------------------------------------------------------------------------

(g) Neither Notes Agent nor any other Notes Claimholder shall object to, oppose,
or challenge any claim by ABL Agent or any other ABL Claimholder for allowance
in any Insolvency Proceeding of ABL Obligations consisting of post-petition
interest, fees, or expenses.

(h) Neither ABL Agent nor any other ABL Claimholder shall object to, oppose, or
challenge any claim by Notes Agent or any other Notes Claimholder for allowance
in any Insolvency Proceeding of Notes Obligations consisting of post-petition
interest, fees, or expenses.

6.6 Section 1111(b) of the Bankruptcy Code.

(a) Notes Agent, for itself and on behalf of the other Notes Claimholders,

shall not object to, oppose, support any objection to, or take any other action
to impede, the right of any ABL Claimholder to make an election under
Section 1111(b)(2) of the Bankruptcy Code. Notes Agent, for itself and on behalf
of the other Notes Claimholders, waives any claim they may hereafter have
against any ABL Claimholder arising out of the election by any ABL Claimholder
of the application of Section 1111(b)(2) of the Bankruptcy Code and Section 364
of the Bankruptcy Code.

(b) ABL Agent, for itself and on behalf of the other ABL Claimholders, shall not
object to, oppose, support any objection to, or take any other action to impede,
the right of any Notes Claimholder to make an election under Section 1111(b)(2)
of the Bankruptcy Code. ABL Agent, for itself and on behalf of the other ABL
Claimholders, waives any claim they may hereafter have against any Notes
Claimholder arising out of the election by any Notes Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code and Section 364 of the
Bankruptcy Code.

6.7 No Waiver. Except as set forth in this Agreement, nothing contained herein
shall prohibit or in any way limit any Agent or any Claimholder from objecting
in any Insolvency Proceeding involving a Grantor to any action taken by the
other Agent or any other Claimholders, including the seeking by the other Agent
or any other Claimholder of adequate protection or the assertion by the other
Agent or any other Claimholders of any of its rights and remedies under the ABL
Loan Documents or, the Notes Documents or the Other Pari Passu Lien Obligations
Agreement, as applicable.

6.8 Avoidance Issues. If any Claimholder is required in any Insolvency
Proceeding or otherwise to turn over, disgorge or otherwise pay to the estate of
any Grantor any amount paid in respect of the Obligations of such Claimholder (a
“Recovery”), then such Claimholders shall be entitled to a reinstatement of the
applicable Obligations with respect to all such recovered amounts, and all
rights, interests, priorities and privileges recognized in this Agreement shall
apply with respect to any such Recovery. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair, or otherwise affect the obligations of the parties hereto
from such date of reinstatement.

 

45



--------------------------------------------------------------------------------

6.9 Plan of Reorganization.

(a) If, in any Insolvency Proceeding involving a Grantor, debt obligations of
the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed or reinstated (in whole or in part) pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of ABL
Obligations and on account of Notes Obligations, then, to the extent the debt
obligations distributed on account of the ABL Obligations and on account of the
Notes Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

(b) No Claimholder shall propose or support any plan of reorganization that is
inconsistent with the priorities or other provisions of this Agreement.

6.10 Separate Grants of Security and Separate Classification. ABL Agent, on
behalf of the ABL Claimholders, and Notes Agent, on behalf of the Notes
Claimholders, acknowledge and intend that the respective grants of Liens
pursuant to the ABL Collateral Documents and the Notes Collateral Documents
constitute two separate and distinct grants of Liens, and because of, among
other things, their differing rights in the Collateral (i) the Notes Obligations
are fundamentally different from the ABL Obligations and (ii) the ABL
Obligations are fundamentally different from the Notes Obligations and, in each
case, must be separately classified in any plan of reorganization proposed or
confirmed (or approved) in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the ABL Claimholders and the Notes Claimholders in
respect of the Collateral constitute claims in the same class (rather than at
least two separate classes of secured claims with the priorities described in
Section 2.1), then the ABL Claimholders and the Notes Claimholders hereby
acknowledge and agree that all distributions shall be made as if there were two
separate classes of ABL Obligations and Notes Obligations (with the effect being
that, to the extent that (i) the aggregate value of the ABL Claimholders’ ABL
Priority Collateral is sufficient (for this purpose ignoring all claims held by
the Notes Claimholders thereon), the ABL Claimholders shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, fees or expenses that is available from their ABL
Priority Collateral (regardless of whether any such claims may or may not be
allowed or allowable in whole or in part as against the Grantor in the
respective Insolvency Proceeding pursuant to Section 506(b) of the Bankruptcy
Code or otherwise), before any distribution is made in respect of the Notes
Obligations with respect to such Collateral, with each Notes Claimholder
acknowledging and agreeing to turn over to ABL Agent with respect to such
Collateral amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries of the Notes Obligations and
(ii) the aggregate value of the Notes Claimholders’ Notes Priority Collateral is
sufficient (for this purpose ignoring all claims, if any, held by the ABL
Claimholders thereon), the Notes Claimholders shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees or expenses that is available from their Notes Priority
Collateral (regardless of whether any such claims may or may not be allowed or
allowable in whole or in part as against the Grantor in the respective
Insolvency Proceeding pursuant to Section 506(b) of the Bankruptcy Code or
otherwise), before any distribution is made in respect of the ABL Obligations
with respect to such Collateral, with each ABL Claimholder acknowledging and
agreeing to turn over to Notes Agent with respect to such Collateral amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries of the ABL Obligations).

 

46



--------------------------------------------------------------------------------

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, ABL Agent,
on behalf of the ABL Claimholders, acknowledges that it and the other ABL
Claimholders have, independently and without reliance on Notes Agent or any
other Notes Claimholders, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into of the
ABL Loan Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the ABL Loan Documents or this Agreement. Other than any reliance on the
terms of this Agreement, Notes Agent, on behalf of the other Notes Claimholders,
acknowledges that it and the other Notes Claimholders have, independently and
without reliance on ABL Agent or any other ABL Claimholder, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into (or cause the Notes Collateral Agent to
enter into) each of the Notes Documents or the Other Pari Passu Lien Obligations
Agreement and be bound by the terms of this Agreement and they will continue to
make their own credit decision in taking or not taking any action under the
Notes Documents, the Other Pari Passu Lien Obligations Agreement or this
Agreement.

7.2 No Warranties or Liability. ABL Agent, on behalf of the ABL Claimholders,
acknowledges and agrees that Notes Agent and each of the other Notes
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability, or enforceability of any of the Notes Documents, any Other Pari
Passu Lien Obligations Agreement, the ownership of any Collateral, or the
perfection or priority of any Liens thereon. Except as otherwise expressly
provided herein, Notes Agent and the other Notes Claimholders will be entitled
to manage and supervise their respective loans and extensions of credit under
the Notes Documents or the Other Pari Passu Lien Obligations Agreement in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. Notes Agent, on behalf of the Notes Claimholders, acknowledges and
agrees that ABL Agent and each of the other ABL Claimholders have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability, or enforceability
of any of the ABL Loan Documents, the ownership of any Collateral, or the
perfection or priority of any Liens thereon. Except as otherwise expressly
provided herein, ABL Agent and the other ABL Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under the
ABL Loan Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate. Except as expressly provided herein, Notes
Agent and other Notes Claimholders shall have no duty to ABL Agent or any other
ABL Claimholders, and ABL Agent and the other ABL Claimholders shall have no
duty to Notes Agent or any other Notes Claimholders, to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with any Grantor (including
the ABL Loan Documents and, the Notes Documents and the Other Pari Passu Lien
Obligations Agreement), regardless of any knowledge thereof which they may have
or be charged with. Notes Agent hereby waives to the fullest extent permitted by
law any claim that

 

47



--------------------------------------------------------------------------------

may be had against ABL Agent or any other ABL Claimholder in the absence of
gross negligence or willful misconduct arising out of any actions which ABL
Agent or such other ABL Claimholder takes or omits to take (including actions
with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the ABL
Obligations from any account debtor, guarantor or any other party), or the
valuation, use, protection or release of any security for such ABL Obligations.
ABL Agent hereby waives to the fullest extent permitted by law any claim that
may be had against Notes Agent or any other Notes Claimholder arising out of any
actions which Notes Agent or such Notes Claimholder takes or omits to take
(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the Notes Obligations from any account debtor, guarantor or any other party), or
the valuation, use, protection or release of any security for such Notes
Obligations.

7.3 No Waiver of Lien Priorities.

(a) No right of ABL Claimholders, ABL Agent or any of them to enforce any
provision of this Agreement or any ABL Loan Document shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of any
Grantor or by any act or failure to act by any ABL Claimholder or ABL Agent, or
by any noncompliance by any person with the terms, provisions, and covenants of
this Agreement, any of the ABL Loan Documents or, any of the Notes Documents or
the Other Pari Passu Lien Obligations Agreement, regardless of any knowledge
thereof which ABL Agent or other ABL Claimholders, or any of them, may have or
be otherwise charged with. No right of Notes Claimholders, Notes Agent or any of
them to enforce any provision of this Agreement or, any Notes Document or any
Other Pari Passu Lien Obligations Agreement shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Grantor
or by any act or failure to act by any Notes Claimholder or Notes Agent, or by
any noncompliance by any person with the terms, provisions, and covenants of
this Agreement, any of the Notes Documents or, any of the ABL Loan Documents or
the Other Pari Passu Lien Obligations Agreement, regardless of any knowledge
thereof which Notes Agent or other Notes Claimholders, or any of them, may have
or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to any rights of Grantors under the ABL Loan Documents and, the Notes
Documents and the Other Pari Passu Lien Obligations Agreement and subject to the
provisions of Section 5.3(a)), ABL Claimholders, ABL Agent and any of them may,
at any time and from time to time in accordance with the ABL Loan Documents
and/or applicable law, without the consent of, or notice to, Notes Agent or any
other Notes Claimholders, without incurring any liabilities to Notes Agent or
any Notes Claimholders and without impairing or releasing the Lien priorities
and other benefits provided in this Agreement (even if any right of subrogation
or other right or remedy of Notes Agent or any other Notes Claimholders is
affected, impaired, or extinguished thereby) do any one or more of the
following:

 

48



--------------------------------------------------------------------------------

(i) change the manner, place, or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase, or alter, the terms of any
of the ABL Obligations or any Lien on any ABL Collateral or guarantee thereof or
any liability of any Grantor, or any liability incurred directly or indirectly
in respect thereof (including any increase in or extension of the ABL
Obligations, without any restriction as to the tenor or terms of any such
increase or extension) or otherwise amend, renew, exchange, extend, modify, or
supplement in any manner any Liens held by ABL Agent or any other ABL
Claimholders, the ABL Obligations, or any of the ABL Loan Documents;

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the ABL Priority Collateral or
any liability of any Grantor to ABL Claimholders or ABL Agent, or any liability
incurred directly or indirectly in respect thereof;

(iii) settle or compromise any ABL Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the ABL Obligations) in any manner or order
that is not inconsistent with the terms of this Agreement; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other person, elect any remedy and otherwise deal freely with
any Grantor or any ABL Priority Collateral and any security and any guarantor or
any liability of any Grantor to ABL Claimholders or any liability incurred
directly or indirectly in respect thereof.

(c) Except as otherwise provided herein, Notes Agent also agrees that ABL
Claimholders and ABL Agent shall have no liability to Notes Agent or any other
Notes Claimholders, and Notes Agent hereby waives any claim against any ABL
Claimholder or any other ABL Agent, arising out of any and all actions which ABL
Claimholders or ABL Agent may, pursuant to the terms hereof, take, permit or
omit to take with respect to:

(i) the ABL Loan Documents;

(ii) the collection of the ABL Obligations; or

(iii) the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise Dispose of, any
ABL Priority Collateral. Notes Agent agrees that ABL Claimholders and ABL Agent
have no duty to the Notes Claimholders in respect of the maintenance or
preservation of the ABL Priority Collateral, the ABL Obligations, or otherwise.

(d) Subject to any rights of Grantors under the Notes Documents and subject to
the provisions of Section 5.3(b), Notes Agent may, at any time and from time to
time in accordance with the Notes Documents and/or applicable law, without the
consent of, or notice to, ABL Agent or any other ABL Claimholders, without
incurring any liabilities to ABL Agent or any other ABL Claimholders and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of ABL
Agent or any other ABL Claimholders is affected, impaired, or extinguished
thereby) do any one or more of the following:

 

49



--------------------------------------------------------------------------------

(i) change the manner, place, or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase, or alter, the terms of any
of the Notes Obligations or any Lien on any Notes Collateral or guarantee
thereof or any liability of any Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
Notes Obligations, without any restriction as to the tenor or terms of any such
increase or extension) or otherwise amend, renew, exchange, extend, modify, or
supplement in any manner any Liens held by Notes Agent or any other Notes
Claimholders, the Notes Obligations, or any of the Notes Loan Documents;

(ii) subject to Section 3.8, sell, exchange, release, surrender, realize upon,
enforce or otherwise deal with in any manner and in any order any part of the
Notes Priority Collateral or any liability of any Grantor to Notes Claimholders
or Notes Agent, or any liability incurred directly or indirectly in respect
thereof;

(iii) settle or compromise any Notes Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Notes Obligations) in any manner or
order that is not inconsistent with the terms of this Agreement; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other person, elect any remedy and otherwise deal freely with
any Grantor or any Notes Priority Collateral and any security and any guarantor
or any liability of any Grantor to Notes Agent or other Notes Claimholders or
any liability incurred directly or indirectly in respect thereof.

(e) Except as otherwise provided herein, ABL Agent also agrees that Notes
Claimholders and Notes Agent shall have no liability to ABL Agent or any other
ABL Claimholders, and ABL Agent hereby waives any claim against any Notes
Claimholder or Notes Agent, arising out of any and all actions which Notes
Claimholders or Notes Agent may, pursuant to the terms hereof, take, permit or
omit to take with respect to:

(i) the Notes Documents or the Other Pari Passu Lien Obligations Agreement;

(ii) the collection of the Notes Obligations; or

(iii) the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise Dispose of, any
Notes Priority Collateral. ABL Agent agrees that Notes Claimholders and Notes
Agent have no duty to the ABL Claimholders in respect of the maintenance or
preservation of the Notes Priority Collateral, the Notes Obligations, or
otherwise.

 

50



--------------------------------------------------------------------------------

(f) Until the Discharge of ABL Obligations and the Discharge of Notes
Obligations, each of ABL Agent and Notes Agent agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead, or otherwise assert, or otherwise claim the benefit of, any marshaling,
appraisal, valuation, or other similar right that may otherwise be available
under applicable law with respect to the other Agent’s Priority Collateral or
any other similar rights a junior secured creditor may have under applicable
law.

7.4 Obligations Unconditional. For so long as this Agreement is in full force
and effect, all rights, interests, agreements and obligations of ABL Agent and
other ABL Claimholders and Notes Agent and other Notes Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Loan Documents or, any
Notes Documents or the Other Pari Passu Lien Obligations Agreement;

any Notes Documents;

(b) except as otherwise expressly restricted or provided in this Agreement, any
change in the time, manner, or place of payment of, or in any other terms of,
all or any of the ABL Obligations or Notes Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any ABL Loan Document
or, any Notes Document or the Other Pari Passu Lien Obligations Agreement;

(c) except as otherwise expressly restricted in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the ABL Obligations or Notes Obligations
or any guarantee thereof,

(d) the commencement of any Insolvency Proceeding in respect of any Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of ABL Agent, the ABL Obligations,
any ABL Claimholder, Notes Agent, the Notes Obligations or any Notes Claimholder
in respect of this Agreement.

SECTION 8. Representations and Warranties.

8.1 Representations and Warranties of Each Party. Each party hereto represents
and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

 

51



--------------------------------------------------------------------------------

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms., subject to the effect of (i) bankruptcy, insolvency
or similar laws affecting generally the enforcement of creditors’ rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to it and (ii) to general equitable principles (whether
enforceability of such principles is considered in a proceeding at law or in
equity).

(c) The execution, delivery, and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any governmental authority or any provision of any indenture, agreement
or other instrument binding upon such party.

8.2 Representations and Warranties of Each Agent. ABL Agent and Notes Agent each
represents and warrants to the other that it has been authorized and instructed
by ABL Lenders or holders of the Notes, as applicable, under the ABL Credit
Agreement or the Indenture, as applicable, to enter into this Agreement and that
each of the agreements, covenants, waivers, and other provisions hereof is
valid, binding, and enforceable against the other ABL Claimholders or the other
Notes Claimholders, as applicable, as fully as if they were parties hereto..

SECTION 9. Miscellaneous.

9.1 Conflicts. Except to the extent expressly provided in Section 9.15, in the
event of any conflict between the provisions of this Agreement and the
provisions of any of the ABL Loan Documents or any of the Notes Documents or the
Other Pari Passu Lien Obligations Agreement, the provisions of this Agreement
shall govern and control; provided that nothing in this Intercreditor Agreement,
as between the Notes Agent, the other Notes Claimholders and the Grantors, shall
be deemed to waive any rights, protections, privileges, immunities or
indemnities of the Notes Agent as set forth in the Indenture and, the other
Notes Documents and the Other Pari Passu Lien Obligations Agreement.

9.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination (as opposed to debt
or claim subordination) and ABL Claimholders may continue, at any time and
without notice to Notes Agent or any other Notes Claimholder, to extend credit
and other financial accommodations to or for the benefit of any Grantor
constituting ABL Obligations in reliance hereof. Each of Notes Agent and ABL
Agent hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency Proceeding. Consistent with, but not in limitation of, the preceding
sentence, ABL Agent and the Notes Agent, on behalf of the applicable
Claimholders, irrevocably acknowledges that this Agreement constitutes a
“subordination agreement” within the meaning of both New York law and
Section 510(a) of the Bankruptcy Code. Any provision of this Agreement that is
prohibited or unenforceable shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not

 

52



--------------------------------------------------------------------------------

invalidate or render unenforceable such provision in any other jurisdiction. All
references to any Grantor shall include such Grantor as debtor and
debtor-in-possession and any receiver or trustee for such Grantor in any
Insolvency Proceeding. This Agreement shall terminate and be of no further force
and effect:

(a) with respect to ABL Agent, ABL Claimholders, and the ABL Obligations, on the
date that the Discharge of ABL Obligations has occurred; and

(b) with respect to Notes Agent, Notes Claimholders, and the Notes Obligations,
on the date that the Discharge of Notes Obligations has occurred.

9.3 Amendments; Waivers. Except as provided in the last twothree sentences of
this Section, no amendment, modification, or waiver of any of the provisions of
this Agreement shall be effective unless the same shall be in writing signed on
behalf of each party hereto or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Any amendments, modifications or waivers can be effected by ABL Agent, at the
direction of the requisite ABL Claimholders under the ABL Credit Agreement, and
by Notes Agent, at the direction of the requisite Notes Claimholders under the
Indenture. Notwithstanding the foregoing, (i) no Grantor shall have any right
tothe consent to or approveof the Grantors shall be required for any amendment,
modification or waiver of any provision of this Agreement except to the extent
such amendment, modification or waiver (x) adversely affects its rights
hereunder, under the ABL Loan Documents or, under the Notes Documents are
directly affected(including its rights pursuant to this Section 9.3) or under
the Other Pari Passu Lien Obligations Agreement or (y) imposes any additional
duties on the Grantors hereunder, under the ABL Loan Documents, under the Notes
Documents or under the Other Pari Passu Lien Obligations Agreement, (ii) any
Other Pari Passu Lien Obligations Agent, on behalf of itself and such holders of
Other Pari Passu Lien Obligations, may become a party to this Agreement, without
any further action by any other party hereto, upon execution and delivery by the
Grantors and such Other Pari Passu Lien Obligations Agent of a properly
completed joinder agreement (in form and substance reasonably satisfactory to
each of ABL Agent and Notes Agent) to each of the other parties hereto and
delivery to Notes Agent by Company of an Officers’ Certificate (as defined in
the Indenture), upon which Notes Agent is entitled to conclusively rely,
certifying that such obligations are permitted by the Indenture to be included
hereunder as Other Pari Passu Lien Obligations and that such joinder complies
with the conditions and covenants in the Indenture and the Notes Collateral
Documents, (iii) any duly appointed agent for the holders of ABL Obligations
described in clause (ii)lieu of the definition thereofABL Agent, on behalf of
itself and such holders, may become a party to this Agreement, without any
further action by any other party hereto, upon execution and delivery by the
Grantors and such agent of a properly completed joinder agreement (in form and
substance reasonably satisfactory to each of ABL Agent andsuch agent, Notes
Agent and the Company) to each of the other parties hereto and delivery to Notes
Agent by Issuer of an officer’s certificateOfficers’ Certificate (as defined in
the Indenture), upon which Notes Agent is entitled to conclusively rely,
certifying that such obligations are permitted by the Indenture to be included
hereunder as ABL Obligations, and that such joinder complies with the conditions
and covenants in the Indenture and the

 

53



--------------------------------------------------------------------------------

Notes Collateral Documents, (iv) technical modifications may be made to this
Agreement to facilitate the inclusion of Other Pari Passu Lien Obligations
without any further action by any other party hereto to the extent such Other
Pari Passu Lien Obligations are permitted to be incurred under the ABL Loan
Documents and, the Notes Documents and the Other Pari Passu Lien Obligations
Agreement and (v) technical modifications may be made to this Agreement to
facilitate the inclusion of ABL Obligations described in clause (ii) of the
definition thereof without any further action by any other party hereto to the
extent such Obligations are permitted to be incurred under the ABL Loan
Documents and, the Notes Documents and the Other Pari Passu Lien Obligations
Agreement. In connection with any Refinancing of the Notes Obligations or ABL
Obligations pursuant to Section 5.3(a) or 5.3(b), as applicable, this Agreement
may be amended at the request and sole expense of the Grantors, and without the
consent of either ABL Agent or Notes Agent, (i) to add parties (or any
authorized agent or trustee therefor) providing any such Refinancing, (ii) to
establish that Liens on any Notes Priority Collateral securing such Refinanced
debt shall have the same priority as the Liens on any Notes Priority Collateral
securing the debt being Refinanced and (iii) to establish that the Liens on any
ABL Priority Collateral securing such Refinanced debt shall have the same
priority as the Liens on any ABL Priority Collateral securing the debt being
Refinanced. Notwithstanding anything to the contrary in this Agreement, this
Agreement may be amended from time to time at the sole request and expense of
the Company (as defined under the Indenture), (x) as set forth in the second
paragraph of Section 9.01 of the Indenture, without the consent of Notes Agent,
and (y) as set forth in the second paragraph of such Section 9.01 as in effect
on the date hereof, without the consent of ABL Agent. If the ABL Credit
Agreement is Refinanced as provided in Section 5.5(a) hereof and such Refinanced
ABL Credit Agreement is secured by a Lien on the Notes Priority Collateral, the
provisions of this Agreement may be amended by the Company without the consent
of any other party hereto in order to provide reciprocal rights and obligations
with respect to the junior Lien of the ABL Claimholders under the Refinanced ABL
Credit Agreement on the Notes Priority Collateral as are applicable to the
junior Lien of the Notes Claimholders on the ABL Priority Collateral hereunder.

9.4 Information Concerning Financial Condition of the Grantors. ABL Agent and
the other ABL Claimholders shall be responsible for keeping themselves informed
of (a) the financial condition of the Grantors and all endorsers and/or
guarantors of the ABL Obligations and (b) all other circumstances bearing upon
the risk of nonpayment of the ABL Obligations. ABL Agent and the other ABL
Claimholders shall have no duty to advise Notes Agent or any Notes Claimholder
of information known to it or them regarding such condition or any such
circumstances or otherwise. Notes Agent and the other Notes Claimholders shall
have no duty to advise ABL Agent or any other ABL Claimholder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event ABL Agent or any other ABL Claimholders, or Notes Agent
or any other Notes Claimholders, in its or their sole discretion, undertakes at
any time or from time to time to provide any such information to any other party
to this Agreement, it or they shall be under no obligation:

(a) to make, and ABL Agent and the other ABL Claimholders, or Notes Agent and
the other Notes Claimholders, as the case may be, shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness, or validity of any such information so provided;

 

54



--------------------------------------------------------------------------------

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.

9.5 Subrogation. (a) With respect to any payments or distributions in cash,
property, or other assets that any Notes Claimholders or Notes Agent pays over
to ABL Agent or ABL Claimholders under the terms of this Agreement, Notes
Claimholders and Notes Agent shall be subrogated to the rights of ABL Agent and
the other ABL Claimholders and (b) with respect to any payments or distributions
in cash, property, or other assets that any ABL Claimholders or ABL Agent pay
over to Notes Agent or the other Notes Claimholders under the terms of this
Agreement, ABL Claimholders and ABL Agent shall be subrogated to the rights of
Notes Agent and the other Notes Claimholders; provided, however, that, ABL Agent
and Notes Agent each hereby agrees not to assert or enforce any such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of ABL Obligations or Discharge of Notes Obligations, as applicable,
has occurred. Any payments or distributions in cash, property or other assets
received by ABL Agent or the other ABL Claimholders that are paid over to Notes
Agent or the other Notes Claimholders pursuant to this Agreement shall not
reduce any of the ABL Obligations. Any payments or distributions in cash,
property or other assets received by Notes Agent or the other Notes Claimholders
that are paid over to ABL Agent or ABL Claimholders pursuant to this Agreement
shall not reduce any of the Notes Obligations. Notwithstanding the foregoing
provisions of this Section 9.5, none of the ABL Claimholders shall have any
claim against any of the Notes Claimholders for any impairment of any
subrogation rights herein granted to the Notes Claimholders and none of the
Notes Claimholders shall have any claim against any of the ABL Claimholders for
any impairment of any subrogation rights herein granted to the ABL Claimholders.

9.6 SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY, AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF SUCH
COURTS;

(ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.7; AND

 

55



--------------------------------------------------------------------------------

(iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b) EACH OF THE PARTIES HERETO (INCLUDING THE PARENT ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES) HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 9.6(b) AND EXECUTED BY ABL AGENT AND
NOTES AGENT), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS, OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

9.7 Notices. All notices to Notes Claimholders and ABL Claimholders permitted or
required under this Agreement shall also be sent to Notes Agent and ABL Agent,
respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in the English language, in writing and may be personally
served or sent by facsimile or United States mail or courier service or
electronic mail and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
facsimile or electronic mail, or 3 Business Days after depositing it in the
United States mail with postage prepaid and properly addressedotherwise upon
receipt thereof. For the purposes hereof, the addresses of the parties hereto
shall be as may be designated by such party in a written notice to all of the
other parties. Grantors shall provide written notice to ABL Agent within ten
(10) business days after Grantors receive notice from Notes Agent of the
Discharge of Notes Obligations and shall provide written notice to Notes Agent
within ten (10) business days after Grantors receive notice from ABL Agent of
the Discharge of ABL Obligations.

 

56



--------------------------------------------------------------------------------

9.8 Further Assurances. ABL Agent and Notes Agent each agrees to take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as ABL Agent or Notes Lien Agent
may reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.

9.9 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.10 Binding on Successors and Assigns. This Agreement shall be binding upon ABL
Agent, ABL Claimholders, Notes Agent, Notes Claimholders, and their respective
successors and assigns.

9.11 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

9.12 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable.

9.13 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of ABL Claimholders and Notes Claimholders. In no event shall any Grantor
be a third party beneficiary of this Agreement. Notwithstanding the foregoing,
the Grantors shall be express third party beneficiaries of, and shall be
entitled to enforce, this Section 9.13 and Sections 5.3(a) and (b), 5.4(a),
5.4(d), 5.5, 9.3 and 9.10.

9.14 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of ABL Agent and other ABL Claimholders on the one hand and Notes Agent
and other Notes Claimholders on the other hand. No Grantor or any other creditor
thereof shall have any rights hereunder and no Grantor may rely on the terms
hereof. Nothing in this Agreement shall impair, as between Grantors and ABL
Agent and the other ABL Claimholders, or as between Grantors and Notes Agent and
the other Notes Claimholders, the obligations of Grantors to pay principal,
interest, fees and other amounts as provided in the ABL Loan Documents and, the
Notes Documents and the Other Pari Passu Lien Obligations Agreement,
respectively.

9.15 Costs and Attorneys Fees. In the event it becomes necessary for ABL Agent,
any other ABL Claimholder, Notes Agent, or any other Notes Claimholder to
commence or become a party to any proceeding or action to enforce the provisions
of this Agreement, the court or body before which the same shall be tried shall
award to the prevailing party all costs and expenses thereof, including
reasonable attorneys fees, the usual and customary and lawfully recoverable

 

57



--------------------------------------------------------------------------------

court costs, and all other expenses in connection therewith. (collectively,
“Court Costs”); provided that in no event shall the ABL Agent or Notes Agent be
liable for such Court Costs, it being understood such Court Costs shall only be
awarded to the extent (i) paid directly from the other ABL Claimholders or Notes
Claimholders, as applicable, or (ii) paid from proceeds from Collateral
available to the ABL Agent or Notes Agent, as applicable, in its capacity as
such.

9.16 Specific Performance. Each of ABL Agent and Notes Agent may demand specific
performance of this Agreement. ABL Agent, on behalf of itself and the other ABL
Claimholders, and Notes Agent, on behalf of itself and the Notes, hereby
irrevocably waive any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by ABL Agent or the other ABL Claimholders or
Notes Agent or the other Notes Claimholders, as applicable. Without limiting the
generality of the foregoing or of the other provisions of this Agreement, in
seeking specific performance in any Insolvency Proceeding, ABL Agent or Notes
Agent may seek such or any other relief as if it were the “holder” of the claims
of the other agent’s Claimholders under Section 1126(a) of the Bankruptcy Code
or otherwise had been granted an irrevocable power of attorney by the other
Agent’s Claimholders.

9.17 Indenture and Notes Security Agreement Protections. In connection with its
execution and acting under this Agreement, Notes Agent is entitled to all
rights, privileges, protections, immunities, benefits and indemnities provided
to it under the Indenture and the Notes Security Agreement, all of which are
incorporated by reference herein mutatis mutandis. In connection with exercising
any right or discretionary duty hereunder, the Notes Agent shall be entitled to
request and rely upon the direction of those Persons entitled to direct the
Notes Agent pursuant to the Notes Documents unless the Collateral Agency
Agreement is in effect, in which case the Notes Agent shall be entitled to
request and rely upon the direction of those Persons entitled to direct the
Notes Agent pursuant to the Collateral Agency Agreement. The Notes Agent shall
not be responsible for and makes no representation as to the validity or
adequacy of this Agreement.

9.18 No Trust or Fiduciary Relationship; Duties of the Notes Agent. (a)  (a) The
Notes Agent shall not be deemed to be in a relationship of trust or confidence
with the ABL Agent, any ABL Claimholders, or any other Person by reason of this
Agreement, and shall not owe any fiduciary, trust or other special duties to the
ABL Agent, any ABL Claimholders, or any other Person by reason of this
Agreement.

(b) The parties hereto acknowledge that the Notes Agent’s duties do not include
any discretionary authority, determination, control or responsibility with
respect to any Notes Collateral Documents or any Collateral, notwithstanding any
rights or discretion that may be granted to the Notes Agent in this Agreement or
in such other Notes Collateral Documents.

(c) The Notes Agent shall be responsible only for the performance of such duties
as are expressly set forth herein.

[signature pages follow]

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

WELLS FARGO CAPITAL FINANCE, INC., as ABL Agent By:                           
                                                                       Name:  
Title:  

 

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

UMB BANK, N.A., as Notes Agent By:                             
                                                                    
Name:                                                                       
                    Title:                             
                                                                

 

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each of the undersigned hereby acknowledge that they have received a copy of the
foregoing Intercreditor Agreement and consent thereto, agree to recognize all
rights granted thereby to ABL Agent, ABL Claimholders, Notes Agent, and Notes
Claimholders, and will not do any act or perform any obligation which is not in
accordance with the agreements set forth therein. Each of the undersigned
further acknowledge and agree that they are not an intended beneficiary or third
party beneficiary under the foregoing Intercreditor Agreement.

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE: THE COMPANY: LSB INDUSTRIES,
INC.,a Delaware corporation By:                             
                                                                     Name: Jack
E. Golsen Title: Chief Executive Officer THE NOTES GUARANTORS (OTHER THAN ZENA
ENERGY L.L.C. AND EL DORADO NITROGEN, L.P.) AND THE ABL GUARANTORS: CEPOLK
HOLDINGS, INC. CHEMEX I CORP. CHEMICAL PROPERTIES L.L.C. CHEMICAL TRANSPORT
L.L.C. CHEROKEE NITROGEN COMPANY CHEROKEE NITROGEN HOLDINGS, INC. CLIMACOOL
CORP. THE CLIMATE CONTROL GROUP, INC. CLIMATECRAFT, INC. CLIMATECRAFT
TECHNOLOGIES, INC. CLIMATE MASTER, INC. CONSOLIDATED INDUSTRIES CORP. EDC AG
PRODUCTS COMPANY L.L.C. EL DORADO CHEMICAL COMPANY EL DORADO NITRIC COMPANY
INTERNATIONAL ENVIRONMENTAL CORPORATION NORTHWEST FINANCIAL CORPORATION KOAX
CORP. LSB CHEMICAL CORP. LSB-EUROPA LIMITED PRIME FINANCIAL L.L.C.

PRIME HOLDINGS CORPORATION

PRYOR CHEMICAL COMPANY

SUMMIT MACHINE TOOL MANUFACTURING L.L.C.

THERMACLIME, L.L.C. THERMACLIME TECHNOLOGIES, INC. XPEDIAIR, INC.
by:                                                                       
                                           Name: Jack E. Golsen
                Title: Chairman of the Board

 

[SIGNATURE PAGE TO ACKNOWLEDGMENT]



--------------------------------------------------------------------------------

LSB CAPITAL L.L.C. by:                             
                                                                     Name: Jack
E. Golsen Title: President TRISON CONSTRUCTION, INC.
by:                                                                       
                           Name: Jack E. Golsen Title: Executive Vice President
EL DORADO ACID, L.L.C. EL DORADO ACID II, L.L.C. EL DORADO AMMONIA L.L.C.
by:                                                                       
                           Name: David R. Gross Title: Executive Vice President

[SIGNATURE PAGE TO ACKNOWLEDGMENT]